    Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 1 of 164




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK



IN RE: INTEREST RATE SWAPS ANTITRUST          No. 16 MD 2704 (PAE)
LITIGATION
                                              JURY TRIAL DEMANDED
This Document Relates To: All Class Actions




      FOURTH CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
          Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 2 of 164



                                                    TABLE OF CONTENTS

OVERVIEW OF THE ACTION .....................................................................................................1

JURISDICTION AND VENUE ....................................................................................................14

PARTIES .......................................................................................................................................15

           A.         Plaintiffs.................................................................................................................15

           B.         Defendants .............................................................................................................16

FACTUAL ALLEGATIONS ........................................................................................................26

I.         OVERVIEW OF THE INTEREST RATE SWAPS MARKET........................................26

           A.         Interest Rate Swaps Generally ...............................................................................26

           B.         Trading of Interest Rate Swaps..............................................................................28

           C.         Supporting Infrastructure for IRS Trading ............................................................33

II.        DEFENDANTS CONSPIRE TO BLOCK COMPETITIVE TRADING OF
           INTEREST RATE SWAPS...............................................................................................36

           A.         The Dealer Defendants Take Control of Tradeweb to Prevent the
                      Development of a More Competitive Trading Platform and to Use it As a
                      Vehicle for Collusion.............................................................................................37

                      1.         The Dealer Defendants’ Strategic Investment Groups Take Control
                                 of Tradeweb’s IRS Business ......................................................................37

                      2.         The Dealer Defendants and Tradeweb Hide the True Nature of the
                                 Dealer Defendants’ Acquisition of Control ...............................................42

                      3.         The Dealer Defendants Install Themselves on Tradeweb’s Boards
                                 and Committees and Use Their Positions to Further the Conspiracy ........46

                      4.         The Dealer Defendants Controlled Tradeweb ...........................................50

           B.         The Dealer Defendants Prevent Anonymous All-to-All Trading on
                      Bloomberg..............................................................................................................56

           C.         Dealer Defendants Take Control of Tradition’s SEF to Prevent
                      Competition, Restrict Output, and Preserve a Bifurcated IRS Market ..................58

                      1.         The Dealer Defendants Use Their Control to Frustrate All-To-All
                                 Anonymous Trading ..................................................................................59


                                                                        i
       Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 3 of 164



       D.      The Dealer Defendants Utilize Other Forums to Collude .....................................65

       E.      The Dealer Defendants Prevent Interdealer Brokers From Opening All-to-
               All Platforms to the Buy Side ................................................................................67

               1.         The Dealer Defendants Punish Any IDBs that Take Steps Toward
                          Allowing Buy-Side Trading .......................................................................67

               2.         ICAP Agrees with the Dealer Defendants Not to Allow Buy-Side
                          Trading as Part of a Détente.......................................................................70

       F.      The Dealer Defendants Erect Artificial Barriers to Buy-Side Clearing ................74

               1.         The Dealer Defendants Take Control of Clearing Infrastructure ..............74

               2.         The Dealer Defendants Conspire to Prevent Other Clearing
                          Entrants ......................................................................................................76

               3.         The Dealer Defendants Maintain Artificial Barriers to IRS
                          Clearing by the Buy Side ...........................................................................79

               4.         Post Dodd-Frank, the Dealer Defendants Use Their Role as FCMs
                          to Block Trading on All-to-All Platforms..................................................80

       G.      The Dealer Defendants Conspire to Block SEFs Offering All-to-All
               Trading from Entering the Market .........................................................................84

               1.         The Dealer Defendants Boycott TeraExchange.........................................88

               2.         The Dealer Defendants Boycott Javelin ..................................................100

               3.         The Dealer Defendants Boycott TrueEX .................................................112

               4.         The Dealer Defendants’ Boycotts Chill Market Progress........................115

       H.      The Dealer Defendants Collectively Insist on “Name Give-Up” to Deter
               Buy-Side Participation on All-to-All Trading Platforms .....................................116

III.   ABSENT A CONSPIRACY, THE INTEREST RATE SWAPS MARKET
       WOULD BE FAR MORE COMPETITIVE, EFFICIENT, AND
       TRANSPARENT FOR THE BUY SIDE ........................................................................126

       A.      The Dealer Defendants Dominate the IRS Market ..............................................126

       B.      Defendants’ Conspiracy Has Imposed Significant Harm on Buy-Side
               Investors ...............................................................................................................129

       C.      Absent Collective Action, It Would Have Been Economically Rational for
               Individual Defendants to Support the Development of the IRS Market ..............137

                                                                ii
          Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 4 of 164



          D.         Investigations and Litigation Concerning the Credit Default Swaps Market
                     Show that the Dealer Defendants Collude to Block Exchange Trading ..............140

IV.       EQUITABLE TOLLING OF THE STATUTE OF LIMITATIONS DUE TO
          DEFENDANTS’ CONCEALMENT OF THE CONSPIRACY .....................................143

          A.         Defendants Concealed Their Conspiracy.............................................................144

          B.         Plaintiffs’ Inability to Discover the Conspiracy Did Not Result from a
                     Lack of Diligence .................................................................................................149

          C.         Defendants Continue to Conspire to Avoid Scrutiny and Liability .....................151

CLASS ACTION ALLEGATIONS ............................................................................................152

CAUSES OF ACTION ................................................................................................................154

FIRST CAUSE OF ACTION (CONSPIRACY TO RESTRAIN TRADE IN
      VIOLATION OF SECTION 1 OF THE SHERMAN ACT) ...........................................154

SECOND CAUSE OF ACTION (UNJUST ENRICHMENT UNDER NEW YORK
     LAW) ...............................................................................................................................156

PRAYER FOR RELIEF ..............................................................................................................157

JURY DEMAND .........................................................................................................................159




                                                                    iii
       Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 5 of 164




       Plaintiffs Public School Teachers’ Pension and Retirement Fund of Chicago, Los Angeles

County Employees Retirement Association (“LACERA”), the Mayor and City Council of

Baltimore, and Genesee County Employees’ Retirement System (collectively, “Plaintiffs”),

individually and on behalf of all persons and entities who from January 1, 2008, through the

present (the “Class Period”) entered into interest rate swaps transactions with Defendants in the

United States, bring this antitrust class action for treble damages and injunctive relief.

       Plaintiffs file this Fourth Consolidated Amended Class Action Complaint (“FAC”) in

accordance with the Court’s March 13, 2019 Opinion and Order. Consistent with that Order, the

FAC adds allegations concerning “the status during 2013-2016 of other platforms for the trading

of IRS” as well as the “Dealers’ actions during this period towards other platforms that carried

the promise of enabling anonymous all-to-all IRS trading.” Opinion at 64-65. In an abundance

of caution, Plaintiffs note that, while certain references to pre-2013 are included for background

purposes, the FAC does not, in accordance with the March 13, 2019 Order, assert any claims

covering 2008-2012. Plaintiffs reserve all rights, including all appellate rights, and this FAC in

no way reflects the view that pre-2013 allegations are irrelevant or otherwise waives any

applicable rights.

       Plaintiffs allege as follows:

                                OVERVIEW OF THE ACTION

       1.      Interest rate swaps (“IRS”) are an important financial tool used by an array of

investment firms, operating companies, and governmental entities (collectively, “investors”) in

the United States and worldwide. IRS comprise one of the largest financial markets with

hundreds of billions of dollars in swaps (in notional value) traded each day.




                                                  1
       Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 6 of 164



       2.      The most common type of IRS is an agreement between two parties to exchange

interest-rate cash flows on a specific notional amount of principal for a fixed period of time. In a

common (or “plain vanilla”) swap, one party pays a fixed interest rate to a counterparty who, in

return, pays a floating interest rate based on a specified financial benchmark. For example, one

party might agree to pay a fixed interest rate on a $10 million notional amount for ten years in

exchange for the other party paying a floating rate (such as one tied to the London Interbank

Offered Rate, or “LIBOR”) for that same ten-year period.

       3.      IRS allow investors, including Plaintiffs and other pension funds, asset managers,

endowment funds, corporations, insurance companies, municipalities, hedge funds, and others

(i.e., members of the proposed Class here), to protect themselves from future changes in interest

rates or to speculate on the movement of interest rates. IRS investors comprise what is known as

the “buy side” of the IRS market, and they are both the “direct purchasers” and “end users” of

IRS as those terms are used under the U.S. antitrust laws.

       4.      This case concerns a conspiracy among the large investment banks that for many

years have acted as the primary “dealers” or “market makers” for IRS (the “Dealer

Defendants” 1). As detailed herein, the Dealer Defendants joined together as a cartel to protect

their privileged position as dealers in the IRS market. Specifically, the Dealer Defendants

conspired to prevent buy-side investors from trading IRS on modern all-to-all anonymous

electronic trading platforms that provide more transparent and competitive trading options. They

also conspired to prevent buy-side investors from trading with each other, thus ensuring that a

dealer bank remains on one side of every trade.

       1
         As defined more fully below, the Dealer Defendants are Bank of America, Barclays,
BNPP, Citi, Credit Suisse, Deutsche Bank, Goldman Sachs, HSBC, JP Morgan, Morgan Stanley,
RBS, and UBS.



                                                  2
       Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 7 of 164



       5.      The Dealer Defendants’ conspiracy was secretly planned and implemented

beginning in or around 2007 principally by members of their so-called “strategic investment”

units, including those identified by name below. These intensely secretive units, about which

little has ever been publicly disclosed, were comprised of personnel who considered it their job

to work with their counterparts at other banks (i.e., with their direct competitors) to neutralize

threats to the banks’ dominance of financial markets in which they served as dealers. In their

own phraseology, these groups saw it as their role to protect the “dealer community” from the

emergence of electronic exchanges and other forms of competitive, all-to-all trading that would

“disintermediate” them by allowing the buy side to trade with counterparties other than dealers.

       6.      Simply put, the Dealer Defendants conspired to stop the IRS market from

developing in ways that would help the buy side. The IRS market was historically an “over the

counter” (“OTC”) market, meaning it was a decentralized market in which investors traded

through direct bilateral communication with dealers, rather than through an “all-to-all” electronic

platform. Trading of IRS between dealers and the buy side was typically conducted by “voice”

— i.e., over the telephone. The voice-based, OTC market conferred tremendous advantages on

the Dealer Defendants to the detriment of buy-side investors. The Dealer Defendants liked this

market structure and wanted to preserve it.

       7.      Like many OTC markets, the IRS market was opaque and lacked transparency for

buy-side investors, who were forced to rely exclusively on dealers for actionable, real-time price

information. To obtain an actionable price quote from a dealer, a buy-side investor had to

contact a dealer and disclose its identity, the intended direction of the trade (i.e., whether the

investor wanted to pay or receive the fixed rate), and the desired notional amount of the trade —




                                                   3
       Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 8 of 164



all of which is information buy-side investors do not typically want to disclose because dealers

can use the insights gained from such disclosures to trade to their own advantage.

       8.       In the voice-based, OTC market, the buy side had little ability to benefit from

direct price competition among dealers. To complete a transaction, dealers required buy-side

investors to execute trades “on the wire,” meaning executable prices were only available when

the investor was physically on the phone with the dealer providing the price quote. Even then,

the dealer could back away from a bid or ask price it had just given. This made it difficult for a

buy-side investor to compare price quotes among dealers.

       9.       As a result of these features of the OTC market, the Dealer Defendants generated

tremendous profits from their privileged position as dealers, year after year, primarily in the form

of inflated “bid/ask spreads.” For every IRS, a Dealer Defendant has a “bid” price, at which it

will purchase the IRS, and an “ask” price, at which it will sell the IRS. When a dealer purchases

an IRS at a lower bid price and then sells an IRS with the same terms at a higher ask price, the

dealer realizes a profit on the difference (or the “bid/ask spread”) between the lower and higher

prices at which the dealer transacted. As a wealth of empirical literature and academic research

confirms, in a voice-based, OTC market, bid/ask spreads are substantially wider than they would

be in a more competitive market. 2

       10.      But financial markets develop and evolve — or at least they are supposed to.

Markets for financial products have consistently moved from OTC to exchanges or other all-to-

all trading platforms soon after the products become sufficiently standardized and liquid, and

IRS have long met this criteria. Specifically, IRS are well-suited for electronic trading protocols

that facilitate an “all-to-all” trading environment. In an all-to-all trading environment, investors

       2
            See infra ¶¶ 350-67.



                                                  4
       Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 9 of 164



can trade IRS anonymously in real time on electronic platforms, with live, executable pricing and

with any qualified trading partner (not just the dealers). All-to-all trading provides greater

transparency for buy-side investors and expands the number and type of potential counterparties

with whom the buy side can trade. All-to-all trading would thus allow a buy-side investor to

trade IRS with many non-dealer banks, central banks, hedge funds, pension funds, mutual funds,

asset management firms, and other investors. Consequently, it yields more price competition and

better prices for the buy side.

       11.     All-to-all electronic trading was a natural step for the IRS market, and it has long

been desired by the buy side. By the 1990s, technological advances were bringing electronic

trading to a variety of financial markets. Electronic trading in fixed income products 3 began in

the mid-1990s and gathered momentum in the IRS market by the early 2000s. In 2003,

Defendant ICAP launched an electronic IRS trading platform, although it chose to restrict that

platform to dealer-to-dealer (or “interdealer”) trading. Around that same time, Defendant

Barclays launched a single-dealer electronic trading platform for IRS for its clients — an

offering which, as explained below, the other Dealer Defendants perceived as a betrayal.

       12.     “Central clearing” was also a natural step for IRS and other derivatives products.

Central clearing helps manage the risk a swap counterparty will default on its obligations by

interposing a “clearinghouse” between the two counterparties to the swap. After the parties have

agreed to a trade, the clearinghouse becomes the buyer to every seller and the seller to every

buyer. By doing so, the clearinghouse reduces counterparty risk and helps facilitate all-to-all

trading environments. By 2000, the Dealer Defendants were clearing their own interdealer IRS

       3
           “Fixed income” refers to a financial instrument in which the counterparties are
typically required to make payments of a fixed amount on a fixed schedule. IRS are considered
“fixed income” instruments.



                                                  5
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 10 of 164



trades through SwapClear, a clearing platform operated by LCH.Clearnet, and the majority of

interdealer IRS trades were cleared by the mid-2000s. 4

       13.     By no later than 2007, therefore, the IRS market was poised and ready for all-to-

all electronic trading. There was great buy-side demand for this development, and no

infrastructure limitations or other technical impediments prevented it. As noted, however, the

Dealer Defendants saw the emergence of all-to-all anonymous trading (including all-to-all

anonymous request-for-quote (“RFQ”) trading) as a threat to their privileged position in the

market and collectively stopped it in its tracks. To ensure the IRS market would remain in an

OTC-like environment, the Dealer Defendants conspired to implement roadblocks and

monitoring and enforcement mechanisms at every step of the trading pipeline.

       14.     In late 2007, the Dealer Defendants became specifically concerned about plans by

Defendant Tradeweb, which was then owned by Thomson Corp., to introduce a buy-side-

friendly IRS trading platform that could include all-to-all trading. To respond to this threat,

senior personnel from Goldman Sachs’ strategic investment group devised a “dealer consortium”

strategy. As part of this strategy, Goldman Sachs worked with its competitors (i.e., the other

Dealer Defendants) to take control of Tradeweb’s IRS business in order to stop Tradeweb from

introducing a buy-side friendly IRS trading platform. The Dealer Defendants recognized that,

once they jointly neutralized the threat from Tradeweb, they could use Tradeweb as a forum to

coordinate their efforts to maintain control of the IRS market and its infrastructure and to squash

any other threats that arose going forward.



       4
           As detailed below, however, the Dealer Defendants used their control over SwapClear
and took other steps as part of their cartel to ensure that clearing services for IRS were not
available for buy-side investors. See Section II.D. infra.



                                                 6
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 11 of 164



       15.     In October 2007, as part of a plan they named “Project Fusion,” the Dealer

Defendants (specifically, Credit Suisse, Deutsche Bank, Goldman Sachs, JP Morgan, Morgan

Stanley, RBS, and UBS, later joined by Citigroup, Bank of America, and Barclays) purchased

80% of the Tradeweb entity that housed its IRS business. Reflecting the secretive nature of their

conspiracy, however, the Dealer Defendants did not publicly disclose that they were taking

control of Tradeweb’s IRS business. Instead, as detailed below (see infra ¶¶ 113-19), the Dealer

Defendants and Tradeweb issued a series of press releases that misleadingly portrayed their

investment in Tradeweb as merely a “minority” investment designed to give the platform a

“boost.”

       16.     Tradeweb agreed with the Dealer Defendants, against its own economic self-

interest, to shutter the possibility of offering buy-side investors access to competitive IRS

trading. Tradeweb scrapped its plans to introduce such a platform, and it has abided by that

agreement to the present day.

       17.     As they had planned, the Dealer Defendants also used Tradeweb secretly to

coordinate their actions in the IRS market under the cover of a supposedly lawful and

independent enterprise. They installed key personnel on Tradeweb’s boards of directors and a

variety of other “committees,” and those personnel (including those identified by name below)

regularly held secret meetings under the auspices of these boards and committees about how to

maintain their dominance of the IRS market. The Dealer Defendants actively used Tradeweb as

a forum to hold secret conspiratorial discussions throughout the Class Period.

       18.     In connection with those and other meetings detailed below, the Dealer

Defendants agreed to work together to prevent the buy side from trading on modern, open, and

competitive IRS trading platforms. They agreed to jointly boycott any platforms that facilitated




                                                  7
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 12 of 164



greater competition among dealers or permitted buy-side investors to trade directly with each

other. They pledged to provide liquidity to Tradeweb and other platforms that were under their

control or abided by their wishes and not to provide significant liquidity to platforms that posed a

threat to their collective interests. They discussed how to police their conspiracy (including by

mandating a monitoring practice known as “name give-up,” discussed below 5), and they agreed

to punish platforms that they discovered were giving the buy side access to all-to-all trading.

And, as detailed herein, the Dealer Defendants in fact did everything they had agreed to do.

       19.      The Dealer Defendants’ collusion imposed significant financial harm on IRS

investors. The Dealer Defendants are themselves well aware of the benefits investors would

enjoy from being able to engage in open and transparent IRS trading on electronic platforms. In

fact, the Dealer Defendants know the benefits of all-to-all trading first-hand because they use

similar protocols when trading with each other in the interdealer market. For years, interdealer

brokers (“IDBs”) like ICAP have hosted platforms that allow the dealers to stream continuous

bid and offer prices to each other, creating an environment where the best available prices in the

market are visible to and executable by all of the dealers participating on the platform.

       20.      As part of their conspiracy, however, the Dealer Defendants have ensured that the

electronic trading platforms operated by the IDBs remain exclusive territory of the dealers. At

various times during the Class Period, certain IDBs, including ICAP, determined it would be in

their independent interest to open their platforms to the buy side and took steps to do so. But the

Dealer Defendants made sure that any IDB that took those steps would be discovered by the

dealers and then punished. Employing a hockey metaphor, the Dealer Defendants referred to this

punishment as putting the IDB in the “penalty box” — meaning it would be unable to participate

       5
           See Section II.F. infra.



                                                 8
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 13 of 164



in the market and thus deprived of the brokerage fees it needs to survive. As a result of these

punitive measures, the Dealer Defendants have maintained control over the IDBs, which

continue to allow only dealer-to-dealer transactions on their platforms. Through these efforts,

the Dealer Defendants have “shut out” buy-side investors from the “paradise of infinite liquidity

and tight pricing” that the Dealer Defendants themselves enjoy. 6

       21.     As a result of their conspiracy, therefore, the IRS market is artificially bifurcated:

on one side of the market is an efficient dealer-to-dealer market, where information is

transparent and bid/ask prices are set by market forces; on the other side is an inefficient dealer-

to-client market where investors must trade with select dealers and cannot trade with one

another. Absent the Dealer Defendants’ collusion, this artificial bifurcation of the IRS market

would have disappeared long ago. In recent years, however, it has become all too clear that

collusion was rampant at these Wall Street banks, which lacked meaningful safeguards or

oversight to prevent collusion. To the contrary, they had a pervasive culture of pursuing short-

term profits at any cost. In their pursuit of this goal, the banks established mechanisms and

forums for illicit conversations among competitors in order to advance the banks’ collective

financial interests over those of their customers. As detailed herein, they used these mechanisms

and forums for collusion to conspire in the IRS market.

       22.     The Dealer Defendants’ conspiracy was long shielded from public view because

Defendants engaged in extensive efforts to keep their collusion secret. Defendants’ conspiracy

only recently came to light when they were forced to take more overtly aggressive actions to

squash competition following Congressional action. In the Dodd-Frank Wall Street Reform and


       6
            Joe Rennison, Meet the New OTC Market-Makers, RISK (Feb. 27, 2014), http://www.
risk.net/risk-magazine/feature/2331122/meet-the-new-otc-market-makers.



                                                  9
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 14 of 164



Consumer Protection Act of 2010 (“Dodd-Frank” or the “Dodd-Frank Act”), Congress sought to

bring more competition to derivatives markets, including the IRS market, by mandating that

certain IRS be centrally cleared and traded on exchanges or “Swap Execution Facilities”

(“SEFs”). SEFs were envisioned as all-to-all trading platforms that would allow the buy side to

trade with one another, as well as with dealers.

       23.     Following Dodd-Frank, multiple companies invested millions of dollars and years

of effort to build SEFs open to the buy side. These SEFs which planned to “loosen[] the

stranglehold that the [Dealer Defendants] have on the multi-trillion dollar [IRS] market” 7

included TeraExchange Inc. (“TeraExchange”), Javelin Capital Markets LLC (“Javelin”), and

TrueEX Group LLC (“TrueEX”). As detailed below, however, the efforts by these companies to

bring new solutions to the market were unsuccessful because Defendants jointly prevented them

from succeeding.

       24.     TeraExchange, for example, built an award-winning order book designed to allow

anonymous, all-to-all IRS trading by buy-side investors. TeraExchange enlisted support from

many large trading firms that were poised to provide liquidity to its platform — and at tighter

bid/ask spreads than those typically offered by the Dealer Defendants. But, as detailed below,

the Dealer Defendants took a highly coordinated series of actions to prevent trades from taking

place on TeraExchange. Among other things, the Dealer Defendants denied their buy-side

clients access to the clearing services that are preconditions for such trades.

       25.     By June 2014, while battling these and other roadblocks, TeraExchange was

finally able to process a single IRS trade on its platform between two buy-side entities. But

       7
          Charles Levinson, Startup Challenges Dominance of Big Banks in Derivatives
Markets, REUTERS (Mar. 10, 2015), http://www.reuters.com/article/2015/03/10/markets-
derivatives-exchange-insight-gra-idUSL1N0WB2D520150310.



                                                   10
       Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 15 of 164



because Defendant BNPP’s clearing office served as the clearing agent, BNPP learned

immediately that the trade had taken place. BNPP’s clearing office notified its trading desk, and

the trading desk contacted the buy-side parties to the trade, threatening them with a loss of access

to clearing and other banking services if they dared to trade again on TeraExchange’s platform.

The next business day, BNPP and Defendants Citi, JP Morgan, and UBS separately contacted

TeraExchange, each demanding to “audit” TeraExchange’s rulebook and each stating they would

not help clear any further trades on TeraExchange’s platform until the “audit” was complete.

        26.       These banks had no genuine need to conduct any such audit and never actually

intended to do so (and never did). Nor did they have any legitimate basis for refusing to clear

trades on TeraExchange’s platform. But the fact that each of these banks made this pretextual

demand and threat on the same day, in the same manner, and in response to the same single trade

being executed on TeraExchange, reflects the Dealer Defendants’ determination to squash

TeraExchange and their high level of coordination. Indeed, multiple Dealer-Defendant

personnel told TeraExchange that the Dealer Defendants had determined they would not let

TeraExchange survive because it was viewed as a “Trojan Horse” — if the Dealer Defendants

allowed TeraExchange to enter the market, it could destroy their market dominance.

        27.       The Dealer Defendants took similarly aggressive steps, also detailed below, to

boycott Javelin and to limit TrueEx to facilitating buy-side trading under an RFQ protocol that

largely imposes the same limitations as the voice-based, OTC trading model. As a result of the

Dealer Defendants’ conspiratorial efforts, the only SEFs that have meaningful buy-side trading

activity today, six years after Dodd-Frank, effectively require that platform participants trade

directly with a dealer under OTC-like protocols — thus denying the buy side the benefits of all-

to-all trading.




                                                  11
       Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 16 of 164



        28.        The Dealer Defendants conspired because they “want desperately to preserve the

status quo” of the OTC market, 8 and they have succeeded in stopping meaningful development

of the market. Perversely, many regard the IRS market as even less efficient today than it was in

2008. The General Counsel of Tradeweb, Douglas Friedman, acknowledged at SEFCON, a

2015 industry conference, that the “mode of execution has largely stayed the same” for IRS

investors. 9 Larry Tabb, the Founder and CEO of the TABB Group LLC, a market research firm,

recently described the market for IRS as “basically the same two-tiered market of before [Dodd-

Frank] with a greater percentage of the market cleared.” Will Rhode, Director of Fixed-Income

Research at Tabb Group LLC, noted in 2014 that “[t]he walls are not coming down.” 10 Michael

Koegler, former Managing Director at Javelin has similarly observed: “Almost all of the [dealer-

to-client] business being done in the market is happening via RFQ which is essentially business

as usual.” 11




        8
             Id.
        9
          “SEFCON” is an annual industry event featuring panels composed of representatives
from dealers, SEFs, buy-side firms, and government regulators. All references to “SEFCON”
herein are to “SEFCON VI,” which was held on October 26, 2015, at the Waldorf Astoria in
New York City, unless otherwise noted. All quotes attributed to SEFCON speakers were made
during speeches or panel discussions. See also BANK FOR INT’L SETTLEMENTS, ELECTRONIC
TRADING IN FIXED INCOME MARKETS 12 (2016), http://www.bis.org/publ/mktc07.pdf (“The
majority of swap trading still occurs in response to an RFQ, rather than via a [central limit
order book]. The growth in electronic trading has allowed some PTFs to enter as liquidity
providers, but banks remain the dominant market-makers.” (emphases added)).
        10
          Matthew Leising, Swaps Revolution Falling Flat as Brokers Keep Grip on New
Market, BLOOMBERG (Mar. 4, 2014), http://www.bloomberg.com/news/articles/2014-03-
05/swaps-revolution-falling-flat-as-brokers-keep-grip-on-new-market.
        11
           Jesse Collin, SEF NY Interview: Michael Koegler, Managing Director, Javelin
Capital Markets, TOTAL ASSET (Aug. 18, 2014), http://blogs.terrapinn.com/total-asset/2014
/08/18/sef-ny-interview-michael-koegler-managing-director-javelin-capital-markets/ (emphasis
added).



                                                  12
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 17 of 164



       29.      This action is brought under the federal antitrust laws to address the “supreme evil

of antitrust” 12 — collusion among companies that are, in our free market economy, supposed to

compete. While Dodd-Frank sought to bring more competition to the IRS market, Congress did

not direct the Commodity Futures Trading Commission (the “CFTC”), the Dodd-Frank Act’s

primary regulator, to police collusion among the banks or to address the artificial bifurcation of

the IRS market. Instead, Congress expressly preserved the crucial and longstanding role of the

antitrust laws in addressing unlawful collusion. See 12 U.S.C. § 5303 (2010) (“Nothing in this

Act, or any amendment made by this Act, shall be construed to modify, impair, or supersede the

operation of any of the antitrust laws, unless otherwise specified.”). 13

       30.      Indeed, the need for the antitrust laws in this case is especially strong, given that

the Dealer Defendants’ conspiracy is ongoing, and they continue to take steps to shield it from

scrutiny. In October 2016, Bloomberg reported that a “secret society” of the “top in-house

lawyers for some of the world’s most powerful banks” met at Versailles in France in late May

2016 to discuss the terms on which they would settle this and other financial antitrust litigation. 14

Two insiders who attended the meeting revealed that the banks’ lawyers expressly discussed that

no bank should settle any such lawsuit prior to the banks moving to dismiss the case and for at

least sixty days thereafter. In other words, when Defendants filed a motion to dismiss in this

case, predictably arguing that it was “implausible” that they conspired, they did so after having


       12
             Verizon Commc’ns v. Law Offices of Curtis V. Trinko, 540 U.S. 398, 408 (2004).
       13
            See also H.R. REP. NO. E1347-01 (2010) (Conf. Rep.) (statement of Rep. Conyers,
Jr.), 2010 WL 2788137 (“The final bill contains a number of provisions to ensure that the
antitrust laws remain fully in effect.”).
       14
          Greg Farrell & Keri Geiger, Inside the Secret Society of Wall Street’s Top In-House
Lawyers, BLOOMBERG (Oct. 14, 2016), https://www.bloomberg.com/news/articles/2016-10-
14/what-top-bank-lawyers-were-doing-at-secret-versailles-summit.



                                                  13
         Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 18 of 164



illicitly agreed that none would break ranks to settle these claims until well after that motion was

filed.

                                     JURISDICTION AND VENUE

         31.        Plaintiffs bring this action under Sections 4 and 16 of the Clayton Act, 15 U.S.C.

§§ 15 and 26, to recover treble damages and costs of suit, including reasonable attorneys’ fees,

against Defendants for the injuries to Plaintiffs and the Class, alleged herein, arising from

Defendants’ violations of Section 1 of the Sherman Act, 15 U.S.C. § 1.

         32.        This Court has subject matter jurisdiction over this action pursuant to Sections 4

and 16 of the Clayton Act, 15 U.S.C. §§ 15(a) and 26, as well as pursuant to 28 U.S.C. §§ 1331

and 1337(a).

         33.        Venue is proper in this District pursuant to 15 U.S.C. §§ 15(a) and 22, as well as

pursuant to 28 U.S.C. § 1391(b), (c), and (d), because during the relevant period all the

Defendants resided, transacted business, were found, or had agents in this District; a substantial

part of the events or omissions giving rise to these claims occurred in this District; and a

substantial portion of the affected interstate trade and commerce discussed herein was carried out

in this District.

         34.        Defendants’ activities, and those of their co-conspirators, were within the flow of,

were intended to, and had a substantial effect on interstate commerce.

         35.        Pursuant to the nationwide contacts test provided for by 15 U.S.C. § 22, many

Defendants are subject to personal jurisdiction in the United States because they, as set forth

below, were formed in or have their principal places of business in the United States. In

addition, all members of the conspiracy are subject to personal jurisdiction in the United States

because the conspiracy was directed at, carried out in substantial part in, and had the intended

effect of, causing injury to Plaintiffs and class members residing in, located in, or doing business


                                                     14
        Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 19 of 164



throughout the United States. For example, and as set forth more fully below, the Defendants

directly conspired through and with Tradeweb, whose principal place of business is in New York

City, and at Tradeweb Board of Directors meetings in Miami and elsewhere. Defendants also

conspired to boycott SEFs, such as Javelin, TeraExchange, and TrueEx, all based in New York

City.

        36.    The Dealer Defendants are also subject to personal jurisdiction here because they

each transacted business throughout the United States, including in this District, that was directly

related to the claims at issue in this action. The contracts governing the IRS at issue in this

action often included a clause submitting the parties to jurisdiction in this District. And the IRS

at issue were regularly traded through the desks of the Dealer Defendants located in New York

City. The Dealer Defendants are also subject to personal jurisdiction here because their affiliates

and subsidiaries traded IRS in the United States as their agents, and if they did not, the Dealer

Defendants would have to have made those trades themselves.

                                             PARTIES

        A.     Plaintiffs

        37.    Established by the Illinois state legislature in 1895, the Public School Teachers’

Pension and Retirement Fund of Chicago (also, the “Chicago Teachers’ Pension Fund” or

“CTPF”) is the administrator of a defined benefit public employee retirement system, providing

retirement, survivor, and disability benefits for certain certified teachers and employees of the

Chicago Public Schools. During the Class Period, CTPF entered into IRS transactions directly

with multiple Dealer Defendants.

        38.    Plaintiff Los Angeles County Employees Retirement Association (“LACERA”) is

a public pension fund organized under California’s County Employee Retirement Law of 1937,

Cal. Gov’t Code §§ 31450 et seq., with its principal place of business in Pasadena, California.


                                                 15
       Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 20 of 164



LACERA has provided retirement, disability, and death benefits to eligible County employees,

retirees, and their beneficiaries since 1938. As of June 30, 2016, LACERA had over 165,000

members and held net assets in trust for pension benefits totaling $53.8 billion. During the Class

Period, LACERA entered into IRS transactions directly with multiple Dealer Defendants. The

Mayor and City Council of Baltimore (“Baltimore”) is an independent city in the State of

Maryland. During the Class Period, Baltimore entered into IRS transactions directly with

multiple Dealer Defendants.

           39.   Plaintiff Genesee County Employees’ Retirement System (“Genesee”) is a

multiple-employer defined benefit pension plan with its principal place of business in Flint,

Michigan. Participating employer units include Genesee County, Genesee County Road

Commission, Genesee County Health Systems, Genesee County Division of Water and Waste

Services, Genesee District Library, and the City of Mt. Morris. During the Class Period,

Genesee transacted in IRS with multiple Dealer Defendants.

           B.    Defendants

           40.   Whenever reference is made to any act, deed, or transaction of any entity, the

allegation means that the corporation engaged in the act, deed, or transaction by or through its

subsidiaries, affiliates, officers, directors, agents, employees, or representatives while they were

actively engaged in the management, direction, control, or transaction of the entity’s business or

affairs.

           41.   Defendant Bank of America Corporation (“BAC”) is a corporation organized and

existing under the laws of the State of Delaware, with its principal place of business in Charlotte,

North Carolina. During the Class Period, BAC was a shareholder in Tradeweb. Defendant Bank

of America, N.A. (“BANA”) is a federally chartered national banking association with its

principal place of business in Charlotte, North Carolina, and branch locations in New York, New


                                                 16
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 21 of 164



York. BANA is a registered swap dealer with the CFTC, and, during the Class Period, it entered

into IRS contracts in the United States with the Class, including as a dealer. In addition, as part

of the conspiracy, BANA agreed with the other Defendants to boycott the SEFs, which are

located in New York. On January 1, 2009, Bank of America acquired Merrill Lynch & Co., Inc.

Defendant Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPFS”) is a corporation

organized and existing under the laws of the State of Delaware with its principal place of

business in New York, New York. MLPFS is registered as a broker-dealer with the U.S.

Securities and Exchange Commission (“SEC”), and as a futures commission merchant (“FCM”)

with the CFTC.

       42.     As used herein, the term “Bank of America” includes Defendants BAC, BANA,

MLPFS, and their subsidiaries and affiliates, including Merrill Lynch & Co. and Merrill Lynch

Bank USA, that entered into IRS contracts with the Class, including as a dealer. During the

Class Period, Bank of America directly sold IRS to and bought IRS from class members. Bank

of America also agreed with other Defendants to boycott the SEFs discussed herein, which are

located in New York.

       43.     Defendant Barclays Bank PLC is a corporation organized and existing under the

laws of England and Wales, with its principal place of business in London, England and branch

locations in New York, New York. Barclays Bank PLC is a registered swap dealer with the

CFTC, and, during the Class Period, it entered into IRS contracts in the United States with the

Class, including as a dealer. In addition, as part of the conspiracy, Barclays Bank PLC agreed

with the other Defendants to boycott the SEFs, which are located in New York. During the Class

Period, Barclays Bank PLC was a shareholder of Tradeweb. Defendant Barclays Capital Inc. is a

corporation organized and existing under the laws of the State of Connecticut, with its principal




                                                 17
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 22 of 164



place of business in New York, New York. Barclays Capital Inc. is registered as a broker-dealer

with the SEC, and as an FCM with the CFTC.

       44.     As used herein, the term “Barclays” includes Defendants Barclays Bank PLC,

Barclays Capital Inc., and their subsidiaries and affiliates that entered into IRS contracts with the

Class, including as a dealer. Barclays Bank PLC maintains a New York branch. Barclays

transacts business in New York, New York. During the Class Period, Barclays, itself and

through its affiliate agents, directly sold IRS to and bought IRS from class members. Barclays

also agreed with other Defendants to boycott the SEFs discussed herein, which are located in

New York.

       45.     Defendant BNP Paribas, S.A. (“BNPP SA”) is a corporation organized and

existing under the laws of the France, with its principal place of business in Paris, France and

branch locations in the United States, including its New York, New York branch. BNPP SA is a

registered swap dealer with the CFTC, and, during the Class Period, it entered into IRS contracts

in the United States with the Class, including as a dealer. In addition, as part of the conspiracy,

BNPP SA agreed with the other Defendants to boycott the SEFs, which are located in New York.

Defendant BNP Paribas Securities Corp. (“BNPP Securities”) is a corporation organized and

existing under the laws of the State of Delaware, with its principal place of business in New

York, New York. BNPP Securities is registered as a broker-dealer with the SEC, and as an FCM

with the CFTC.

       46.     As used herein, the term “BNPP” includes Defendants BNPP SA, BNPP

Securities, and their subsidiaries and affiliates that entered into IRS contracts with the Class,

including as a dealer. BNPP transacts business in New York, New York. During the Class

Period, BNPP, itself and through its affiliate agents, directly sold IRS to and bought IRS from




                                                 18
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 23 of 164



class members. BNPP also agreed with other Defendants to boycott the SEFs discussed herein,

which are located in New York.

       47.     Defendant Citigroup, Inc. (“Citigroup”) is a corporation organized and existing

under the laws of the State of Delaware, with its principal place of business in New York, New

York. During the Class Period, Citigroup was a shareholder of Tradeweb. Defendant Citibank

N.A. (“Citibank”) is a federally chartered national banking association with its principal place of

business in New York, New York. Defendant Citigroup Global Markets Inc. is a corporation

organized and existing under the laws of the State of New York, with its principal place of

business in New York, New York. Defendant Citigroup Global Markets Limited is a corporation

organized and existing under the laws of England and Wales, with its principal place of business

in London, England. Citibank, Citigroup Global Markets Inc., and Citigroup Global Markets

Limited are registered swap dealers with the CFTC, and, during the Class Period, each entered

into IRS contracts in the United States with the Class, including as a dealer. In addition, as part

of the conspiracy, Citibank, Citigroup Global Markets Inc., and Citigroup Global Markets

Limited agreed with each other and with the other Defendants to boycott the SEFs, which are

located in New York. In addition, Citigroup Global Markets Inc. is registered as a broker-dealer

with the SEC, and as an FCM with the CFTC.

       48.     As used herein, the term “Citi” includes Defendants Citigroup, Citibank,

Citigroup Global Markets Limited, Citigroup Global Markets Inc., and their subsidiaries and

affiliates, including but not limited to Citigroup Energy Inc., that entered into IRS contracts with

the Class, including as a dealer. During the Class Period, Citi, itself and through its affiliate

agents, directly sold IRS to and bought IRS from class members. Citi also agreed with other

Defendants to boycott the SEFs discussed herein, which are located in New York.




                                                  19
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 24 of 164



       49.     Defendant Credit Suisse Group AG is a corporation organized and existing under

the laws of Switzerland with its principal place of business in Zurich, Switzerland. During the

Class Period, Credit Suisse Group AG was a shareholder of Tradeweb. Defendant Credit Suisse

International is a bank organized and existing under the laws of England and Wales, with its

principal place of business in London, England. Credit Suisse International is a registered swap

dealer with the CFTC, and, during the Class Period, it entered into IRS contracts in the United

States with the Class, including as a dealer. In addition, as part of the conspiracy, Credit Suisse

International agreed with the other Defendants to boycott the SEFs, which are located in New

York. Defendant Credit Suisse Securities (USA) LLC is a corporation organized and existing

under the laws of the State of Delaware with its principal place of business in New York, New

York. Credit Suisse Securities (USA) LLC is registered as a broker-dealer with the SEC, and as

an FCM with the CFTC.

       50.     As used herein, the term “Credit Suisse” includes Defendants Credit Suisse

Group AG, Credit Suisse International, Credit Suisse Securities (USA) LLC, and their

subsidiaries and affiliates that entered into IRS contracts with the Class, including as a dealer.

Credit Suisse transacts business in New York, New York. During the Class Period, Credit

Suisse, itself and through its affiliate agents, directly sold IRS to and bought IRS from class

members. Credit Suisse also agreed with other Defendants to boycott the SEFs discussed herein,

which are located in New York.

       51.     Defendant Deutsche Bank AG is a corporation organized and existing under the

laws of Germany with its principal place of business in Frankfurt, Germany. Deutsche Bank AG

is a registered swap dealer with the CFTC, and, during the Class Period, it entered into IRS

contracts in the United States with the Class, including as a dealer. And, as part of the




                                                 20
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 25 of 164



conspiracy, Deutsche Bank AG agreed with the other Defendants to boycott the SEFs, which are

located in New York. In addition, during the Class Period, Deutsche Bank AG was a

shareholder of Tradeweb. Defendant Deutsche Bank Securities Inc. is a corporation organized

and existing under the laws of the State of Delaware, with its principal place of business in New

York, New York. In addition, Deutsche Bank Securities Inc. is registered as a broker-dealer with

the SEC, and as an FCM with the CFTC.

       52.     As used herein, the term “Deutsche Bank” includes Defendant Deutsche Bank

AG, Deutsche Bank Securities Inc., and their subsidiaries and affiliates that entered into IRS

contracts with the Class, including as a dealer. Deutsche Bank transacts business in New York,

New York, and maintains a New York branch. During the Class Period, Deutsche Bank, itself

and through its affiliate agents, directly sold IRS to and bought IRS from class members.

Deutsche Bank also agreed with other Defendants to boycott the SEFs discussed herein, which

are located in New York.

       53.     Defendant The Goldman Sachs Group, Inc. (“Goldman Sachs Group”) is a

corporation organized and existing under the laws of the State of Delaware, with its principal

place of business in New York, New York. During the Class Period, Goldman Sachs Group was

a shareholder of Tradeweb. Defendant Goldman Sachs & Co. is a corporation organized and

existing under the laws of the State of Delaware, with its principal place of business in New

York, New York. Defendant Goldman Sachs Bank USA is a New York state-chartered bank and

a member of the Federal Reserve’s system, with its principal place of business in New York,

New York. Defendant Goldman Sachs Financial Markets, L.P. is a corporation organized and

existing under the laws of the State of Delaware, with its principal place of business in New

York, New York. Defendant Goldman Sachs International is a bank organized and existing




                                                21
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 26 of 164



under the laws of England and Wales, with its principal place of business in London, England,

and is a wholly owned subsidiary of Goldman Sachs Group. Goldman Sachs & Co.; Goldman

Sachs Bank USA; Goldman Sachs Financial Markets, L.P.; and Goldman Sachs International are

registered swap dealers with the CFTC, and, during the Class Period, each entered into IRS

contracts in the United States with the Class, including as a dealer. And, as part of the

conspiracy, Goldman Sachs & Co.; Goldman Sachs Bank USA; Goldman Sachs Financial

Markets, L.P.; and Goldman Sachs International agreed with each other and with the other

Defendants to boycott the SEFs, which are located in New York. In addition, Goldman Sachs &

Co. is registered as a broker-dealer with the SEC, and as an FCM with the CFTC.

       54.     As used herein, the term “Goldman Sachs” includes Defendants Goldman Sachs

Group, Goldman Sachs & Co., Goldman Sachs Bank USA, Goldman Sachs Financial Markets,

L.P., Goldman Sachs International, and their subsidiaries and affiliates that entered into IRS

contracts with the Class, including as a dealer. During the Class Period, Goldman Sachs, itself

and through its affiliate agents, directly sold IRS to and bought IRS from class members.

Goldman Sachs also agreed with other Defendants to boycott the SEFs discussed herein, which

are located in New York.

       55.     Defendant J.P. Morgan Chase & Co. is a corporation organized and existing under

the laws of the State of Delaware, with its principal place of business in New York, New York.

During the Class Period, J.P. Morgan Chase & Co. was a shareholder of Tradeweb. Defendant

J.P. Morgan Chase Bank, N.A. is a federally chartered national banking association with its

principal place of business in New York, New York. Defendant J.P. Morgan Securities LLC

(also known as “J.P. Morgan Securities Inc.”) is a corporation organized and existing under the

laws of Delaware, with its principal place of business in New York, New York. Defendant J.P.




                                                22
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 27 of 164



Morgan Securities Plc is a corporation organized and existing under the laws of England and

Wales, with its principal place of business in London, England, and it is a wholly owned

subsidiary of J.P. Morgan Chase & Co. J.P. Morgan Chase Bank, N.A.; J.P. Morgan Securities

LLC; and J.P. Morgan Securities Plc are registered swap dealers with the CFTC, and, during the

Class Period, each entered into IRS contracts in the United States with the Class, including as a

dealer. And, as part of the conspiracy, J.P. Morgan Chase Bank, N.A.; J.P. Morgan Securities

LLC; and J.P. Morgan Securities Plc agreed with each other and with the other Defendants to

boycott the SEFs, which are located in New York. In addition, J.P. Morgan Securities LLC is

registered as a broker-dealer with the SEC, and as an FCM with the CFTC.

       56.     As used herein, the term “JP Morgan” includes Defendants J.P. Morgan Chase &

Co., J.P. Morgan Chase Bank, N.A., J.P. Morgan Securities LLC, J.P. Morgan Securities Plc, and

their subsidiaries and affiliates that entered into IRS contracts with the Class, including as a

dealer. During the Class Period, JP Morgan, itself and through its affiliate agents, directly sold

IRS to and bought IRS from class members. JP Morgan also agreed with other Defendants to

boycott the SEFs discussed herein, which are located in New York.

       57.     Defendant Morgan Stanley (“MS”) is a corporation organized and existing under

the laws of the State of Delaware, with its principal place of business in New York, New York.

During the Class Period, MS was a shareholder of Tradeweb. Defendant Morgan Stanley Bank,

N.A. is a federally chartered national banking association with its principal place of business in

Salt Lake City, Utah. Defendant Morgan Stanley & Co. LLC (“MS&C”) is a corporation

organized and existing under the laws of the State of Delaware, with its principal place of

business in New York, New York. Defendant Morgan Stanley Capital Services LLC is a

corporation organized and existing under the laws of the State of Delaware, with its principal




                                                 23
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 28 of 164



place of business in New York, New York. Defendant Morgan Stanley Derivative Products Inc.

is a corporation organized and existing under the laws of the State of Delaware, with its principal

place of business in New York, New York. Defendant Morgan Stanley & Co. International plc

is a corporation organized and existing under the laws of England and Wales, with its principal

place of business in London, England, and is a subsidiary of Morgan Stanley UK Group, the

ultimate parent of which is MS. Defendant Morgan Stanley Bank International Limited is a bank

organized and existing under the laws of England and Wales, with its principal place of business

in London, England, and is a wholly owned subsidiary of Morgan Stanley International Holdings

Inc., the ultimate parent of which is MS. Morgan Stanley Bank, N.A.; MS&C; Morgan Stanley

Capital Services LLC; Morgan Stanley Derivative Products Inc.; Morgan Stanley & Co.

International plc; and Morgan Stanley Bank International Limited are registered swap dealers

with the CFTC, and, during the Class Period, each entered into IRS contracts in the United States

with the Class, including as a dealer. And, as part of the conspiracy, Morgan Stanley Bank,

N.A.; MS&C; Morgan Stanley Capital Services LLC; Morgan Stanley Derivative Products Inc.;

Morgan Stanley & Co. International plc; and Morgan Stanley Bank International Limited agreed

with each other and with the other Defendants to boycott the SEFs discussed herein, which are

located in New York. In addition, MS&C is registered as a broker-dealer with the SEC, and as

an FCM with the CFTC.

       58.     As used herein, the term “Morgan Stanley” includes Defendants MS; Morgan

Stanley Bank, N.A.; MS&C; Morgan Stanley Capital Services LLC; Morgan Stanley Derivative

Products Inc.; Morgan Stanley & Co. International plc; Morgan Stanley Bank International

Limited, and their subsidiaries and affiliates, including Morgan Stanley Capital Group Inc. and

Morgan Stanley Capital Products LLC, that entered into IRS contracts with the Class, including




                                                24
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 29 of 164



as a dealer. During the Class Period, Morgan Stanley, itself and through its affiliate agents,

directly sold IRS to and bought IRS from class members. Morgan Stanley also agreed with other

Defendants to boycott the SEFs, which are located in New York.

       59.     Defendant Royal Bank of Scotland PLC (“RBS PLC”) is the primary operating

bank of Defendant The Royal Bank of Scotland Group PLC (“RBS Group PLC”), a corporation

organized and existing under the laws of England and Wales with its principal place of business

in Edinburgh, Scotland and regional offices in New York, New York and Stamford, Connecticut.

RBS PLC is a registered swap dealer with the CFTC, and, during the Class Period, it entered into

IRS contracts in the United States with the Class, including as a dealer. And, as part of the

conspiracy, RBS PLC agreed with the other Defendants to boycott the SEFs, which are located

in New York. In addition, during the Class Period, RBS Group PLC was a shareholder of

Tradeweb. Defendant RBS Securities Inc. is a corporation organized and existing under the laws

of Delaware, with its principal place of business in Stamford, Connecticut, and is a wholly

owned subsidiary of RBS PLC. In addition, RBS Securities Inc. is registered as a broker-dealer

with the SEC, and as an FCM with the CFTC.

       60.     As used herein, the term “RBS” includes Defendants RBS PLC, RBS Group PLC,

RBS Securities Inc., and their subsidiaries and affiliates that entered into IRS contracts with the

Class, including as a dealer. RBS PLC maintains a New York branch. RBS transacts business in

New York, New York. During the Class Period, RBS, itself and through its affiliate agents,

directly sold IRS to and bought IRS from class members. RBS also agreed with other

Defendants to boycott the SEFs discussed herein, which are located in New York.

       61.     Defendant UBS AG is a corporation organized and existing under the laws of

Switzerland with its principal places of business in Basel and Zurich, Switzerland and regional




                                                 25
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 30 of 164



offices in New York, New York and Stamford, Connecticut. UBS AG is a registered swap

dealer with the CFTC, and, during the Class Period, it entered into IRS contracts in the United

States with the Class, including as a dealer. And, as part of the conspiracy, UBS AG agreed with

the other Defendants to boycott the SEFs, which are located in New York. In addition, during

the Class Period, UBS AG was a shareholder of Tradeweb. Defendant UBS Securities LLC is a

corporation organized and existing under the laws of Delaware, with its principal place of

business in New York, New York, and is an indirect wholly owned subsidiary of UBS AG. In

addition, UBS Securities LLC is registered as a broker-dealer with the SEC, and as an FCM with

the CFTC.

       62.     As used herein, the term “UBS” includes Defendants UBS AG, UBS Securities

LLC, and their subsidiaries and affiliates that entered into IRS contracts with the Class, including

as a dealer. UBS maintains a New York branch and transacts business in New York, New York.

During the Class Period, UBS, itself and through its affiliate agents, directly sold IRS to and

bought IRS from class members. UBS also agreed with other Defendants to boycott the SEFs

discussed herein, which are located in New York.

                                  FACTUAL ALLEGATIONS

I.     OVERVIEW OF THE INTEREST RATE SWAPS MARKET

       A.      Interest Rate Swaps Generally

       63.     An IRS is a type of financial derivative. It is an agreement between two parties to

trade interest-rate cash flows on a specific amount of money for a fixed period of time. In the

most common type of swap, one counterparty pays the other a fixed interest rate in exchange for

receiving a floating interest rate. The floating rate is often tied to an industry benchmark (or

“reference rate”), such as LIBOR. The counterparty paying a fixed rate is typically referred to as

the “buyer,” and the counterparty making payments at the floating rate is known as the “seller.”


                                                 26
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 31 of 164



       64.     A vibrant IRS market benefits investors and the U.S. economy. In addition to

allowing investors to protect against future fluctuations of interest rates and adverse events, IRS

also enable borrowers to raise capital more cheaply and thus provide more funding to help the

economy grow. The buy side suffers significant harm when dominant IRS market participants

restrain competition and limit transparency. Both the buy side and the nation’s economy as a

whole are harmed when beneficial IRS trades do not occur because of the artificially higher costs

of trading in a market that is not competitive.

       65.     In the early days of IRS trading, IRS contracts were not yet standardized and

typically had to be negotiated and documented on a trade-by-trade basis. As a result, IRS trading

involved high transaction costs. Nonetheless, because IRS allowed parties to manage and hedge

against movements in interest rates, they became widely used by a variety of investors. Some

buy-side entities also began to use IRS to speculate on movements in interest rates.

       66.     Over time, IRS trading became more standardized. In 1987, the International

Swaps and Derivatives Association (“ISDA”), created the ISDA Master Agreement, which

outlines standard terms to govern OTC derivatives transactions, and became widely used. By no

later than 2000, all of the material terms of most IRS — including the tenor (i.e., the maturity or

term of the swap), the fixed rate, the reference index used to calculate floating payments, the

payment frequency, and the timing of payments — were standardized, resulting in lower

transaction costs and higher trading volumes. As a result, counterparties can enter into an IRS by

simply agreeing upon the tenor, notional amount, fixed rate, and floating rate index.

       67.     The IRS market has grown exponentially over the last three decades. By 2006,

the outstanding notional quantity of IRS was approximately $230 trillion. By 2014, it was

approximately $381 trillion.




                                                  27
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 32 of 164



       B.      Trading of Interest Rate Swaps

       68.     As demand for IRS increased, the Dealer Defendants positioned themselves as the

exclusive market makers providing liquidity in the IRS market. They became the “dealers” of

IRS, offering fixed- and floating-rate cash flows to the buy side.

       69.     Dealers primarily profit from the “bid/ask” spread. In a typical IRS trade, a buy-

side customer asks a dealer for a quote either to pay the floating rate and receive a fixed rate, or

to pay the fixed rate and receive a floating rate. The rate at which the dealer will pay the fixed

rate is known as the “bid,” and the rate at which it will receive the fixed rate is known as the

“offer” or the “ask.” In a simple example, a five-year IRS may be quoted by a dealer at a bid of

2.00% and an ask of 2.05%, meaning that the dealer will either pay the fixed rate at a 2.00%, or

receive a fixed rate of 2.05%. The difference between the bid of 2.00% and the ask of 2.05% is

referred to as the “bid/ask spread” (or “bid/offer spread” or “spread”). The floating rate in either

case is typically based on LIBOR or another reference rate. A buy-side entity seeking to pay the

floating and receive the fixed rate will receive the “bid” price quoted by a dealer for the fixed

rate. A buy-side entity seeking to pay the fixed rate and receive the floating rate will pay the

“ask” or “offer” price quoted by a dealer for the fixed rate.

       70.     Generally speaking, the wider the spread between the bid and ask prices, the more

money the Dealer Defendant makes and the more the IRS costs for the buy side. The mid-point

of the spread is generally considered to be the mid-market price.

       71.     As noted, trading of IRS between dealers and buy-side investors historically

occurred in a voice-based, OTC market environment. Trading was largely conducted over the

telephone, which imposes several limitations on the trading capabilities of the buy side, while

providing significant advantages to the Dealer Defendants.




                                                 28
       Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 33 of 164



        72.      Like many OTC markets, the IRS market has been very opaque for investors.

Voice-based trading in IRS forced the buy side to rely exclusively on the dealers for real-time

pricing information because there was very little (or no) reliable pre-trade pricing visibility.

Calling all available dealers for price information was not realistic, so investors would typically

engage a small number of dealers. In order to obtain a quote, a buy-side entity would have to

disclose to each dealer it called its identity, the direction of its intended trade (i.e., whether it

wanted to pay or receive the fixed rate), and notional amount. This provided a one-way

information flow about upcoming trades to the dealer, which it could use to its own trading

advantage.

        73.      Dealers required buy-side investors to execute trades “on the wire,” which means

price quotes were only actionable when the investor was on the phone with the dealer. This

prevented buy-side investors from shopping around to many dealers, comparing all of the quotes,

and forcing dealers to compete directly on price. Dealers also often required buy-side entities to

announce if they were putting one dealer “in competition” with other dealers, further minimizing

price competition. Thus, buy-side entities were rarely able to avail themselves of the best prices

in the market.

        74.      Technology had the potential to make IRS trading much more efficient,

transparent, and competitive for the buy side, just as it had done in other financial markets.

Electronic trading in fixed income was introduced in the mid-1990s and began gathering

momentum in the IRS market in the early 2000s. In 2003, ICAP launched an electronic platform

for dealer-to-dealer trading. Around that same time, Barclays launched a multi-currency IRS

trading platform on Bloomberg, which was the first single-dealer electronic trading platform for

IRS. As discussed below, the other Dealer Defendants perceived this launch as a betrayal.




                                                   29
         Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 34 of 164



         75.   In the IRS market, however, the dealer-to-dealer and the dealer-to-client segments

took very different developmental paths. The former developed, but the latter did not (because

of Defendants’ collusion). While the IDB platforms that support dealer-to-dealer trading

evolved to promote transparency, ease of access, speed of execution, and reduced trading costs,

the dealer-to-client market segment still to this day utilizes protocols that largely replicate many

of the limitations of the voice-based, OTC practices.

         76.   As discussed further below, while some entities have launched IRS trading

platforms for buy-side customers in the past few years, those platforms that have been able to

survive in the market do not, as a result of Defendants’ conspiracy, alter the limitations of the

OTC market. These trading platforms typically use a dealer-to-client RFQ protocol whereby an

investor can request quotes from several dealers, but from no one else. This basically amounts to

an investor calling dealers to obtain quotes, except using electronic messages instead of the

telephone. As with a voice-based transaction, the RFQ protocol on these platforms is not

anonymous — the investor must disclose its identity at the time of the request. Accordingly,

these protocols, by design, largely replicate the limitations of the voice-based, OTC market.

         77.   The protocol differences between the two sides of this bifurcated market (IDB:

dealer-to-dealer and D2C: dealer-to-client), as they exist today, are summarized in the following

chart:




                                                 30
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 35 of 164




       78.     As this chart shows, whether a buy-side investor is trading over the telephone, in

an electronic message such as a Bloomberg chat, or through a dealer-to-client platform, the

investor is stuck trading in a way that largely replicates the limitations of the OTC market. In the

RFQ protocols available to the buy side today, IRS investors lack the real-time price

transparency or competitive pricing endemic to modern markets that support all-to-all trading.

       79.     But, while denying the benefits of all-to-all trading to the buy side, the Dealer

Defendants enjoy those benefits when trading with each other. When dealers want to trade or

lay off risk on other dealers, they typically trade on dealer-only platforms provided by IDBs. In

return for facilitating dealer-to-dealer trades, an IDB earns a commission, known as a “brokerage

fee” on each consummated trade. As shown in the above chart, this separate interdealer

marketplace developed more naturally to have far more competitive protocols.

       80.     On these IDB platforms, the dealers submit their bid and ask prices to the IDB,

which anonymously publicizes the best quotes (known as the “inside market”) to all other dealers



                                                31
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 36 of 164



on the platform. A dealer can immediately enter into an IRS contract at a quoted price without

negotiation, or it can ask the IDB to attempt to negotiate (commonly referred to as “tighten up”)

a better price. IDBs also make available to dealers “order book” platforms that function like

exchanges by automatically matching the best bids and offers. The price transparency and

immediate execution available in interdealer IRS trading yields direct price competition among

dealers — a benefit they do not allow the buy side to enjoy.

       81.       As noted, the interdealer market is also pre-trade anonymous: the dealers’

identities are concealed from one another until they agree to enter into a trade. It is only at the

time of execution, post-trade, that counterparty identities must be revealed. As discussed below,

this requirement that the identity of the trading parties be disclosed post-trade (known as “name

give-up”) has no legitimate purpose in a cleared environment. 15 The Dealer Defendants have

insisted this be a requirement on IDB platforms so they can monitor whether the buy side is

accessing the IDB platforms.

       82.       The existence of these IDB platforms demonstrates that IRS can be traded in a

way that promotes direct price competition and transparency, because the dealers are trading IRS

on those platforms in that way today and have been doing so for years. Well before 2007,

hundreds of trillions of IRS, in notional value, were traded in standard types. There was no

longer any need to maintain a privileged set of dealers to provide all of the liquidity in the

market. The benefits that all-to-all trading could have brought to the IRS market were widely

recognized by market participants, regulators, and economists. There was also tremendous

demand from the buy side for competitive platforms on which they could trade IRS not only with

dealers, but also with each other. Any dealer that would have acted to provide such a platform

       15
             See Section II.F. infra.



                                                 32
        Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 37 of 164



would have been rewarded with considerable business and lucrative brokerage fees from the buy

side.

        83.      Simply put, there is no natural explanation why the buy side cannot trade IRS in

the same manner in which the dealers trade IRS on IDB platforms. Nor is there any natural

reason for the continued dominance of the OTC regime. As Professor Darrell Duffie, widely

recognized as one of the world’s foremost experts on OTC financial markets, has observed:

“simple interest rate swaps . . . seem like natural candidates for exchange-based trade but are

normally traded over the counter. At this point, we lack convincing theories that explain why

such simple and heavily traded instruments are traded over the counter.” 16

        84.      This complaint explains why the IRS market today remains stuck in an OTC-like

trading model: Defendants’ collusion.

        C.       Supporting Infrastructure for IRS Trading

        85.      As IRS developed into standardized and highly liquid financial products, the

supporting technology and infrastructure for all-to-all trading of IRS was readily available. An

example of this infrastructure is central clearing. Long before Dodd-Frank mandated in 2010

that IRS and other swaps be cleared through central clearinghouses, IRS were fully capable of

being centrally cleared for both the Dealer Defendants and buy-side investors.

        86.      A clearinghouse is an entity designed to step in the middle of a bilateral trade to

reduce counterparty risk. A clearinghouse becomes the counterparty to both buyer and seller,

and turns the transaction into two separate trades: a sale from the seller to the clearinghouse, and

then a sale from the clearinghouse to the buyer. An advantage of cleared trades is that every

trade participant faces the same counterparty: the clearinghouse. As a result, traders do not need

        16
              See DARRELL DUFFIE, DARK MARKETS 6-7 (2012) (emphasis added).



                                                  33
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 38 of 164



to evaluate the creditworthiness of their counterparty before every deal. Central clearing also

eliminates the need for contractual agreements between counterparties because they no longer

face each other. Central clearing helps lay the groundwork for all-to-all anonymous trading by

bringing buyers and sellers to a centralized platform, creating the infrastructure for the

processing of trades, and eliminating case-by-case creditworthiness assessments.

       87.     Central clearing is not a new concept. Financial contracts have been cleared

going back to the latter stages of the 19th century. In derivatives, clearing of exchange-traded

contracts began in earnest in the early 20th century with commodity exchanges in New York and

Chicago forming their own clearinghouses. Consistently, as financial markets grow in size and

liquidity, contract terms tend to become more standardized, and eventually the vast majority of

transactions take place in cleared all-to-all anonymous trading environments. This pattern has

taken place in equities as well as commodities where the vast majority of trading volume takes

place on exchanges.

       88.     Central clearing of buy-side IRS trades was feasible by, at the latest, the early

2000s. By 2000, for example, dealers were clearing interdealer IRS trades through an entity they

effectively controlled called SwapClear, and, by the mid-2000s, Swapclear cleared the majority

of interdealer trades. Because the type, size, and maturity of buy-side trades are similar to those

of interdealer IRS trades, it would have been straightforward to extend central clearing to the buy

side. One obvious option was to use a clearing model known as the futures commission

merchant or “FCM” clearing model — which is the model that was used for many asset classes

by the early 2000s and is used by the IRS market today.

       89.     Generally speaking, clearing works as follows: Two counterparties agree upon

the terms of an IRS transaction. The first counterparty is to receive a fixed rate and pay a




                                                 34
       Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 39 of 164



floating rate while the second counterparty is to receive a floating rate and pay a fixed rate.

Rather than execute an IRS transaction with each other (as in a bilateral transaction), each

counterparty enters into an IRS transaction with a central clearinghouse. The first counterparty

enters into an IRS with the clearinghouse where the it receives a fixed rate and pays a floating

rate while the clearinghouse receives a floating rate and pays a fixed rate; and the second

counterparty enters into an IRS with the clearinghouse where the second counterparty receives a

floating rate and pays a fixed rate while the clearinghouse receives a fixed rate and pays a

floating rate.

        90.      The clearinghouse is neutral as to these two transactions. The financial transfers

from the first transaction are completely offset by the financial transfers from the second

transaction. The counterparties, on the other hand, pay and receive the same financial transfers

as if they had entered into a non-cleared bilateral IRS transaction. The two counterparties,

however, do not have a direct contractual relationship, thus effectively eliminating the risk the

other counterparty may default on its contractual obligations. By removing this risk, buy-side

investors can trade anonymously on electronic trading platforms, without being concerned

whether a counterparty will fulfill its contractual obligations.

        91.      While this arrangement decreases counterparty risk for the two trading parties, it

does not decrease counterparty risk for the clearinghouse itself. To solve this problem, in many

asset classes, FCMs serve as intermediaries between buy-side clients and the clearinghouse. The

FCM establishes credit limits for its buy-side clients and posts collateral to the clearinghouse on

behalf of the client, thereby assuring that all obligations of its clients will be met throughout the

life of each transaction.




                                                  35
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 40 of 164



       92.      This FCM model (or other similar models) could have been readily applied to IRS

by the early 2000s. The FCM clearing model has been used for decades to centrally clear a

variety of complex financial instruments traded in an all-to-all environment, including futures,

options, and other exchange-traded instruments. Futures and options, for example, have been

exchange traded and centrally cleared for decades. Further proof that the FCM model for

clearing IRS trades was feasible by the early 2000s is that it is the dominant method for clearing

dealer-to-client IRS trades today. Nothing has changed from the early 2000s to the present that

changed the feasibility of the FCM model for IRS.

       93.      Indeed, as discussed further below, sophisticated industry players with a proven

track record of bringing clearing and trading solutions to a variety of financial markets, including

the Chicago Mercantile Exchange (“CME”), sought to provide those solutions for the IRS market

but were stopped from doing so by the Dealer Defendants. 17 No technological or infrastructure

impediments prevented the opening of all-to-all IRS trading to the buy side.

II.    DEFENDANTS CONSPIRE TO BLOCK COMPETITIVE TRADING OF
       INTEREST RATE SWAPS

       94.      By late 2007, the buy side was demanding all-to-all trading of IRS, IRS were fully

capable of trading on modern electronic platforms with all-to-all trading protocols, and the

infrastructure supporting those protocols existed. There were, therefore, no natural or

technological reasons why the IRS market did not evolve by 2008, at the latest, to allow the buy

side to conduct all-to-all trading of IRS on electronic trading platforms. The only reason the

market did not develop in that way is because Defendants conspired to prevent it from occurring,

as detailed below.


       17
             See infra ¶¶ 209-16.



                                                36
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 41 of 164



       A.      The Dealer Defendants Take Control of Tradeweb to Prevent the
               Development of a More Competitive Trading Platform and to Use it As a
               Vehicle for Collusion

               1.      The Dealer Defendants’ Strategic Investment Groups Take Control of
                       Tradeweb’s IRS Business

       95.     Tradeweb was founded in 1998 as a private, dealer-backed firm that provided an

online marketplace for fixed-income products, such as U.S. Treasuries. Tradeweb subsequently

developed a dealer-to-client RFQ platform for IRS upon which buy-side investors could (non-

anonymously) request non-executable and non-binding quotes from dealers, but not from other

end users. This was, in other words, an OTC platform that facilitated the dealers’ roles as the

sole IRS market makers. Because Tradeweb’s platform relied on the dealers to make markets, its

success depended on the dealers providing liquidity to the platform.

       96.     In 2004, the dealers sold Tradeweb to what was then Thomson Corp., counting

upon Tradeweb’s dependence on the dealers’ liquidity to keep it under their effective control.

IRS trading volumes thereafter continued to grow rapidly. With the increased demand for IRS

and advances in trade documentation, IRS products quickly evolved to the point where the IRS

market was poised and ready for all-to-all electronic trading.

       97.     Recognizing the threat this impending development posed to the Dealer

Defendants’ position as the primary market makers, Goldman Sachs’ Principal Strategic

Investments Group (“PSI”) devised a “dealer consortium” strategy to work with its biggest

competitors, i.e., the other Dealer Defendants, to maintain control of the IRS market. The

Goldman Sachs PSI group was organized principally to control how markets would evolve in




                                                37
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 42 of 164



order to protect the “dealer community” from the threat of electronic exchanges and other forms

of all-to-all trading that would, in the banks’ own phraseology, “disintermediate” them. 18

       98.     Having experienced the migration of other financial instruments away from OTC

trading — and the loss of bank revenues resulting from that migration — the Goldman Sachs PSI

group recognized that, if the buy side of the IRS market shifted to all-to-all platforms, buy-side

entities would be able to trade directly with one another, thereby diminishing the substantial

profits the Dealer Defendants derive from intermediating trades in the dealer-to-client market. 19

       99.     Many of the other Dealer Defendants employ similar “strategic investment”

groups that coordinate with their competitors to control market structures. 20 Bank of America’s

group, Global Strategic Capital, was headed by Mary Harman from in or around 2009 to 2015.

Barclays employs a group known as Market Strategic Investments, which was headed by

Andrew Challis. 21 Citi’s strategic investments group was headed by William Hartnett until his




       18
           See generally Liz Moyer, Goldman Group Takes Stakes in Market Evolution,
MARKETWATCH (Jan. 23, 2012), http://www.marketwatch.com/story/goldman-group-takes-
stakes-in-market-evolution-2012-01-23 (noting that “PSI and its portfolio have rarely attracted
outside scrutiny, mostly because the group’s existence isn’t publicized”).
       19
           See, e.g., Adam Sussman, US Interest Rate Swap Futures: Why Market Participants
Would Switch, TABB GROUP 7 (Nov. 2012), http://www.cmegroup.com/education/files/tabb-
strong-prospects-for-interest-rate-swap-futures.pdf (“[T]here is little doubt in our minds that
dealers want to preserve the traditional swaps market for as long as possible.”).
       20
           Philip Georgiadis & Tim Cave, Strategic Investment Units Driving the Evolution of
Trading, FINANCIAL NEWS (Mar. 31, 2015), http://www.efinancialnews.com/story/2015-03-
31/banks-strategic-investment-units-drive-the-evolution-of-trading (“While most bulge-bracket
banks have principal strategic investment units, US investment banking giants dominate the
space and Goldman Sachs, in particular, is widely viewed as one of the largest and most
organised.”).
       21
           Luke Clancy, Tough Times for the Real Masters of the Universe, RISK (Sept. 26,
2016), http://www.risk.net/risk-magazine/feature/2471879/tough-times-for-the-real-masters-of-
the-universe.



                                                38
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 43 of 164



departure. Credit Suisse’s practice is known as the Strategic Principal Investments Group and

was run by Theofilos Kotridis and Alan Freudenstein during the Class Period.

       100.       Deutsche Bank utilizes a group called Strategic Investments, which was headed

by Stephen Wolff from 2004 to 2014, when he was succeeded by Andrew Murray. JP Morgan’s

Strategic Investments Group, headed by Luis Valdich, “co-invest[s] with other strategic

investors, including banks and market structure firms” to “gain and sustain competitive

advantage by developing and executing principal strategic investments.” 22 Morgan Stanley’s

group, also called the Strategic Principal Investments Group, was led by Gary Offner from 2005

to 2016. 23 Those Dealer Defendants without distinct market strategy groups, such as BNPP,

conduct similar strategic activities through their trading businesses.

       101.       The Dealer Defendants are “intensely secretive” about their strategic investment

groups. 24 They did not typically even disclose their existence, and they kept their operations

hidden from public scrutiny. 25 When one publication attempted to research these groups in

2015, all ten banks approached refused to discuss their groups on the record. 26

       102.       What little information the Dealer Defendants have allowed to trickle out about

these groups is often intentionally misleading. A briefing note on Goldman Sachs’s PSI group,

for example, claims the group’s purpose is to “make existing markets more efficient.” 27 In fact,




       22
            Georgiadis, supra note 20.
       23
            Clancy, supra note 21.
       24
            Georgiadis, supra note 20.
       25
            Id.; see generally Moyer, supra note 18.
       26
            Georgiadis, supra note 20.
       27
            Id.



                                                  39
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 44 of 164



the true purpose of the PSI group is the exact opposite — it is to preserve inefficient OTC market

structures that place Goldman Sachs and other dealers in a privileged position.

       103.    Even as the Dealer Defendants kept these groups largely hidden from the public,

however, they collaborated closely with each other. Group heads met regularly in private over

the Class Period, in person and by telephone and using electronic communications, to discuss

how to protect the banks’ role as dealers and maintain an artificially bifurcated IRS market.

They also collaborated closely with the respective heads of their IRS trading desks.

       104.    These groups secretly collaborated to protect what they called the “dealer

community” or the “industry.” For these groups, protecting the “dealer community” means

protecting their privileged status as dealers in markets they have historically controlled. As

explained by an article in the financial press, triggered in part by the scrutiny brought to these

groups by this lawsuit and a prior lawsuit involving credit default swaps (“CDS”), these groups

long collaborated in a manner “enabling them to influence the speed and direction of change in

the markets where they made a fat slice of their revenues.” 28

       105.    As stated in another recent article, the result of this collaboration was that:

“When change happened, it did so with the blessing of the industry.” 29 That same article quotes

an unnamed source from one of the banks as “ruefully” acknowledging how that collaboration

restricted market growth and development: “We were too slow to change; too closed. There

was too much control.” 30


       28
            Clancy, supra note 21.
       29
           Duncan Wood, Swaps Market Mutation Could Replace Managed Change, RISK (Oct.
3, 2016), http://www.risk.net/risk-magazine/opinion/2472646/swaps-market-mutation-could-
replace-managed-change.
       30
            Id. (emphasis added).



                                                 40
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 45 of 164



       106.    Tradeweb is a prime example of the Dealer Defendants exercising too much

control to prevent a market from developing naturally. By late 2007, Tradeweb was planning to

introduce electronic all-to-all trading to the IRS market — a development for which there was

great demand from the buy side. Tradeweb touted itself as a “real-time trading platform” and

stated it was “well positioned to capture new business as the market migrates to more efficient

electronic trading platforms.” 31

       107.    In response to this perceived threat, the Dealer Defendants resolved to regain

control of Tradeweb to prevent it from introducing all-to-all trading. In late 2007, Brad Levy of

Goldman Sachs, Stephen Wolff of Deutsche Bank, and Dexter Senft of Lehman Brothers (later

of Barclays and Morgan Stanley), all members of their respective dealers’ strategic investment

groups, devised and implemented a scheme to eliminate the threat from Tradeweb.

       108.    Messrs. Levy, Wolff, and Senft recognized that Tradeweb’s liquidity contracts

with the Dealer Defendants — which Tradeweb needed in order to drive volume to its RFQ and

eventually its all-to-all platform — were expiring. This provided the Dealer Defendants with

leverage. According to one source, “Thomson realized the banks would take their liquidity and

shop it around, which would threaten the value of TradeWeb.” 32

       109.    To exploit this leverage, Messrs. Levy, Wolff, and Senft recruited other Dealer

Defendants to join an initiative they named “Project Fusion.” Project Fusion was designed as a

way for the Dealer Defendants to take control of Tradeweb’s IRS business so as to eliminate

Tradeweb as a threat — and to do so without attracting scrutiny.

       31
          TRADEWEB, Thomson to Acquire TradeWeb (Apr. 8, 2004),
http://www.tradeweb.com/News/News-Releases/Thomson-to-Acquire-TradeWeb/.
       32
          Ivy Schmerken, Thomson Plans to Spin Off TradeWeb, INFORMATIONWEEK: WALL
ST. & TECH. (Oct. 10, 2007, 2:45 PM), http://www.wallstreetandtech.com/trading-technology/
breaking-news-thomson-plans-to-spin-off-tradeweb/d/d-id/1258992.



                                               41
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 46 of 164



               2.     The Dealer Defendants and Tradeweb Hide the True Nature of the Dealer
                      Defendants’ Acquisition of Control

       110.    The Dealer Defendants knew it would look bad for them to take joint control of

Tradeweb’s IRS business. Accordingly, Project Fusion included a plan for hiding the Dealer

Defendants’ true actions and intentions from public view. Specifically, it included a strategy to

make it appear the Dealer Defendants were taking only a “minority” stake as investors in

Tradeweb, while in fact they planned to take over majority ownership of a shadowy new

company that would be the entity through which they could jointly control Tradeweb’s IRS

business.

       111.    On October 1 and 2, 2007, the Dealer Defendants and Tradeweb privately formed

two Delaware LLCs within twenty-four hours. They named the first one “Tradeweb Markets

LLC.” This entity would be the public face of the deal and the one in which the Dealer

Defendants would take a minority stake in exchange for paying $180 million to Thomson Corp.,

the parent of Tradeweb at the time. But on its heels, they also created a second company they

named “Tradeweb NewMarkets LLC.” This second entity was created for one central purpose:

to give the Dealer Defendants control over IRS trading at Tradeweb. The Dealer Defendants

paid Thomson Corp. approximately $280 million to purchase an overwhelming majority stake

(80%) in this entity, and it was this entity that would house Tradeweb’s IRS business.

       112.    Tradeweb NewMarkets LLC was given a name meant to be easily confused for

Tradeweb Markets LLC, which together both sound like Tradeweb LLC, and all of which easily

fused into the generic name “Tradeweb.” The Dealer Defendants’ press releases used the

generic name “Tradeweb” and never acknowledged the new entity they dominated — Tradeweb

NewMarkets LLC — or the fact that their control of this entity gave them control over the

rulebooks and business logic of future IRS trading. The Dealer Defendants structured the



                                                42
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 47 of 164



transaction in this way so they could control Tradeweb’s incipient IRS trading platform without

being seen as controlling it.

       113.    On October 11, 2007, Tradeweb and the Dealer Defendants issued a press release

announcing that “the dealers will invest approximately $180 million to purchase a minority stake

in TradeWeb’s established markets.” 33 This press release was plainly meant to convey to the

financial press and others that this minority investment included Tradeweb’s interest rate swaps

business. For example, after mentioning the “minority” investment of $180 million, the press

release went on to state:

       The dealers that have agreed to invest in TradeWeb are: Credit Suisse, Deutsche
       Bank, Goldman Sachs, JPMorgan, Lehman Brothers, Merrill Lynch, Morgan
       Stanley, The Royal Bank of Scotland, and UBS. All nine firms have committed to
       participate in TradeWeb’s markets, including interest rate swaps, providing a
       significant opportunity for institutional investors to benefit from the efficiencies
       of electronic trading. 34

       114.    Elsewhere in the release, Lee Olesky, President of Tradeweb, emphasized IRS

trading as the chief benefit of the Dealer Defendants’ supposed minority stake: “At this stage in

the evolution of the electronic markets, especially interest rate swaps, the partnership of leading

dealers with TradeWeb’s global distribution and technology, is a powerful combination.” 35

       115.    Nowhere did Defendants’ press releases mention the existence of the newly-

created entity, Tradeweb NewMarkets LLC, that would house Tradeweb’s IRS business or that

the Dealer Defendants were paying approximately $280 million to control 80% of that entity. At


       33
          TRADEWEB, Nine Global Dealers and Thomson Financial Form Premier Electronic
Trading Venture Using TradeWeb (Oct. 11, 2007) (emphasis added), http://www.tradeweb.com
/News/News-Releases/Nine-Global-Dealers-and-Thomson-Financial-Form-Premier-Electronic-
Trading-Venture-Using-TradeWeb.
       34
            Id. (emphasis added).
       35
            Id. (emphasis added).



                                                43
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 48 of 164



most, those crucial facts were addressed, and deliberately obscured, only by one vague sentence,

which conveyed no meaningful information at all: “Separately, Thomson and the dealers will

fund additional investment in asset class expansion.” 36

       116.       The press releases were also misleading about the purpose of the Dealer

Defendants’ investment. As noted, they claimed the Dealer Defendants were investing in

Tradeweb’s IRS business to provide “a significant opportunity for institutional investors to

benefit from the efficiencies of electronic trading.” 37 In fact, the Dealer Defendants planned to

keep Tradeweb from offering an all-to-all platform that would be more efficient for the buy side.

       117.       Numerous press reports dutifully reported that the Dealer Defendants had invested

$180 million to take a minority stake in Tradeweb. A New York Times article, for example,

mentioned only the “minority” stake, 38 as did a later November 7, 2008 Wall Street Journal

article discussing Tradeweb’s CDS platform, which the Journal evidently did not know was (like

IRS) housed within the new Tradeweb NewMarkets entity the Dealer Defendants now

controlled. 39 Indeed, it appears that not a single press article, to the present day, has uncovered

the fact that the Dealer Defendants assumed control over Tradeweb’s IRS business in 2007

through their acquisition of 80% of the newly created Tradeweb NewMarkets LLC. 40


       36
            Id.
       37
            Id.
       38
           See, e.g., N.Y. TIMES: DEALBOOK, Banks Take Stake in Thomson’s TradeWeb, (Oct.
11, 2007, 7:10 AM), http://dealbook.nytimes.com/2007/10/11/9-investment-banks-take-stake-in-
thomsons-tradeweb/.
       39
          Serena Ng, Swaps Platform Gets a Boost, WALL ST. J. (Nov. 7, 2008),
http://www.wsj.com/articles/SB122601902407007147.
       40
           It appears that the only entity that ever provided any disclosures at all about the
Dealer Defendants’ 80% ownership of the newly created Tradeweb NewMarkets LLC was
Thomson Reuters Corp., the non-Defendant Canadian information company that is parent to
several Tradeweb companies. Thomson’s disclosures were buried deeply in securities filings



                                                  44
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 49 of 164



       118.    When Citi joined the Tradeweb consortium in April 2008, Tradeweb and the

Dealer Defendants issued another misleading press release, reading: “Tradeweb announced

today that Citi is acquiring a minority stake in the company, and will obtain a seat on its

Board.” 41 Nowhere did the release mention that the Dealer Defendants (now including Citi)

owned 80% of the Tradeweb NewMarkets LLC responsible for Tradeweb’s IRS business.

       119.    As explained more fully below, Goldman Sachs and the other Dealer Defendants

originally did not allow Barclays to participate in the Tradeweb consortium because they had

placed Barclays in the “penalty box” for attempting to launch a dealer-to-client IRS electronic

trading platform without the other dealers permission. See infra note 116. When Barclays’

“penalty” expired, and the Dealer Defendants allowed it to become an investor in Tradeweb in

2009, the Dealer Defendants again issued a press release stating Barclays had joined the other

dealers in taking “a minority equity stake” in its business, again neglecting to mention the Dealer

Defendants’ overwhelming majority stake in Tradeweb NewMarkets LLC. 42

       120.    As part of Project Fusion, the Dealer Defendants (i.e., Bank of America, Barclays,

Citi, Credit Suisse, Deutsche Bank, Goldman Sachs, JP Morgan, Morgan Stanley, RBS, and

UBS) agreed with each other that Tradeweb would not move forward with an all-to-all IRS



required of Canadian private issuers of stock registered in the U.S. Neither Plaintiffs nor any
other buy-side customer would have had any reason, by virtue of their status as swaps
purchasers, to review Thomson Reuters Corp.’s securities filings to understand the swaps
market. Moreover, these minimal disclosures did not disclose that the Dealer Defendants took a
majority interest in the entity that controlled Tradeweb’s IRS business.
       41
          TRADEWEB, Citi Takes Equity Stake in Tradeweb (Apr. 8, 2008) (emphasis added),
http://www.trade web.com/News/News-Releases/Citi-Takes-Equity-Stake-in-Tradeweb/. Bank
of America also became an investor in 2008, after it acquired Merrill Lynch.
       42
            TRADEWEB, Barclays Capital Takes Equity Stake in Tradeweb (Sept. 10, 2009)
(emphasis added), http://www.tradeweb.com/news/news-releases/barclays-capital-takes-equity-
stake-in-tradeweb/.



                                                 45
       Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 50 of 164



trading platform and that they would not support other trading platforms that threatened to move

the market toward all-to-all trading. They also agreed with each other that each Dealer

Defendant would provide liquidity to Tradeweb’s platforms to the exclusion of competing

platforms.

                3.     The Dealer Defendants Install Themselves on Tradeweb’s Boards and
                       Committees and Use Their Positions to Further the Conspiracy

        121.    The Dealer Defendants installed their senior personnel, including those

principally responsible for the conspiracy alleged herein, on the boards of Tradeweb Markets and

Tradeweb NewMarkets. They took sixteen of the twenty-six seats on the Tradeweb Markets

Board of Directors and sixteen of the twenty-four seats on the Tradeweb NewMarkets Board of

Directors. They also installed key personnel on the governance committees of both entities, so

they could control Tradeweb’s IRS business strategy and use the entities to collude.

        122.    The Dealer Defendants installed one of the chief architects of their consortium

strategy, Vic Simone, a Managing Director at Goldman Sachs and then-Global Head of its PSI

Group, as Chairman of the Board of Directors of Tradeweb Markets. 43 And they selected Lee

Olesky, the former Chief Operating Officer for Fixed Income at Credit Suisse, to serve as CEO

of both entities.

        123.    Bank of America installed Shea Wallon, a Managing Director in the bank’s

Global Strategic Capital Initiatives group, on the boards of both Tradeweb Markets and

Tradeweb NewMarkets. Other Bank of America personnel on the Tradeweb NewMarkets Board

of Directors included Luke Halestrap, the Head of Emerging Markets Interest Rates.



        43
         See TRADEWEB, Tradeweb Appoints New CEO (Sept. 9, 2008), http://www.tradeweb.
com/News/News-Releases/Tradeweb-Appoints-New-CEO/.



                                                46
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 51 of 164



       124.   Barclays personnel on the Tradeweb Markets Board of Directors included Dexter

Senft, another chief architect of the conspiracy who subsequently headed Morgan Stanley’s

Fixed Income E-Commerce division, and Andrew Challis, the Head of eFICC Distribution and

Market Strategic Investments. Barclays personnel on the Tradeweb NewMarkets Board of

Directors included Christopher Mosher.

       125.   Citi installed Sandeep Arora, the Chief Operating Officer, and Nicholas Brophy,

the Head of Rates Trading in the Americas, on the boards of both Tradeweb Markets and

Tradeweb NewMarkets. 44

       126.   Credit Suisse installed Sean Flynn, the Global Head of Investment Banking

Strategy, and Timothy Blake, the Head of Interest Rates Trading in the United States, on the

boards of both Tradeweb Markets and Tradeweb NewMarkets.

       127.   Deutsche Bank filled seats on the boards of Tradeweb Markets and Tradeweb

NewMarkets with Michele Faissola, the Head of Global Rates, and Stephen Wolff, the Head of

Strategic Investments and Head of Fixed Income E-Commerce.

       128.   In addition to installing Vic Simone as Chairman, Goldman Sachs placed Brad

Levy, another chief architect of the conspiracy alleged herein, as a board member of both

Tradeweb Markets and Tradeweb NewMarkets. In 2011, Mr. Levy took over as Global Head of

Goldman Sachs’ PSI group and, at the same time, took over as the Chairman of the Board of

Directors of Tradeweb Markets. Goldman Sachs also installed Colin Corgan, a partner on its

Rates Desk, on the boards of both Tradeweb Markets and Tradeweb NewMarkets.


       44
          The fact that Citi and several other of the Dealer Defendants installed the same
person, who was often the head of the bank’s IRS trading unit, on both Tradeweb boards further
demonstrates that the Dealer Defendants’ creation of two supposedly separate companies was a
sham effort to hide the true nature of the transaction.



                                               47
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 52 of 164



       129.     JP Morgan installed Simon Maisey on the Tradeweb Markets Board of Directors

(he later joined Tradeweb as a Managing Director in 2014), and Christopher Paul Willcox, the

Global Head of Rates Trading and the Head of Global Rates Strategic Investments, on the

Tradeweb NewMarkets Board of Directors. In addition, Kemal Askar, JP Morgan’s Head of

Rates Trading in the United States, served on the boards of both Tradeweb Markets and

Tradeweb NewMarkets.

       130.     When Dexter Senft joined Morgan Stanley as the Global Head of Fixed Income

E-Commerce, Morgan Stanley installed him on the Tradeweb Markets Board of Directors.

Morgan Stanley also installed David Moore, the Head of Global Rates, on the Tradeweb

NewMarkets Board of Directors.

       131.     RBS placed Richard Volpe, the Global Head of Dollar Interest Rates, on the

Tradeweb Markets Board of Directors, and Michelle Neal, the Global Head of Electronic

Markets and co-head of FICC Prime Services, on the Tradeweb NewMarkets Board of Directors.

       132.     UBS personnel on the Tradeweb Markets Board of Directors included Joan Lavis,

Global Head of Strategic Investments, and Paolo Croce, Head of European Rates. UBS placed

Stuart Taylor, the Head Global eBusiness in Fixed Income, on the Tradeweb NewMarkets Board

of Directors.

       133.     As noted, these board members include some of the primary architects of the

conspiracy. These personnel met regularly under the cover of Tradeweb’s boards and

committees to plan how the Dealer Defendants could maintain control of the IRS market and

make sure they were not “disintermediated” by buy-side friendly IRS trading platforms.

       134.     In addition to conference calls, which often took place weekly, the Board met

annually in person in Miami, Florida. The Dealer Defendants used these calls and meetings to




                                                48
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 53 of 164



discuss and coordinate their strategy for controlling the IRS market and to further their

conspiracy.

        135.   The Dealer Defendants also control Tradeweb through its governance committees.

Some examples of Tradeweb’s governance committees are the “participation committees” that

determine who can participate on Tradeweb’s SEFs. 45 Acting through these committees, the

Dealer Defendants agreed how to coordinate their conduct to ensure any threat to their collective

dominance of the IRS market would not succeed. Tradeweb kept the existence of these

committees and the identities of their members largely hidden from the public.

        136.   The Dealer Defendants’ personnel also regularly discussed market structure issues

outside of board or committee meetings. Chris D’Annibale, the Head of Interest Rate Swaps for

Tradeweb’s interdealer SEF, Dealerweb, hosted dinners during the Class Period at his home in

Long Island and at restaurants in New York City that were attended by representatives of the

Dealer Defendants. The Dealer Defendants used these meetings to coordinate their strategies for

the IRS market. They discussed their plans for keeping the market bifurcated and preventing the

natural progression to all-to-all trading.

        137.   In November 2010, Tradeweb NewMarkets LLC merged into Tradeweb Markets

LLC, leaving Tradeweb Markets LLC as the surviving company. The Dealer Defendants

continue to hold a controlling majority of seats on the Board of Directors of Tradeweb Markets

LLC since the merger, giving them continuing control over Tradeweb Markets LLC.


        45
            See TRADEWEB, DW SEF LLC: SEF Participation Committee Charter, http://www.
tradeweb.com/uploadedFiles/Tradeweb/Content/About_Us/Regulation/DW%20SEF%20Particip
ation%20Committee%20Charter.pdf (last visited Dec. 9, 2016); TRADEWEB, TW SEF LLC: SEF
Participation Committee Charter, TRADEWEB, http://www.tradeweb.com/uploadedFiles/
Tradeweb/Content/About_Us/Regulation/TW%20SEF%20Participation%20Committee%20Char
ter.pdf (last visited Dec. 9, 2016).



                                                49
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 54 of 164



               4.      The Dealer Defendants Controlled Tradeweb

       138.    Tradeweb held itself out as an independent company, pursuing its own objectives

in the market. In reality, however, Tradeweb has acted for the benefit of the Dealer Defendants

since Project Fusion and became a “                                   ” against the “

                    ” 46 Billy Hult, Tradeweb’s president, implicitly acknowledged as much,

stating in June 2016: “We’ve had a long ownership relationship with many of the largest banks

and the challenge for us now [i.e., nearly nine years after the transaction] is to make that

ownership work for us.” 47

       139.    As Mr. Hult’s statement suggests, the Dealer Defendants’ ownership of Tradeweb

did not work in Tradeweb’s interests. Rather, the Dealer Defendants’ control of Tradeweb’s

board gave them the ability to stifle Tradeweb’s launch of new products,
                                                                                  48
                                                                                       This included

decisions regarding the pricing of Tradeweb’s products, including the

                                                      — that Tradeweb used on its platforms. 49

       140.    The dealers “            ”                    because they were concerned that

giving buy-side firms access to Dealerweb would accelerate the shift to an all-to-all anonymous

trading model in the IRS market. A 2013 Bloomberg chat from                   (              ) to

       (Morgan Stanley) explained that Dealerweb had “

       46
            JPMC-IRS-00020151, at ‘153.
       47
           Robert Mackenzie Smith, Interdealer Brokers Embrace Buy Side as Bank Dominance
Slips, RISK (June 9, 2016), http://www.risk.net/risk-magazine/news/2460945/interdealer-brokers-
embrace-buy-side-as-bank-dominance-slips.
       48
            MS-IRS00000813, at ‘814.
       49
            See, e.g., GS-IRS-MDL00038100 (stating that a “minimum tick size [of] ¼ of a basis
point” was a “topic[] dealers generally agree on,” as was a “[r]ecommended bid/offer spread
[of] 1/2 a basis point”) (emphasis added).



                                                 50
Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 55 of 164
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 56 of 164



                 ” Tradeweb would not                                                                  , but would

still force them to trade with the dealers through an elaborate workaround. 52

       144.      Tradeweb explained that it would accomplish this by having “                      ”

                                                                 platform. 53 “                    ” would

then be “

                                                                    ” 54 In the event that Tradeweb was

forced to                , its plan was to                                           , ensuring that

                                 with the Dealer Defendants (

  ). Tradeweb’s determined efforts to “                                                                   ” show

that it was not acting as a rational economic actor, but rather as a utility following orders from

the Dealer Defendants. There is no other reason why Tradeweb would not have offered its buy-

side customers                          , since it had already



       145.      The Dealer Defendants sometimes candidly acknowledged the deleterious effects

of their control over Tradeweb. In May 2012,                           (Goldman Sachs) admitted that
                                                                                     55
                                                                                          which,

              complained in a later email, “                                      ” 56




       52
            JPMC-IRS-00074035, at ‘075.
       53
            JPMC-IRS-00074035, at ‘076.
       54
            JPMC-IRS-00074035, at ‘077 (emphasis in original).
       55
            GS-IRS-MDL00090608.
       56
            GS-IRS-MDL00419374, at ‘375.



                                                  52
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 57 of 164



even wondered whether it was worth
                                                                              57


       146.    This never came to pass, and in October 2012,                       noted that

“                                                      ” and that “

                                                       ” 58 Indeed, Tradeweb became so

complacent that                , Goldman Sachs’        , joked in 2013 that “

               ” to pursue a new product, “                                ” 59 These documents

show that Defendants were fully aware that they were forcing Tradeweb to act against its own

interests, but did so anyway to preserve their supracompetitive profits.

       147.    Thomson Reuters, the Dealer Defendants’ partner in Tradeweb, was not able to

provide a meaningful check on the Dealer Defendants. In fact, on March 14, 2012,



                                                  . Under                   , the Board, which was

controlled by the Dealer Defendants, would “



                                                                                            ” 60

       148.    The Dealer Defendants publicly touted Tradeweb as a modern, efficient trading

platform that could provide “accurate pricing information” and “greater market transparency.” 61

But these claims were a sham to provide cover for their conspiratorial objectives. Pursuant to its

       57
            GS-IRS-MDL00090608 (emphasis added).
       58
            GS-IRS-MDL00238900, at ‘901.
       59
            GS-IRS-MDL00088538, at ‘543-‘544.
       60
            RBS-IRSMDL-00025348, at ‘382.
       61
            TRADEWEB, supra note 33.



                                                53
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 58 of 164



agreement with the Dealer Defendants, Tradeweb merely put a new sheen on the dealer-to-client

OTC market structure — the buy side can trade on Tradeweb only via its dealer-to-client RFQ

platform and cannot engage in all-to-all trading.

       149.     Absent a conspiracy, it would not have been in Tradeweb’s independent interest

to impose these restrictions. If Tradeweb had gone ahead with its plans to make available an

efficient, all-to-all trading platform to all market participants, it would have enjoyed additional

business and would have profited from the additional fees it would have earned.

       150.     But the Dealer Defendants prevented this from happening. Pursuant to its

agreement with the Dealer Defendants, Tradeweb continues to play an active role in maintaining

a two-tiered market structure. Tradeweb currently operates two different SEFs: Dealerweb SEF,

which is “designed exclusively for dealers” and allows anonymous, competitive trading, and

Tradeweb SEF, which “is designed for non-dealer market participants and always discloses

counterparty identities.” 62 As Jon Williams, former Managing Director and Head of U.S.

Institutional Market Operations at Tradeweb, acknowledged during a recent panel discussion at

SEFCON: “we don’t have buy-side participants” on Dealerweb.

       151.    To trade on Dealerweb, Tradeweb charges $50,000 per month — and requires that

an entity pay for a minimum of a full year ($600,000). But it only charges about $100 per month

to trade on Tradeweb SEF. It is “challenging to find a legitimate rationale for this enormous cost

differential between these two platforms operated by the same company.” 63 The real reason for

this cost structure — which was instituted by the Dealer Defendants — is to “effectively

       62
            Dennis Kelleher, Caitlin Kline & Victoria Daka, Stopping Wall Street’s Derivatives
Dealers Club, BETTER MARKETS 12 (Feb. 2016), https://www.bettermarkets.com/sites/default/
files/Better%20Markets%20Policy%20Brief%20-%20Stopping%20Wall%20Street%E2%80%
99s%20Derivatives%20Dealers%20Club.pdf.
       63
            Kelleher, supra note 62, at 12.



                                                 54
       Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 59 of 164



establish[] and entrench[] a bifurcated dealer-to-dealer and dealer-to-customer marketplace” in

furtherance of Defendants’ conspiracy. 64 This is exactly what Goldman Sachs envisioned in

2013 when proposing “                                            ” as a way to
                         65
                              That is confirmed by the fact that Dealerweb has a relatively low

market share — if Dealerweb were acting in its own interests, it would lower the cost of trading

on its platform in order to increase its customer base.

        152.       In fact, while Tradeweb’s SEF ostensibly offers an “order book” today, it is

effectively closed off to the buy side. The Dealer Defendants do not trade on the platform. They

trade with each other on Dealerweb (or other IDBs) and limit trades with end users to the dealer-

to-client RFQ. The Dealer Defendants also prohibit their clients from using the order book by

punishing those who try to do so (as described below). As a result, this platform is inactive and

seen by the buy side as inaccessible. Indeed, Tradeweb is still RFQ only and does not operate a

CLOB. 66

        153.       While Tradeweb could offer an all-to-all RFQ platform, it has limited its RFQ to

facilitate dealer-to-client or dealer-to-dealer trading by allowing only dealers to respond to the

quote requests submitted to the platform. Again, this is the result of the Dealer Defendants’

control of Tradeweb. It would not have otherwise been in Tradeweb’s self-interest to impose

that limitation.




        64
              Id. at 12-13.
        65
              GS-IRS-MDL00035950, at ‘954 (emphasis in original).
         66
            As discussed, Dealerweb is the only Tradeweb platform that offers an order
 book, and it features post-trade name give-up and is effectively limited to the dealers.



                                                    55
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 60 of 164



       B.      The Dealer Defendants Prevent Anonymous All-to-All Trading on
               Bloomberg

       154.    With its terminals on virtually every Wall Street trading desk, 67 Bloomberg has

long been in a unique position to offer efficient IRS trading to the buy side. Bloomberg has

capitalized on this opportunity, rising to become a major venue in the dealer-to-client (D2C)

segment of IRS as measured by market share. But this market share is contingent on Bloomberg

not disrupting the fundamental arrangements by which the Dealer Defendants maintain their

control over the IRS market. Bloomberg has never been permitted to disturb the dealer-

controlled OTC market structure in IRS. Because Bloomberg is not an IRS dealer itself, it is

dependent on the dominant market makers in IRS — the Dealer Defendants — to provide

liquidity for Bloomberg terminal subscribers. Whenever Bloomberg has tried to evolve IRS

market structure to improve price transparency and competition, the Dealer Defendants have

responded with a coordinated effort to ensure that the market fundamentals do not change. Put

differently, the Dealer Defendants’ strategy was collectively to support Tradeweb, rather than

Bloomberg,                                                          in order to preserve the

existing IRS market structure. This strategy was so effective that by 2013, Morgan Stanley’s

                wondered if Morgan Stanley should



                       68


       155.    In response to “

                                                       ” as well as “



       67
            GS-IRS-MDL00087433, at ‘442.
       68
            MS-IRS00464820 (emphasis added).



                                               56
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 61 of 164



    ” new entrants, such as the SEFs, Bloomberg decided to “                                 ” 69

The new offering was called BSEF and it included an anonymous all-to-all order book called

“Truly Firm,” which featured executable pricing and no “last look” for the Dealer Defendants.

Aware that “Truly Firm” executable pricing threatened their control the Dealer Defendants had
                                                                            70


       156.    Bloomberg received approval for BSEF from the CFTC on July 31, 2013, and it

opened for trading October 2, 2013. BSEF was built upon the existing trading infrastructure of

ALLQ, with the addition of an order book, as mandated by Dodd-Frank. Bloomberg also added

the ability for any market participant to submit RFQs to any other market participant. BSEF

achieved this by disabling a requirement for “client enablement” by the Dealers before allowing

buy-side participants to trade. Without control over client enablement, the Dealer Defendants

could not control who could use the RFQ protocol to discover prices and execute trades.

Goldman Sachs aptly summarized the implications of BSEF: without Dealer-controlled client
                                                    71
enablement, BSEF                                                      of JP Morgan reacted by

saying: “                        ” 72 Calling Bloomberg’s BSEF a “                        ” 73 the

Dealer Defendants applied a coordinated response.

       157.    Today, the Dealer Defendants respond to requests for quotes on BSEF’s RFQ

platform, but only because they are able to do so on a name-disclosed basis. Although

Bloomberg continues to offer a CLOB on BSEF, there is no volume on it because the Dealer

       69
            JPMC-IRS-000091499.
       70
            BB-IRS0037372.
       71
            GS-IRS-MDL00008955, at ‘956.
       72
            JPMC-IRS-000091499.
       73
            GS-IRS-MDL00087433, at ‘442.



                                               57
Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 62 of 164
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 63 of 164



        put it on September 3, 2013: “

                                     ” 77

                     1.       The Dealer Defendants Use Their Control to Frustrate All-To-All
                              Anonymous Trading

       159.          A description of TradSEF said it would have “

               ” 78 At the same time, it would only be “

                          ” 79 The                       were the dealers. “

                                                                                                          .” 80

In November 2012, the                       decided that the platform, known as “Trad-X,” would be

launched on February 15, 2013, “                                                       .” 81 The

            discussed whether “

              ” 82

       160.          The             also controlled clearing for Trad-X and enforced exclusion of the

buy side through                               determinations of “              ” as well as by outright

prohibitions on occasions when the subject was raised. At a                              meeting on June

28, 2013, for example, an attendee asked, “

     ” The answer was an emphatic no. Clients would remain “

                                                                                                   ” 83


       77
             CITI-IRSMDL-00016685, at ‘686 (emphasis added).
       78
             MS-IRS00533116, at ‘019.
       79
             MS-IRS00533116, at ‘019 (emphasis added).
       80
             MS-IRS00533116, at ‘019.
       81
             UBSIRS479818.
       82
             BOA_IRS-MDL_000278969.
       83
             BNPP-IRSMDL-00245523, at ‘524.



                                                         59
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 64 of 164



       161.    The Dealer Defendants also prevented all-to-all trading for the buy side through

other measures. They required that any new participant be required to have a

                                                                               This requirement was

confirmed on an August 2013 call on which it was agreed that “

                                                                                ” 84 Not only would

a potential buy-side participant need                                  in order to trade with each

                      , they would need

                   — subverting all-to-all trading and rendering buy-side participation

impractical. Subsequent press reports revealed that Dealer Defendants repeated this tactic across

IRS platforms they controlled, such as Tradeweb. 85

       162.    Were it not for the Dealer Defendants’ cartel, which forces Tradition to operate as

a captive instrumentality of the Dealer Defendants, it would act in its own economic interest to

maximize profits. For platforms like Trad-X that make money on trading and market data fees,

revenue is generally increased by adding more participants to the platform. Indeed, Tradition

knew that buy-side investors wanted to be able to trade in an all-to-all anonymous environment

on Trad-X. As                                  reported to his colleagues in 2015 following a

presentation by           , where           ’s representative said that it “                ,”

                                                                                                     ;

                                                ;

                                                                                   ; and


       84
            CITI-IRSMDL-00267324, at ‘325.
       85
            See, e.g., Peter Madigan, Sef execution agreement requirement angers buy side, RISK
(Sept. 24, 2013), https://www.risk.net/infrastructure/trading-platforms/2296064/sef-execution-
agreement-requirement-angers-buy-side.



                                                60
        Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 65 of 164



                                           86
                                                Newly discovered documents show that eventually

Tradition did try to introduce anonymous all-to-all trading for buy-side participants on Trad-X,

but was again prevented from doing so by the Dealer Defendants.

        163.       In March 2014                 and                   of       discussed their

meetings with buy-side firms such as                    ,          ,        , and                   . 87 In a

confidential email,                asked            to confirm “

             ”88           replied that Tradition’s strategy was “

                                                                                                ” 89

        164.       The barrier, however, was the Dealer Defendants’ continued insistence and

enforcement of post-trade name give-up, which undermined anonymity and made all-to-all

trading unattractive to the buy side. Name give-up was the frequent subject of buy-side

complaints — as              reported, “                                        ” 90           wrote that

the “                                                          ” and            agreed, “                ” 91

        165.       Firms such as Tradition and Markit, another firm instrumental to dealer control of

name give-up, were straining to maintain the name give-up that the Dealer Defendants

demanded, even though it seemed increasingly questionable under Dodd-Frank.

added that “                                                                                .” 92



        86
             TradSEF-PLTFFS-Sub000356.
        87
             TradSEF-PLTFFS-Sub000331, at ‘332-‘334.
        88
             TradSEF-PLTFFS-Sub000331, at ‘332.
        89
             TradSEF-PLTFFS-Sub000331, at ‘332 (emphasis added).
        90
             TradSEF-PLTFFS-Sub000331.
        91
             TradSEF-PLTFFS-Sub000331.
        92
             TradSEF-PLTFFS-Sub000331.



                                                       61
          Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 66 of 164



wondered whether Tradition should engage a law firm, such as                              , to try to get some

relief.                    replied that
                 93
                      for one overarching reason:

                                                                        said that unfortunately they would
                                                                                                          94


          166.         In November 2014 Tradition employees announced internally that they developed

a                                         “                                                        ” 95

Tradition’s                              explained that what the “                        ” functionality did

was “



                                  ” 96           added, however, “

                                           ” by Tradition management. 97           would not enable it in

“                              ” until senior personnel at Tradition gave their approval to “

          ” 98

          167.         The “                  ” at issue were of course those of the Dealer Defendants. Trad-

X                                  signaled that Tradition needed to stand down — no anonymous trading
                                                                                         99
for now — writing that                                                                        The reason was



          93
                 TradSEF-PLTFFS-Sub000331.
          94
                 TradSEF-PLTFFS-Sub000331 (emphasis added).
          95
                 TradSEF-PLTFFS-Sub000352, at ‘354.
          96
                 TradSEF-PLTFFS-Sub000352, at ‘354.
          97
                 TradSEF-PLTFFS-Sub000352, at ‘354-‘355.
          98
                 TradSEF-PLTFFS-Sub000352, at ‘354.
          99
                 TradSEF-PLTFFS-Sub000352, at ‘354.



                                                            62
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 67 of 164



that platforms like Trad-X “

                               .” 100

       168.                 ended the matter by stating “

             ” 101 In a March 3, 2015 email to the Dealer Defendant “                 ”   reported

that there was “

       ” 102

       169.      While forced to keep in abeyance the anonymous trading capability that would

otherwise benefit its revenues, Tradition nonetheless had to defend as long as possible the

Dealers’ interest in maintaining name give-up. An August 8, 2015 article in the International

Financing Review reported that “inter-dealer brokers have long been perceived as providing an

advantage to dealers by way of protocols that reduce transparency and allow banks to operate in

secrecy.” 103 The reporter who wrote the article contacted Tradition’s                    for

comment, writing in an email exchange that “

                           ,” one of several ways “



                      ” 104 Tradition’s               wrote back with irritation, “




       100
               TradSEF-PLTFFS-Sub000352, at ‘354.
       101
               TradSEF-PLTFFS-Sub000352.
       102
               CITI-IRSMDL-00015081, at ‘083.
       103
            Mike Kentz, Swap auctions gain CFTC favour, INT’L FINANCING REV. 2095 (Aug. 8
to Aug. 14, 2015), http://www.ifre.com/swap-auctions-gain-cftc-favour/21211197.article.
       104
               TradSEF-PLTFFS-Sub000469, at ‘470.



                                                 63
Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 68 of 164
Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 69 of 164
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 70 of 164



Clark Hutchison (Deutsche Bank), Emily Portney (JP Morgan), Michael Dawley (head of

Goldman Sachs’ FCM), Malcolm Clark Hutchison (Morgan Stanley), Jeffrey Jennings (Credit

Suisse), Raymond Kahn (head of Barclays’ FCM), Jerome Kemp (Citi), Najib Lamhaouar

(HSBC), Edward Pia (UBS), and George Simonetti (Merrill Lynch, Pierce, Fenner & Smith).

       176.    ISDA and FIA often coordinate to create “working groups” that provide

additional forums for collusion. One such working group was devoted to the drafting of the

“Cleared Derivatives Execution Agreement” (“CDEA”) — a standard form contract intended to

govern the relationship between clearing agents and their customers. The “CDEA Drafting

Committee” was chaired by Maria Chiodi, a Director and In-House Counsel at Credit Suisse.

       177.    The CDEA Drafting Committee held numerous meetings throughout 2010 and

2011. One such meeting was held on April 8, 2011 at the offices of Credit Suisse in New York

City. James Cawley, then Javelin’s CEO, and Suellen Galish, Javelin’s General Counsel, learned

of the meeting in advance, and requested an invitation because they were concerned that the

CDEA Drafting Committee was being used to prevent or limit trading on all-to-all anonymous

trading platforms.

       178.    At the meeting, Ms. Galish asked how the CDEA — which appeared to have been

drafted solely for OTC transactions and did not seem to cover IRS trades executed on a SEF —

would work for trades executed on a SEF. Athanassios Diplas, then a Managing Director at

Deutsche Bank and Co-Chair of ISDA’s Industry Governance Committee, immediately

demanded to know Ms. Galish’s name and for whom she worked. He then refused to answer her

question.

       179.    After the meeting, Ms. Chiodi emailed Mr. Cawley and told him it would be

inappropriate for any representatives of SEFs to attend future CDEA Drafting Committee




                                              66
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 71 of 164



meetings. The CDEA prevented Javelin from attending any further meetings of the Drafting

Committee. Thus, although drafting of the CDEA documentation was meant to be open to the

industry, SEFs offering all-to-all trading to the buy side, including Javelin, were excluded, while

SEFs that complied with the Dealer Defendants, such as Tradeweb and ICAP, were allowed to

be involved in the process.

       180.    The heads of the Dealer Defendants’ IRS trading desks also maintained an

ongoing dialogue directly with each other about their preferred structure of the IRS market

during the Class Period. These “heads of rates” regularly communicated with each other during

the Class Period through email and Bloomberg messages, at lunches, dinners, industry

conferences, and other events. In these discussions, they discussed their mutual desire to

maintain the status quo and to prevent the buy side from disintermediating the dealers. 109

       E.      The Dealer Defendants Prevent Interdealer Brokers From Opening All-to-
               All Platforms to the Buy Side

               1.      The Dealer Defendants Punish Any IDBs that Take Steps Toward
                       Allowing Buy-Side Trading

       181.    By 2007, a number of IDBs were also well-positioned to allow buy-side entities to

trade on all-to-all IRS trading platforms. Many IDBs already operated such platforms

exclusively for dealers in the interdealer market, and there was no technological impediment to

       109
            As noted, many of these trading desk heads were also installed on Tradeweb boards,
including the following: Luke Halestrap (Head of Emerging Markets Interest Rates for Bank of
America), Nicholas Brophy (Head of Rates Trading in the Americas for Citi), Timothy Blake
(Head of Interest Rates Trading in the United States for Credit Suisse), Michele Faissola (Head
of Global Rates for Deutsche Bank), Stephen Wolff (Head of Strategic Investments and Head of
Fixed Income E-Commerce for Deutsche Bank), Simon Maisey (Head of Global Rates, E-
Commerce, and Market Structure for JP Morgan), Christopher Paul Willcox (Global Head of
Rates Trading and Global Rates Strategic Investments for JP Morgan), Kemal Askar (Head of
Rates Trading in the United States for JP Morgan), David Moore (Head of Global Rates for
Morgan Stanley), Richard Volpe (Global Head of Dollar Interest Rates for RBS), and Paolo
Croce (Head of European Rates for UBS).



                                                67
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 72 of 164



opening them to buy-side entities. Since IDBs earned brokerage fees on each trade on their

platforms, they had strong financial incentives to open their platforms to buy-side firms in order

to expand their customer base. And there was great demand for these developments from the

buy side. The Dealer Defendants, however, conspired to eliminate that threat as well.

       182.     The Dealer Defendants agreed to punish any IDBs that dared to consider opening

their platforms to the buy side. In furtherance of this agreement, the Dealer Defendants

“threaten[ed] to withdraw liquidity from any trading platform that admits buy-side firms onto its

[order book].” 110 As noted above, the Dealer Defendants refer to this practice as placing the IDB

in the “penalty box” or “pulling the line” on the IDB.

       183.     GFI Group (“GFI”) operates leading IDB platforms. On at least two occasions,

GFI attempted to implement anonymous trading protocols on its platform, with both immediately

shut down by the Dealer Defendants. In 2009, “GFI Group said it would allow anonymous

trading,” 111 a step the Dealer Defendants saw as the first step toward allowing buy-side investors

to trade on its platform. To prevent a shift to anonymity, the Dealer Defendants responded in

unison with threats to pull their business off the platform. 112 GFI promptly reversed course. 113

       184.     In 2014, GFI made a second attempt to bring an anonymous trading platform to

market. Shortly thereafter, GFI “received heated phone calls from executives at Credit Suisse


       110
            Peter Madigan, Massad: Sefs Fear Retaliation if They End Name Give-Up, RISK
(Apr. 23, 2015), http://www.risk.net/risk-magazine/news/2405534/massad-end-users-shut-out-
from-sefs-due-to-post-trade-name-give-up.
       111
              Levinson, supra note 7.
       112
              Id.; see Kim Hunter, Growing Pains, MARKIT 34 (Winter 2014), http://content.markit
cdn.com/corporate/Company/Files/MagazineEntireIssue?CMSID=1277525de02549adbf7b422b9
b34f641 (“The first [IDB] that goes anonymous is sending a signal that the buyside is becoming
part of its platform. You’ll get wider spreads or even dealers withdrawing from that platform.”).
       113
              Levinson, supra note 7.



                                                 68
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 73 of 164



Group AG and J.P. Morgan Chase.” 114 In response to those calls, GFI switched trading to a

name-disclosed basis, disappointing buy-side entities that had hoped to trade anonymously on

the platform.

        185.    As described further below, the Dealer Defendants conspire to prevent

anonymous trading so they can make sure the buy side is not trading on a platform the Dealer

Defendants want to keep for themselves. Anonymity is critical for the buy side in these

situations because the Dealer Defendants threaten any buy-side investor with the “penalty box” if

they discover it has attempted to trade on an all-to-all platform, whether it is operated by an IDB,

Tradeweb, Bloomberg, or an independent SEF. 115

        186.    When an end user is caught trading on a prohibited platform, the Dealer

Defendants often refuse to trade with the investor in any venue. Because the Dealer Defendants

are the primary market makers in the IRS market, such a boycott effectively prevents the investor

from trading IRS for as long as it is in the “penalty box.” In some cases, the Dealer Defendants

have even threatened a transgressing investor with withdrawal of key banking services. Such

threats carry great weight and have had the intended deterrent effects. Because of the threat of

such reprisals, buy-side investors do not attempt to trade on any of the IDB platforms, and they

do not try to access the order books operated by Tradeweb or Bloomberg. 116


        114
           Katy Burne, CFTC to Propose Swaps Anonymity, WALL ST. J. (Feb. 16, 2015),
http://www.wsj.com/articles/cftc-to-propose-swaps-anonymity-1424132424.
        115
             See Rennison, supra note 6 (quoting a U.S.-based hedge fund manager as stating:
“In interest rate swaps, we have been given strong signals by our dealers that they would be
annoyed if we, as a buy-side firm, showed up in the interdealer platforms.”).
        116
             The Dealer Defendants even use the “penalty box” to prevent any dealer from taking
steps that are not in their collective interests, even if it is in the dealer’s individual interest. For
example, in 2003, Barclays attempted to launch a rudimentary, single-dealer electronic trading
platform for IRS called “BARX” by partnering with Bloomberg. The other Dealer Defendants
promptly put Barclays in the “penalty box” and refused to allow Barclays to participate in multi-



                                                  69
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 74 of 164



       187.         As a result, IDBs did not open their platforms to the buy side. Tullett Prebon, for

example, recently announced it will soon open a platform on which buy-side entities can trade

with one another (similar to its IDB platform), but it will limit trading to asset classes in which

dealers’ roles as market makers are already diminishing. 117 Mihiri Jayaweera, Tullett Prebon’s

strategy head, made clear that “[s]waps will be off limits” for the buy side, because IRS trading

was “the territory of our dealer banks.” 118

                    2.     ICAP Agrees with the Dealer Defendants Not to Allow Buy-Side Trading
                           as Part of a Détente

       188.         In 2009, ICAP agreed with the Dealer Defendants to prevent the buy side from

accessing its platform as part of an agreed-upon détente.

       189.         The events leading to the détente began in April 2009, when Tradeweb (along

with its Dealer Defendant owners) launched a trading platform for mortgage bonds called

“Dealerweb.” 119 This launch had a devastating impact on ICAP, which had spent seven years

building a mortgage-bond trading business that was transacting up to $50 billion in daily volume.


dealer consortia, such as Tradeweb, for several years. BARX eventually ended its IRS business
and became devoted mainly to foreign exchange (“FX”) trading. Even then, the Dealer
Defendants only let Barclays out of the “penalty box” when Barclays acquired the assets and
personnel of the swaps business of Lehman Brothers, including Dexter Senft, who possessed
deep connections with the other Dealer Defendants and went on to bring those relationships and
that network to Morgan Stanley in 2010. Mr. Senft used his connections to help Barclays
ingratiate itself with the other Dealer Defendants, including by taking a stake in Tradeweb. Mr.
Senft similarly used his connections to maintain Morgan Stanley’s involvement in the conspiracy
after he joined in 2010.
       117
            Duncan Wood, Brokers Woo New Clients, Try Not to Upset Old Ones, RISK (Sept. 9,
2016), http://www.risk.net/risk-magazine/feature/2469861/brokers-woo-new-clients-try-not-to-
upset-old-ones.
       118
              Id.
       119
            See Bryce Elder & Neil Hume, Icap Hurt by Banks’ Platform, FINANCIAL TIMES
(Apr. 21, 2009), http://www.ft.com/intl/cms/s/0/a4bf29a2-2ead-11de-b7d3-
00144feabdc0.html#axzz 419KBvtLz.



                                                     70
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 75 of 164



Following the Dealerweb launch, ICAP’s mortgage-bond trading platform “lost 85 percent of its

business over six weeks” as Dealerweb “basically walked away with the market.” 120

       190.     In retaliation for Dealerweb capturing the mortgage-bond market, ICAP

threatened to launch an all-to-all trading platform for IRS that would be open to the buy side.

This threat was credible because ICAP was developing an electronic-trading platform for the

European IDB IRS market called i-Swap, which ICAP could have launched as an all-to-all,

anonymous IRS trading platform in the United States. 121 Alternatively, ICAP could have chosen

to allow buy-side investors to trade on its existing IDB platform. Either option threatened to end

the artificial bifurcation of the IRS market the Dealer Defendants wanted to maintain.

       191.     In response to these mutual threats, ICAP communicated with representatives of

the Dealer Defendants in the late spring and early summer of 2009. As a result of their

discussions, ICAP and the Dealer Defendants agreed to a détente whereby the Dealer Defendants

would not further expand Dealerweb into the IDB space in exchange for ICAP not establishing

an all-to-all anonymous IRS trading platform.

       192.     In 2011, JP Morgan, Deutsche Bank, and Barclays entered into a transaction with

ICAP termed “Project Snowflake.” Under this transaction, ICAP retained a

                                 but         ,                , and            were given
                  122
                        This gave these three dealers effective control of the platform. For example,


       120
           Matthew Leising & Jody Shenn, ICAP Loses 85% of Mortgage Bond Trading to
Dealerweb, BLOOMBERG (Apr. 21, 2009).
       121
           See, e.g., Michael Mackenzie, Rate Swap Traders Wait for No Man, FINANCIAL
TIMES (Oct. 19, 2010), http://www.ft.com/cms/s/0/9c6cf29c-dba5-11df-a1df-00144feabdc0.html
#axzz3p2lJ0933 (noting that i-Swap’s European launch laid “the ground for an eventual assault
on the US market”).
       122
              JPMC-IRS-00714977, at p.1-2.



                                                   71
       Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 76 of 164



                                   was required to change the
                        123


        193.     The Dealer Defendants and ICAP have abided by their agreement to keep i-Swap

closed to the buy-side to the present day. i-Swap’s European launch was very successful, with

30% of ICAP’s trade volumes moving onto the order book within months of its 2010 launch. 124

With demand for all-to-all trading at a high, it was in ICAP’s self-interest to bring the platform to

the United States, but it elected not to do so for many years in furtherance of its agreement with

the Dealer Defendants. Pursuant to its agreement with the Dealer Defendants, and against its

own economic self-interest, ICAP did not open its i-Swap platform to the buy side in the United

States. 125

        194.     When ICAP did expand i-Swap to the United States in February 2013, it limited

participation to the dealers. 126 To circumvent provisions of Dodd-Frank that require trading

platforms be open to all entities, ICAP publicly promoted that its platforms were open to

everyone and even formally “registered” some buy-side entities as users. But, in actuality,

ICAP’s brokers prevented the buy side from trading on i-Swap by refusing to accept bids or

offers from buy-side investors for voice-brokered trades or for inclusion on any electronic-




        123
               JPMC-IRS-00714977, at p.2.
        124
            Masa Serdarevic, Icap’s Swap Platform Exceeds Expectations, FINANCIAL TIMES
(Mar. 31, 2011), https://www.ft.com/content/98526a30-5b9c-11e0-b965-00144feab49a.
        125
             See ICAP, i-Swap, http://www.icap.com/what-we-do/electronic/i-swap.aspx (last
visited Dec. 7, 2016) (noting that, upon launch, i-Swap was not open to buy-side participants,
that i-Swap “has a number of features that are specifically developed to reflect the trading
strategies of the banks” and that, even today, i-Swap is not directly open to the buy side).
        126
           See ICAP, ICAP Launches i-Swap in the US (Feb. 19, 2013), http://newsroom.icap.
com/icap-launches-i-swap-in-the-us.



                                                 72
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 77 of 164



trading platform. 127 They did this because the Dealer Defendants knew that “



         ” 128

       195.      ICAP, in fact, restricted all of its IRS trading platforms in the U.S. to dealers

alone. ICAP’s restriction on the use of its platforms was the result of its agreement with the

Dealer Defendants to maintain a bifurcated IRS market. Absent Defendants’ conspiracy, it

would have been in ICAP’s interest to open its trading platforms to the buy side, effectively

creating an all-to-all anonymous trading platform where the buy side could trade with more

counterparties and without always going through a dealer.

       196.      To fulfill their end of the bargain, the Dealer Defendants have kept Dealerweb

from expanding into IRS or any other market in any meaningful way. Tellingly, the Dealer

Defendants formally opened Dealerweb for interdealer IRS trading but, as shown below (see

infra ¶ 335, note 188), the Dealer Defendants supply Dealerweb only with a very low amount of

trading volume — thereby making good on their end of the bargain while reminding ICAP and

other IDBs that Dealerweb is an ever-present threat. The Dealer Defendants have also supported

ICAP by directing their business to its platforms. Certain Dealer Defendants even entered into

written agreements that they would not support other electronic IDB platforms, other than ICAP,

and would inform each other if they were approached by such a platform.




       127
            Robert Mackenzie Smith, Interdealer Brokers Need to Change, Say Critics, RISK
(Sept. 14, 2015), http://www.risk.net/risk-magazine/feature/2424954/risk-interdealer-rankings-
2015-sector-needs-more-change-say-critics (quoting ICAP’s Laurent Paulhac as acknowledging
that the buy-side entities registered with ICAP do not actually trade on the platform).
       128
              DB-InrelRS-00601088 (emphasis added).



                                                   73
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 78 of 164



       F.      The Dealer Defendants Erect Artificial Barriers to Buy-Side Clearing

       197.    The Dealer Defendants’ strategic investment groups have long identified the

central clearing of OTC products as a first step toward electronic trading that would

“disintermediate” them. As a 2010 JP Morgan report stated, for example: “the main concern for

the Investment Banking industry is that clearing is the first step leading to exchange/SEF trading

for OTC products.” 129 The Dealer Defendants perceived clearinghouses “as representing the thin

end of a wedge that would end with contracts being put on exchanges for trading.” 130

       198.    Accordingly, the Dealer Defendants have long sought to control the clearing

infrastructure for the financial markets they dominate so they would be positioned to head off

threats to their dominance. When it became clear in the early 2000s that IRS were ready to move

to an electronic trading model, the Dealer Defendants jointly took control of the clearing

infrastructure for IRS. As detailed below, they later used this control to prevent buy-side access

to IRS clearing. From 2008 through 2013, Dealer Defendant personnel met and expressly

discussed how to prevent or delay buy-side access to IRS clearing. These discussions occurred

principally through Tradeweb and an entity called “OTCDerivNet,” which is discussed below.

               1.     The Dealer Defendants Take Control of Clearing Infrastructure

       199.    LCH.Clearnet is an entity that has built clearinghouses for a variety of financial

instruments for over one hundred years. Indeed, LCH.Clearnet’s history goes back to 1888,




       129
           Kian Abouhossein & Delphine Lee, Global Investment Banks: Investment Banking
Wallet Outlook — All Eyes on Equity Derivatives, J.P. Morgan Cazenove, GLOBAL EQUITY
RESEARCH (Sept. 8, 2010), https://www.scribd.com/document/65324953/JPMorgan-Global-
Investment-Banks-2010-09-08.
       130
         PETER NORMAN, THE RISK CONTROLLERS: CENTRAL COUNTERPARTY CLEARING IN
GLOBALISED FINANCIAL MARKETS 302 (2011).



                                                74
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 79 of 164



when it was known as the “London Clearing House.” In September 1999, LCH.Clearnet

launched a clearinghouse for IRS, named “SwapClear.”

       200.    The Dealer Defendants, through their strategic investment groups, resolved to

take control of this entity to position themselves to control how clearing would develop in the

IRS market. To do so, they formed a new entity called “OTCDerivNet.” OTCDerivNet was

founded in October 2000 by Bank of America, Barclays, Citi, Credit Suisse, Deutsche Bank,

Goldman Sachs, Merrill Lynch, and Société Générale. BNP Paribas, Morgan Stanley, RBS, and

UBS joined in 2001. JP Morgan and HSBC joined in 2009.

       201.    The Dealer Defendants held OTCDerivNet out publicly as a venture intended to

make the IRS market more efficient — for all participants including the buy side. They told the

Federal Reserve Bank of New York, for example, that OTCDerivNet’s purpose was to “support a

secure, efficient and cost-effective post-trade dated environment for the mutual benefit of the

(OTC) derivatives industry in a way which serves to mitigate operational, credit and settlement

risks, whilst reducing support costs and regulatory capital requirements.” 131

       202.    The reality, however, is that the Dealer Defendants formed OTCDerivNet

principally as a vehicle to secure control of SwapClear. In fact, immediately after they created

OTCDerivNet, the Dealer Defendants announced it would “partner” with LCH.Clearnet, the




       131
             Letter from the Dealer Defendants; Dresdner Kleinwort; Société Générale; Wachovia
Bank, N.A.; ISDA; the Managed Funds Association; and the Asset Management Group of the
Securities Industry and Financial Markets Association to Hon. Timothy Geithner, President of
the Federal Reserve Bank of New York (Oct. 31, 2008), https://www.newyorkfed.org/media
library/media/newsevents/news/markets/2008/regulators_letter.pdf.



                                                75
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 80 of 164



nominal owner of SwapClear, for “the development of a secure, efficient and cost-effective post-

trade dated environment for the benefit of the OTC derivative industry . . . .” 132

       203.    This supposed “partnership” was wholly dominated by the Dealer Defendants.

The Dealer Defendants, through OTCDerivNet, provided 100 percent of the funding of

SwapClear, in return for a share of profits and governance control. Utilizing this control, the

Dealer Defendants swiftly had SwapClear adopt various restrictions in its charter and rulebook

that effectively limited clearing membership to dealers only. They imposed a requirement that

any new member must put up $5 billion in capital toward the clearinghouse — an amount they

knew only large investment banks (i.e., the dealers) could afford. And they adopted a

requirement that no new clearing member could join SwapClear without the unanimous approval

of the existing members (i.e., the Dealer Defendants).

               2.      The Dealer Defendants Conspire to Prevent Other Clearing Entrants

       204.    By the mid-2000s, as the Dealer Defendants became more concerned about the

growth of electronic trading of IRS, they used OTCDerivNet to shut down that growth.

       205.    In furtherance of this objective, the Dealer Defendants installed many of the same

personnel on the board of OTCDerivNet Board of Directors that they installed on the boards of

the two Tradeweb entities they formed when they took control of that entity in late 2007, as

described above. These included Shea Wallon (Bank of America), Andrew Challis (Barclays),

Timothy Blake (Credit Suisse), Dexter Senft (Morgan Stanley), and Michelle Neal (RBS). By




       132
            INTERNATIONAL MONETARY FUND, United Kingdom: Observance by LCH
CLEARNET LIMITED of the CPSS-IOSCO Recommendations for Central Counterparties
Detailed Assessment of Observance 40 (July 2011), https://www.imf.org/external/pubs/
ft/scr/2011/cr11235.pdf.



                                                 76
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 81 of 164



serving on both boards, these individuals helped the Dealer Defendants maintain alignment

across multiple levels of the IRS market.

       206.    Other OTCDerivNet board members included others actively involved in the

conspiracy, including William Hartnett, the Head of Strategic Investments for Citi. 133 These

personnel had extensive discussions with each other about buy-side clearing of IRS. From 2008

through 2013, they specifically discussed how the Dealer Defendants could jointly prevent or

delay the buy side’s ability to clear IRS trades.

       207.    The first major direct threat to the Dealer Defendants’ control of the IRS clearing

infrastructure came from the CME, a sophisticated entity with a long history of bringing clearing

solutions (and transparent and competitive trading platforms) to a variety of financial markets.

CME was established in 1898. Over the next 100 years, CME built clearing and exchange

solutions for numerous financial markets.

       208.    In the mid-2000s, CME was focused on providing clearing and trading solutions

for swaps markets, including both IRS and CDS. In early 2008, CME announced plans to

introduce a cleared IRS product in the U.S. called “CME Cleared Swaps,” which offered “the

first centrally-cleared interest rate swaps available to all over-the-counter (OTC) market

       133
            Other Board members of OTCDerivNet included Adam Battersby (Co-Head of
Global Principal Investments for Bank of America), Amy Bradden (COO of Global Structured
and Linear Rates for Bank of America), David Ornstein (COO of Markets and Head of Cross-
Business Functions for Barclays), Ariane Athalie-Tersin (Head of Fixed Income Interest Rates
Derivatives Trading for BNPP), Gavin Dixon (Fixed Income Business Manager and Derivatives
Clearing for BNPP), David Elsley (Head of Rates for Citi), Stuart Bancroft (Head of Rates
Trading for Citi), Gael De Boissard (Co-Head of Fixed Income for Credit Suisse), Trudy Ross
(Deutsche Bank), Andrew Hudis (Goldman Sachs), Elie El Hayek (Global Head of Rates for
HSBC), Neill Pattinson (Head of Global Rates and Head of Derivatives Clearing for HSBC),
Andrew Powell (COO of Global Rates for JP Morgan), David Hudson (CFO of Global Markets
for JP Morgan), Stephen O’Connor (Morgan Stanley), Simon Wilson (Deputy Head of EMEA
Delta Trading, Global Head of Algorithmic Rates Trading for RBS), and David Leeming (Global
Head of Product Management and Securities E-Commerce for UBS).



                                                    77
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 82 of 164



participants.” 134 The CME offered clearing of OTC swaps executed on or submitted through its

trading platform Swapstream, as well as those executed bilaterally, through its OTC clearing

solution “CME Clearing360.” 135

       209.     The Dealer Defendants viewed this as a serious threat because CME had built

successful clearinghouses and exchanges for other asset classes, and it was clearly focused on

bringing buy-side clearing and trading of derivatives products, including both IRS and CDS. In

fact, around the same time it announced its plans for an IRS platform, CME also announced it

was partnering with Citadel to provide a CDS order book with central clearing for the buy side.

As discussed further below, the Dealer Defendants paid nearly $1.9 billion to settle claims in a

prior lawsuit that they conspired to block that platform, known as “CMDX,” from successfully

entering the market. See Section III.D. infra.

       210.     The Dealer Defendants knew CME had the technical and commercial ability to

offer integrated all-to-all trading and central clearing for IRS to the buy side. CME actively

promoted its plans to make centrally cleared IRS available to all market participants and

announced that thirty-three buy-side participants had committed to an Early Adopter Program for

clearing via Swapstream. 136 This commitment shows that the buy side was ready, willing, and

eager to clear their IRS trades. The participants included mortgage banks along with more

traditional buy-side entities such as asset managers, hedge funds, and proprietary trading firms.


       134
             PR NEWSWIRE, Swapstream Announces 33 Participants for CME Swaps on
Swapstream, the First Centrally Cleared Interest Rate Swap (Feb. 4, 2008), http://www.prnews
wire.com/news-releases/swapstream-announces-33-participants-for-cme-swaps-on-swapstream-
the-first-centrally-cleared-interest-rate-swap-56784472.html.
       135
          BUSINESS WIRE, GL TRADE and Swapstream Enter into Strategic Agreement to
Support CME Cleared Swaps (Sept. 3, 2008), http://www.businesswire.com/news/home/
2008090 3005862/en/GL-TRADE-Swapstream-Enter-Strategic-Agreement-Support.
       136
              PR NEWSWIRE, supra note 134.



                                                 78
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 83 of 164



       211.    The Dealer Defendants responded to this threat by boycotting Swapstream.

Meeting through OTCDerivNet, the Dealer Defendants agreed to clear only interdealer IRS

trades and only on SwapClear (the entity they controlled). Because the Dealer Defendants are a

party to nearly every IRS trade, their collective refusal to clear IRS trades through Swapstream

meant that effectively no trades were cleared through the platform, starving CME of clearing

volumes and revenues. As a direct result of the Dealer Defendants’ boycott, CME’s clearing

solution for IRS swiftly failed.

               3.      The Dealer Defendants Maintain Artificial Barriers to IRS Clearing by the
                       Buy Side

       212.    In the wake of the financial crisis, various governmental regulators and large

institutions like Fannie Mae and Freddie Mac put considerable pressure on the Dealer

Defendants to expand clearing in derivatives markets and to open up clearing to the buy side. 137

In response, the Dealer Defendants made changes at SwapClear that superficially purported to

allow buy-side access, while simultaneously adopting new rules that they knew would, as a

practical matter, prevent meaningful buy-side participation.

       213.    Specifically, beginning in late 2009, the Dealer Defendants amended SwapClear’s

rulebook to require that clearing members must contribute extremely large amounts of capital to

the clearinghouse’s default (or “guaranty”) fund. These requirements were significantly higher

than necessary for the clearinghouse to fulfill its role. The Dealer Defendants set them at this

high level by design, knowing that only large investment banks like the Dealer Defendants

would possess sufficient capital reserves to make the required contributions and thereby ensuring


       137
           Peter Madigan, Geithner Calls for Law Change to Force OTC Derivatives Clearing,
RISK (May 13, 2009), http://www.risk.net/risk-magazine/news/1504635/geithner-calls-law-
change-force-otc-derivatives-clearing.



                                                79
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 84 of 164



that only dealers could clear trades through the platform. As they acknowledged only in their

internal discussions, the Dealer Defendants adopted these rules to prevent buy-side investors

from joining SwapClear as clearing members.

                4.      Post Dodd-Frank, the Dealer Defendants Use Their Role as FCMs to
                        Block Trading on All-to-All Platforms

        214.    In 2010, Congress passed Dodd-Frank to bring more competition to derivatives

markets, including the IRS market, by mandating that certain IRS move to exchanges or SEFs —

and that these IRS be centrally cleared. As noted, Dodd-Frank employs an FCM model of

clearing, which effectively makes the Dealer Defendants’ FCM divisions gatekeepers for IRS

clearing. 138 As detailed below, the Dealer Defendants have exploited that gatekeeping role to

further their conspiracy by refusing to clear buy-side trades on IRS trading platforms that utilize

all-to-all trading protocols.

        215.    FCMs, or Futures Commission Merchants, generate revenues by clearing trades

on behalf of firms that are not members of a clearinghouse, such as buy-side investors. This

relationship should be mutually beneficial — the FCMs earn fees on each trade they submit to a

clearinghouse, and their buy-side customers are able to gain access to clearing without having to

comply with onerous or prohibitive capital requirements.

        216.    By regulation, the Dealer Defendants’ FCMs must operate separately from the

Dealer Defendants’ trading desks, and FCMs derive no revenues from IRS trading. 139 Thus, in a


        138
            There are only approximately twenty active FCMs for IRS trading, and all but two
are owned by the Dealer Defendants. Société Générale and RBC operate the other two, but they
clear very small volumes. State Street operated an FCM for a short period in 2014, but it cleared
only a small number of trades. Tod Skarecky, FCM Rankings – Q3 2016, CLARUS FIN. TECH.
(Nov. 16, 2016), https://www.clarusft.com/fcm-rankings-q3-2016/.
        139
             See 17 C.F.R. § 23.605(d)(1) (“No swap dealer or major swap participant shall
directly or indirectly interfere with or attempt to influence the decision of the clearing unit of any



                                                 80
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 85 of 164



competitive marketplace, FCMs would be agnostic as to which trading platforms their customers

use or with whom they trade. An FCM operating in its own interest would, subject to credit

limits, want to maximize the amount of trades it clears for clients, regardless of where or how the

trades were executed. This is because the major risk FCMs face is the risk their buy-side

clearing clients’ default, a risk which is totally unrelated to the platform on which a client

conducts an IRS trade.

       217.    Determined to stop all-to-all platforms from succeeding in the market, however,

the Dealer Defendants had their FCMs withhold clearing services from any buy-side entity or

second-tier dealer seeking to trade on SEFs operating all-to-all anonymous trading platforms,

including TeraExchange, Javelin, and TrueEx, as detailed below. The Dealer Defendants’

agreement not to clear trades conducted on all-to-all anonymous SEFs effectively prevents IRS

trades from occurring at all on these platforms.

       218.    This conduct is contrary to the independent self-interest of the Dealer Defendants’

FCM units and would be economically irrational if it did not further the interests of the Dealer

Defendants’ cartel. In withholding such clearing services, the Dealer Defendants’ FCMs

capitulated to the demands of their respective trading desks and management, who were

determined to keep buy-side entities from trading on anonymous all-to-all platforms.

       219.    FCMs must also confirm that their customers are sufficiently creditworthy to

execute and clear any given trade before the trade takes place, and will not allow the trade to



affiliated clearing member of a derivatives clearing organization to provide clearing services and
activities to a particular customer”); id. § 23.605(d)(2) (“Each swap dealer and major swap
participant shall create and maintain an appropriate informational partition . . . between business
trading units of the swap dealer or major swap participant and clearing units of any affiliated
clearing member of a derivatives clearing organization to reasonably ensure compliance with the
Act and the prohibitions specified in paragraph (d)(1) of this section.”).



                                                   81
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 86 of 164



move forward if a customer fails this “pre-trade credit check.” 140 To prevent customers from

trading on an all-to-all anonymous trading platform, the Dealer Defendants’ FCMs frequently

refuse to conduct pre-trade credit checks for any prospective trade on an anonymous all-to-all

SEF. When buy-side investors attempt to trade on an all-to-all anonymous SEF, the Dealer

Defendants’ FCMs refusal to conduct a pre-trade credit check means the trade cannot occur.

FCMs therefore have the ability to act as gatekeepers by restricting the order flow of buy-side

customers onto all-to-all platforms.

       220.    The Dealer Defendants routinely provide pre-trade credit checks and clear buy-

side trades on other platforms that are not anonymous. In particular, they provide pre-trade

credit checks and clear buy-side trades executed on co-conspirator Tradeweb’s dealer-to-client

RFQ or on other platforms that they do not view as threats to the bifurcated market structure.

They refuse, however, to provide pre-trade credit checks or clear any trade by a buy-side entity

executed on an IDB or an order book, including those operated by Bloomberg and Tradeweb,

thereby making it effectively impossible for the buy side to trade on these platforms. 141

       221.    The Dealer Defendants’ FCMs are able to coordinate their activities because,

among other things, their clearing operations communicate regularly with each other. For

example, Piers Murray, the Global Head of Fixed Income Prime Brokerage at Deutsche Bank,


       140
             A pre-trade credit check can occur via either a “ping” or a “push” system. Under a
“ping” system, a SEF will “ping” an FCM on a per-trade basis to confirm if a customer has
sufficient credit to conduct that trade. Under a “push” system, an FCM will pre-authorize a
customer to clear trades up to a certain credit limit, a practice commonly referred to as “pushing
limits.” As an example, JP Morgan might “push” a limit of $500 million to a SEF for its
customer, buy-side customer X, meaning that X could trade and clear up to $500 million of IRS
on that SEF without needing to re-obtain approval from JP Morgan before every trade.
       141
           See Kelleher, supra note 62 at 12 (noting that dealers “deny[] their clearing
customers the credit limits necessary to trade on SEFs that don’t acquiesce to the dealers’
demands”).



                                                 82
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 87 of 164



used to work as the Global Head of Rates Clearing at JP Morgan. 142 Mr. Murray regularly

communicates with his counterparts at other Dealer Defendants, such as Robert Burke, Co-Head

of Bank of America’s Global Futures and Derivatives Clearing Services, and Michael Dawley,

the head of Goldman Sachs’ FCM. As noted above, many of the heads of the Dealer Defendants’

FCMs meet and collude under the cover of FIA board meetings. Many of the heads of the

Dealer Defendants’ FCMs, such as Michael Dawley (Goldman Sachs) and Raymond Kahn

(Barclays), sat on the FIA Board of Directors, and used that forum to collude and coordinate

their boycott of SEFs offering all-to-all platforms.

        222.     For example, in July 2015, certain of the Dealer Defendants’ FCMs, including

those of Barclays, BNPP, Credit Suisse, and JP Morgan, began jointly penalizing certain buy-

side firms that were pushing against the bifurcated market structure by hiking their clearing fees

“by as much as ten-fold;” other buy-side entities were “protected” from the fee hikes. 143 In a

competitive market, the Dealer Defendants’ FCMs would compete to provide clearing services to

their clients. Absent collusion, the FCMs of these banks would not collectively target the same

buy-side firms with higher fees in response to their engaging in all-to-all trading.

        223.     The Dealer Defendants’ conduct is strikingly consistent. The head of rates at a

high-frequency trading firm “noticed . . . indirect push-back,” including that “one dealer . . . put

the brakes on talks to clear for the firm.” 144 The clearing talks “just stalled” after the dealer


        142
             Matt Cameron, Deutsche Snares JP Morgan’s Murray for Clearing Role, RISK (July
2, 2012), http://www.risk.net/risk-magazine/news/2188410/deutsche-snares-jp-morgan-s-
murray-clearing-role.
        143
            Peter Madigan, FCMs Try to “Off-Board” Credit and Commodity Funds, RISK (July
30, 2015), http://www.risk.net/risk-magazine/feature/2419614/fcms-try-to-off-board-credit-and-
commodity-funds.
        144
               Rennison, supra note 6.



                                                  83
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 88 of 164



learned that the buy-side firm “wanted to start acting as a market-maker on S[EFS].”145 “A

number of other sources at hedge funds and proprietary trading firms” encountered similar

“resistance from their dealers.” 146 Many buy-side firms have had similar experiences.

       224.         The Dealer Defendants’ ability to prevent clearing has blocked market entry for

all-to-all anonymous trading platforms, including those offered by SEFs, and it has kept the buy

side from accessing IDBs or other order-book platforms. Without access to clearing services

from the Dealer Defendants’ FCMs, buy-side firms cannot trade on such platforms and are

forced to trade on dealer-friendly RFQ platforms like Tradeweb that retain the basic, inefficient

dealer-to-client trading structure of the OTC market.

       G.           The Dealer Defendants Conspire to Block SEFs Offering All-to-All Trading
                    from Entering the Market

       225.         In recent years, the Dealer Defendants conspired to boycott certain electronic

trading platforms called Swap Execution Facilities, or “SEFs.” As noted, Dodd-Frank mandates

that certain derivatives, including IRS, be centrally cleared and traded on exchanges or SEFs.

Congress envisioned that exchanges or SEFs would include all-to-all trading platforms on which

the buy side could trade IRS efficiently with other investors or dealers — thereby reaping the

benefits of exchange trading in the form of price transparency and competition. Several

companies spent millions of dollars developing all-to-all electronic trading platforms for IRS that

would be open to the buy side, but the Dealer Defendants conspired to prevent them from

succeeding.

       226.         The Dealer Defendants’ joint opposition to these SEFs was coordinated in part

through their strategic investment groups, including those personnel identified by name above.

       145
              Id.
       146
              Id.



                                                    84
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 89 of 164



They met regularly to discuss and coordinate the Dealer Defendants’ collective strategy with

respect to market structure and development issues. They discussed their joint opposition to all-

to-all IRS trading. They also discussed that such functionality would bring pricing transparency

and competition, which would in turn result in the compression of bid/ask spreads and lower

profits for the Dealer Defendants. During these secret discussions, the Dealer Defendants

mapped out strategies for combating and thwarting the threat posed by SEFs.

       227.    One forum through which the Dealer Defendants met and conspired about how to

thwart the SEFs they did not like was provided by Tradition. From 2013 to 2015, Tradition

personnel hosted monthly meetings in New York City with the collective heads of the Dealer

Defendants’ IRS trading desks to discuss issues relating to SEFs. The Dealer Defendants used

these meetings to coordinate their positions regarding the SEFs and to ensure none of them broke

ranks to support SEFs that would threaten the Dealer Defendants’ control of the market.

       228.    When SEFs solicited the participation of the Dealer Defendants, the Dealer

Defendants would often speak with each other to ensure a coordinated response. For instance,

when a SEF approached Goldman Sachs, the point of contact was often a member of the E-

Commerce division, whose job was to review the platform and then present it to senior staff,

including the Head of Interest Rates, members of the PSI Group, and heads of the relevant

trading desks, along with a recommendation as to whether Goldman Sachs should use the

platform. The Goldman Sachs E-Commerce employee, however, would also call his or her

counterparts at the other Dealer Defendants to ensure that the Dealer Defendants were

responding to the SEF in a unified manner. Thus, Goldman Sachs and the other Dealer

Defendants did not make individual decisions about which SEFs to support. They made those

decisions in collaboration with each other.




                                               85
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 90 of 164



       229.      The Dealer Defendants’ joint efforts to prevent the SEFs from succeeding in

opening up all-to-all trading to the buy side were well organized, extensive, and “relentless” —

the obstacles they imposed were “sometimes buried in SEF rulebooks and trading workflow

minutia, and other times amounting to outright intimidation.” 147 As noted above, the Dealer

Defendants conspired to implement roadblocks at every step of the trading pipeline and to

impose protocols, such as name give-up, that allowed them to police their conspiracy.

       230.      Not long ago, market participants forecasted “that 40 to 50 firms could end up

competing for swaps execution business.” 148 Those forecasts reflected the widespread judgment

of market participants that the IRS market was poised to evolve, and they also reflect the fact that

Defendants’ collusion was then unknown. As discussed below, however, each of the SEFs that

sought to offer all-to-all trading to the buy side have been largely crushed by the Dealer

Defendants’ cartel. 149

       231.      Three different SEFs — TeraExchange, Javelin, and TrueEx — developed the

necessary technology, secured the appropriate regulatory approvals, and garnered sufficient

support to introduce anonymous all-to-all trading platforms to the buy side. The Dealer

Defendants, however, effectively shut down TeraExchange and Javelin by refusing to trade on

their platforms or to clear any buy-side trades executed on their platforms and by threatening to

retaliate against anyone who would trade on their platforms. Simply put, the Dealer Defendants

agreed to boycott these entities. With respect to TrueEx, the Dealer Defendants used similar


       147
              Kelleher, supra note 62 at 12.
       148
           Mike Kentz, SEF Start-Ups Face Obstacles, INT’L FIN. REV. (July 26, 2013),
http://www.ifre.com/sef-start-ups-face-obstacles/21099200.article.
       149
            Id. (noting that “market participants are beginning to doubt the viability of start-up
platforms that were once assumed to be guaranteed a slice of the market”).



                                                 86
Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 91 of 164
       Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 92 of 164



central limit order books, at the interdealer broker SEF platforms.” 154 Ms. Bradbury added that

the buy side wants “to be able to use central limit order books instead of just the RFQ process

that’s available on the customer-to-dealer SEFs” because the platforms will allow end users to

obtain “better information about what pricing is,” as well as “more competition” and “deeper

pools of liquidity.” 155

                  1.       The Dealer Defendants Boycott TeraExchange

        234.      TeraExchange invested a great deal of time and money to create viable

anonymous all-to-all trading platforms that would have, immediately, made IRS available at

lower bid/ask spreads, thus saving the members of the proposed Class significant amounts of

money. But the Dealer Defendants effectively destroyed TeraExchange through a well-

orchestrated campaign to drive it from the marketplace. The Dealer Defendants destroyed

TeraExchange because they saw it as, in their very own words, a “Trojan Horse” — if its

platform succeeded, their privileged position in the marketplace would be severely threatened.

        235.      TeraExchange was formed in 2010. After raising $7 million in capital on a $27

million valuation, it developed all-to-all trading platforms (both an RFQ and an anonymous order

book) for several asset classes, including IRS. 156 These platforms had protocols that would

provide firm pricing to the buy side and more price transparency and competition than other

OTC-like trading platforms available in the market.




        154
           Transcript of the April 2, 2015 Meeting of the U.S. Commodity Futures Trading
Commission Market Risk Advisory Committee Meeting (“MRAC Transcript”), 140:2-8,
http://www.cftc.gov/idc/groups/public/@aboutcftc/documents/file/mrac_040215_transcript.pdf.
        155
               Id. at 140:9-19.
        156
               TERAEXCHANGE, http://teraexchange.com/Home/About (last visited Dec. 7, 2016).



                                                 88
       Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 93 of 164



           236.   TeraExchange spent millions of dollars developing its platforms. It launched in

2011 with a robust offering that industry observers recognized was “poised to take business from

the big banks that have dominated swaps trading.” 157 It continued to add attractive features to its

platform. By 2012, TeraExchange’s order book included a pre-execution credit confirmation

tool, known as TeraCheck, to ensure the buy side would be quoted firm prices, rather than just

indications of interest. TeraExchange also included technology to connect its platforms to

industry-standard credit hubs that allow participants’ credit limits to be accessed pre-trade, such

as the hub operated by Traiana, Inc., 158 to offer FCMs options for pre-trade risk mitigation.

TeraExchange also connected to the CME’s clearinghouse and worked to develop a portfolio

margining system so participants could easily calculate and post collateral for their cleared

IRS. 159

           237.   TeraExchange, like other SEFs, welcomed and sought the participation of the

Dealer Defendants on its platform. At the same time, its business plan did not depend on signing

up the Dealer Defendants as liquidity providers in the first instance. Instead, TeraExchange

           157
            Matthew Leising, A Safer Way to Trade Interest Rate Swaps, BLOOMBERG (Feb. 27,
2014), http://www.bloomberg.com/bw/articles/2014-02-27/interest-rate-swaps-trading-comes-
out-of-the-shadows.
           158
             Traiana, Inc. is jointly owned by ICAP and Dealer Defendants Bank of America,
Barclays, Citigroup, Deutsche Bank, JP Morgan, and RBS. Luke Jeffs, ICAP Sells Stake in
Traiana to Seven Investment Banks, REUTERS (Jan. 14, 2013), http://www.reuters.com/article/
icap-banks-traiana-idUSL6N0AJAEU20130114. The Dealer Defendants’ FCMs used their
control over Traiana to discriminate against all-to-all SEFs, such as TeraExchange, by posting
high credit limits for client trades on dealer-friendly SEFs, such as Tradeweb, while posting a
credit limit of zero for all-to-all platforms. This effectively prevented the FCMs’ clients from
trading on the all-to-all platforms.
           159
            See PR NEWSWIRE, TeraExchange Connects to CME Clearing to Provide Margin
Relief to Customers Trading Interest Rate Swaps, Eurodollar and Treasury Futures (June 25,
2013), http://www.prnewswire.com/news-releases/teraexchange-connects-to-cme-clearing-to-
provide-margin-relief-to-customers-trading-interest-rate-swaps-eurodollar-and-treasury-futures-
212928021.html.



                                                  89
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 94 of 164



focused on recruiting large proprietary trading firms that were eager to trade IRS — including

entities that were members of the FIA Principal Traders Group. These included Allston Trading;

Chicago Trading Company; Chopper Trading LLC; DRW Holdings, LLC; Geneva Trading

USA, LLC; HTG Capital Partners; IMC Chicago LLC; Jump Trading LLC; KCG Holdings;

Liquid Capital; Marquette Partners, LP; Optiver US LLC; Spot Trading LLC; Sun Trading, LLC;

Teza Technologies; Tower Research Capital, LLC; and other large trading institutions.

       238.    While many of these entities were historically considered to be on the buy side,

they were increasingly providing liquidity in other asset classes while trading at large volumes.

TeraExchange recognized that members of the Principal Traders Group were natural early

adopters of its platform because they understood its value proposition and represented large

portions of the volume in equity, currency, and futures products traded at the time. These

entities were ready, willing, and able to provide the liquidity to the TeraExchange platform that

would allow the platform to thrive.

       239.    TeraExchange also recognized that these non-dealer (or “non-traditional”)

liquidity providers had trading strategies that differed from those of the Dealer Defendants. In

particular, they typically engaged in high volume trading involving little warehousing of risk,

making them largely risk neutral. Consequently, these trading firms were more eager than

traditional dealers to trade more IRS and were willing to quote immediately executable bid/ask

spreads. As a result of this approach, they were also willing to trade IRS at tighter bid/ask

spreads than traditional dealers — something that would directly benefit the buy side by

providing lower prices, greater transparency, and lower transaction costs.

       240.    In turn, the willingness of these firms to trade at tighter bid/ask spreads meant that

their participation on TeraExchange’s platform would help drive the Dealer Defendants to the




                                                90
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 95 of 164



platform. This is because the Dealer Defendants’ clients often demand that dealers engage in

“best execution,” which refers to a trading entity’s duty to secure the best price available in

executing a trade when acting as the client’s agent. Best execution typically requires a dealer,

when executing orders, to take all reasonable steps to obtain the best possible result for clients.

Banks like the Dealer Defendants are often required by regulation or contract (or both) to obtain

best execution.

       241.    Accordingly, TeraExchange recognized that, if IRS trades were available on

TeraExchange at tighter bid/ask spreads due to the liquidity provided by proprietary trading

firms, the buy side would demand that the Dealer Defendants execute their trades there as well.

That is why the Dealer Defendants referred to TeraExchange as a “Trojan Horse.”

       242.    The strong potential of TeraExchange and other such platforms was widely

acknowledged. The Wall Street Letter, a respected source on information on trading technology,

nominated TeraExchange for three Institutional Trading Awards in 2013, and TeraExchange

receiving the “Highly Commended” award for best derivatives trading platform. In a 2013

survey, market participants ranked TeraExchange as one of the top two SEFs they planned to

explore as a trading venue. By the end of 2013, based on the strength of its offerings,

TeraExchange was valued at more than $50 million.

       243.       Following the CFTC’s finalization of SEF registration rules, TeraExchange spent

substantial resources to make its platform compliant with the final rules and submitted the

necessary materials, including its rulebook, for SEF registration. The CFTC reviewed and




                                                 91
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 96 of 164



commented on, but did not require revisions to, TeraExchange’s rulebook. On September 19,

2013, the CFTC granted TeraExchange temporary SEF certification. 160

       244.    TeraExchange met with hundreds of market participants and received many

positive responses. Numerous entities committed to provide liquidity to the platform, including

Annaly Capital Management, Inc.; AQR Funds; DRW Holdings, LLC; Fortress Investment

Group LLC; Kepos Capital; Linden Capital Partners; Mizuho Bank, Ltd.; MKP Capital; Saba

Capital Group; SF Group; Susquehanna International Group, LLP; and Virtu Financial. The

members of FIA’s Principal Traders Group were, in particular, very receptive, as

TeraExchange’s offering fit with this group’s mission to promote cost-effective and transparent

access to U.S. financial markets. Many of these entities carried out successful tests of

TeraExchange’s technology in connection with their trading interfaces.

       245.    After learning of TeraExchange’s plans, however, the Dealer Defendants

conducted secret meetings, including under the cover of Tradeweb, to discuss how to neutralize

this threat. One tactic they agreed upon was to replicate what they had done with Tradeweb —

the Dealer Defendants would jointly “invest” in TeraExchange, under the pretense of offering it

more capital, but with the real goal of taking it over and shutting it down.

       246.    Several of the Dealer Defendants reached out to TeraExchange under the guise of

exploring whether they would sign up for its platform. TeraExchange was happy to meet with

the Dealer Defendants and hoped to secure their support. At a series of meetings in early 2013,


       160
             In 2013, the CFTC was only temporarily registering SEFs. Even with temporary
registration, TeraExchange and other SEFs were permitted to facilitate trading. The CFTC did
not award full registration for any SEFs until 2016. U.S. Commodity Futures Trading
Commission, Trading Organizations – Swap Execution Facilities (SEF), http://sirt.cftc.gov
/SIRT/SIRT.aspx?Topic=SwapExecutionFacilities (last visited Dec. 7, 2016). The CFTC
granted TeraExchange full SEF registration on May 26, 2016.



                                                 92
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 97 of 164



however, TeraExchange had a strikingly similar experience with each of these banks:

TeraExchange would walk into a meeting expecting to meet with the head of IRS trading only to

be met by strategic investment personnel offering to take a stake in TeraExchange’s company.

         247.   At a meeting with Goldman Sachs, for example, TeraExchange had been led to

believe it would be meeting with members of the IRS trading desk. Even though it was not

focusing on dealer recruitment, TeraExchange welcomed such meetings because it wanted to

attract dealers to its platform. But, instead of personnel from the trading desk, Brad Levy and

Kimberly Trautmann of Goldman Sachs’ PSI group attended. They claimed they wanted to

“invest” in TeraExchange and asked to find out more about the platform. In fact, Goldman

Sachs had no real intention of supporting the platform, but was instead using its strategic

investments group to gather intelligence that could be used to shut it down or crush it. Similar

bait-and-switch techniques were employed by the strategic investment groups of Barclays, Bank

of America (Shea Wallon attended), Credit Suisse, Citi (William Hartnett attended), Deutsche

Bank, and Morgan Stanley.

         248.   In March 2013, TeraExchange held a meeting with JP Morgan employees to

demonstrate its trading platform. Afterwards, Roman Shukhman, a JP Morgan CDS trader, told a

TeraExchange employee that he would need personal security and should check his car for

bombs in the morning if TeraExchange launched an anonymous central limit order book for

swaps.

         249.   TeraExchange was surprised by this series of events because it wanted the Dealer

Defendants to join its platform, not to take it over. TeraExchange thus tried to convince the

Dealer Defendants to join its platform, even while declining their “investment” offers. While the

Dealer Defendants claimed to express an interest in supporting TeraExchange in the meetings, in




                                                93
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 98 of 164



fact not one of them agreed to sign up for TeraExchange’s platform. To the present day, not a

single Dealer Defendant has agreed to provide liquidity to TeraExchange’s platform, pursuant to

their agreement to starve TeraExchange of liquidity.

       250.    The Dealer Defendants also employed more aggressive tactics. As noted above

(see supra ¶¶ 214-229), they jointly refused to “clear” any of their buy-side clients’ trades

occurring on TeraExchange. Because Dodd-Frank effectively requires that any trades occurring

on SEFs be cleared, the clearing subsidiaries of the Dealer Defendants could effectively prevent

those trades from occurring by refusing to clear trades for clients on TeraExchange.

       251.    As TeraExchange moved forward with launching its platform, it began receiving

reports from those who had signed up that the Dealer Defendants’ FCMs were refusing to clear

trades executed on TeraExchange. Once again, the Dealer Defendants were taking this identical

position in unison, while often providing the same pretextual and illogical reasons for doing so.

       252.    The FCMs took steps to obscure the true nature of their boycott. For example, at

times, they would not refuse to clear any trades on TeraExchange outright. Instead, they would

quote extremely high clearing fees for trades executed on TeraExchange, while quoting far lower

fees for clearing trades on other platforms they did not view as threats. For example, when

Knight Capital Group (“Knight”) attempted to execute trades on TeraExchange’s order book,

Jeffrey Valentino and Don Degraff of Bank of America’s FCM informed Knight and

TeraExchange, at a June 26, 2012 meeting, that it would only clear the trades in exchange for

exorbitant clearing fees. At the same time, it charged Knight no clearing fees for trades executed

on dealer-friendly platforms such as Tradeweb and Bloomberg. Bank of America’s

discrimination against all-to-all platforms made it economically impossible for Knight to trade

on TeraExchange’s order book.




                                                 94
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 99 of 164



       253.    TeraExchange attempted to convince the FCMs to reconsider their refusal to clear

trades executed on TeraExchange’s platform, but the banks maintained their boycott despite

having no legitimate justification for their conduct. When, for instance, TeraExchange met with

Bob Burke, managing director and head of Global OTC Clearing for Bank of America, Mr.

Burke flatly said: “My bosses are never going to let me” clear trades for TeraExchange.

       254.    Raymond Kahn (Managing Director, Global Head of Futures Clearing &

Americas Head of Agency Derivative Services, Barclays) told TeraExchange that Barclays could

not clear trades executed on TeraExchange because it was “resource constrained.” Piers Murray

of Deutsche Bank, personnel at Morgan Stanley, and Steve Mahoney of Credit Suisse similarly

informed TeraExchange that their banks were also too “resource constrained” to work with

TeraExchange. These strikingly similar, pretextual excuses were plainly coordinated; clearing

trades executed on TeraExchange required minimal resources, and these banks performed similar

services for clients using other SEFs.

       255.    HSBC’s FCM similarly gave TeraExchange the runaround. For over a year,

Julianna Salazar, Vice President of Futures & OTC Clearing for HSBC’s FCM, required

approximately half a dozen demonstrations of TeraExchange’s trading platforms and their

connectivity to HSBC’s FCM in the course of her consideration of whether HSBC’s FCM would

connect to TeraExchange. Despite repeated successful demonstrations, Ms. Salazar repeatedly

refused to give a clear answer on whether HSBC would clear its customers’ trades executed on

the platforms. At the end of nearly eighteen months, Ms. Salazar finally told TeraExchange that

HSBC would not sign on as a clearing member without approval from the IRS trading desk —

approval that was never given.




                                              95
     Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 100 of 164



       256.    ANZ Bank is a large Australian bank that was poised and eager to provide

liquidity on TeraExchange’s platform. It traditionally cleared its trades through FCMs at Bank

of America and Citi. When, at an April 13, 2012 meeting, ANZ asked Citi to clear its trades

executed on TeraExchange, Chris Perkins, managing director and global head of OTC clearing at

Citi, told ANZ it would not clear ANZ’s trades executed on TeraExchange’s platforms. Citi

instead stated that it would only clear trades done directly with its own trading desk. Absent

collusion, Citi’s FCM would not have flatly refused to clear these trades for fear of losing the

business of this major client to Bank of America’s FCM. But, because the two banks were

conspiring, Citi knew that Bank of America’s FCM would also refuse to clear ANZ’s trades

executed on TeraExchange’s platforms.

       257.    The Dealer Defendants’ collective refusal to clear trades executed on

TeraExchange’s platform was devastating. As a result, TeraExchange began to see early

supporters withdraw from its platform. TeraExchange also learned that buy-side entities were

facing reprisals even for meeting with TeraExchange. Michael O’Brien of Eaton Vance, for

instance, expressed his fear that “JP Morgan knew” of its September 16, 2013 meeting with

TeraExchange. Brian Hurst, CEO of AQR, informed TeraExchange that it was interested in the

platform but it doubted any of the Dealer Defendants’ FCMs would let AQR trade on the

platform. Susquehanna International Group, LLP, for instance, withdrew its commitment to the

platforms in October 2014.

       258.    Despite these tremendous obstacles, TeraExchange made very limited progress.

On June 13, 2014, Annaly Capital Management, Inc. and Mizuho Bank, Ltd., two large trading

entities that supported the platform, successfully conducted the first trade on TeraExchange’s

order book — a single trade for a notional amount of $10 million.




                                                96
     Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 101 of 164



       259.    The trade was to be cleared through the CME’s clearinghouse by BNP Paribas

Securities Corp., the clearing affiliate of BNPP. Accordingly, BNPP’s clearing office was

immediately aware of the trade and notified BNPP’s trading desk. BNPP’s trading desk

immediately contacted the parties to the trade and threatened them with a loss of access to

clearing and other banking services, including execution services in other asset classes and

access to general market research, if they continued to trade on TeraExchange.

       260.    The following business day, BNPP, Citi, JP Morgan, and UBS, acting in

coordination, each separately contacted TeraExchange demanding to “audit” TeraExchange’s

rulebook and stating they would not help clear any further trades until the audit was complete.

As noted, the CFTC had already reviewed and commented on TeraExchange’s rulebook prior to

granting it SEF registration. The CFTC did not require any changes to the rulebook prior to its

certifications, meaning it effectively approved the document. Thus, these banks knew they had

no genuine need to “audit” TeraExchange’s rulebook. Their real goal was to prevent the buy

side from trading on TeraExchange.

       261.    At around the same time, Bank of America’s FCM threatened buy-side clients

with inflated clearing fees and liquidity boycotts if they made markets or traded on

TeraExchange’s all-to-all trading platforms. Because the Dealer Defendants’ FCMs jointly

refuse to clear trades conducted on TeraExchange’ platforms, no further trades have taken place

on those platforms.

       262.    As it was attempting to attract dealers and the buy side to its platforms,

TeraExchange simultaneously employed an additional strategy to build out its platform, but the

Dealer Defendants shut down this strategy as well. Under Dodd-Frank, certain IRS trades

involving U.S. entities, whether trading domestically or internationally, must be executed




                                                97
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 102 of 164



through a SEF. TeraExchange recognized that European IDBs servicing U.S. banks (either an

international branch or guaranteed affiliate) must therefore either become a SEF or execute their

trades through a SEF.

       263.       TeraExchange thus saw an opportunity to approach second-tier IDBs who were

looking to grow their business and offering them fully-compliant execution and reporting

services for their swap trades. Execution of the IDBs’ dealer transactions on TeraExchange’s

SEF provided the benefit of open access, pre-trade credit checks, execution on a regulated

platform, central clearing, and swap data repository reporting. It also avoided the need for the

IDBs to build and operate proprietary SEFs, which many of the second-tier IDBs were in no

position to do.

       264.       Between December 2013 and September 2014, multiple IDBs responded

favorably to the opportunity provided by TeraExchange and executed agreements with

TeraExchange. These included some of Europe’s most diverse and active IDBs, such as OTCex,

RP Martin, Cloud9, GMG Brokers, Sunrise Brokers, LLC, and Continental Capital Markets. If

TeraExchange had been able to move forward with these IDBs, it would have been able to grow

its business and eventually expand the IDB offerings to the buy side.

       265.       But the Dealer Defendants learned of this effort, and they shut it down. In

strikingly parallel fashion, in early- to mid-2014, the Dealer Defendants informed these IDBs

they would not accept any trades reported or executed on TeraExchange. In February 2014, for

example, Laura Martin of Citi wrote OTCex claiming that “per internal policy,” Citi would not

allow OTCex to use TeraExchange, because “Citi is not currently signed onto the TeraSEF

Rulebook.” After OTCex pointed out that Citi did not need to join TeraExchange or sign onto its

rulebook, Ms. Martin responded by saying that Citi’s refusal to allow IDBs to execute trades on




                                                  98
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 103 of 164



TeraExchange was “more of an internal policy rather than a regulatory one,” confirming that

there was no valid basis for Citi’s refusal. She then informed OTCex that co-conspirator ICAP

was Citi’s “preferred solution.”

       266.    Other Dealer Defendants took similar (and similarly pretextual) positions. BNPP

reached out to Annaly Capital Management in mid-2014 and asked Annaly to “abstain from

executing on Tera while they resolve some operational issues on their end related to trades

executed on Tera.” There were no operational issues, and BNPP provided no more information.

Similarly, the CEO of ED&F Man, one of the second-tier IDBs, informed TeraExchange that the

major swap dealers would not allow him to sign up with the program.

       267.    As a whole, the Dealer Defendants uniformly took the position they would not

allow IDBs to book or execute trades on TeraExchange. The reasons for this became explicit

when certain Dealer Defendants told the IDBs and even TeraExchange personnel directly that

they saw TeraExchange’s program as a “Trojan Horse.” This terminology, which multiple

Dealer Defendants used in separate conversations, reflects the fact that the Dealer Defendants

saw TeraExchange as a threat to their privileged position in the marketplace. They were

determined to stop it and, through their aggressive joint actions, have effectively done so.

       268.    Despite the Dealer Defendants’ actions, second-tier IDBs have continued to

express interest in processing trades through TeraExchange’s order book. But, to date, no IDB

has been able to process a trade through TeraExchange’s order book, and some have since gone

out of business.

       269.    Under the crushing weight of the Dealer Defendants’ boycott, TeraExchange has

shifted its focus. It brought to market the first regulated Bitcoin derivative listed for trading and




                                                 99
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 104 of 164



continues to this day bringing regulated services and award-winning technology to market

participants.

                2.      The Dealer Defendants Boycott Javelin

       270.     Javelin was formed in 2009 by a group of industry professionals who sought to

capitalize on buy-side demand for all-to-all trading. Javelin developed two all-to-all IRS trading

platforms: an anonymous RFQ platform and an anonymous order book. Javelin planned for

both platforms “to offer firm pricing for swaps as opposed to the indicative quotes that are

offered on most other platforms.” 161 This would have been a major step forward for the buy

side, granting them access to anonymous all-to-all trading platforms.

       271.     In 2011, Javelin began soliciting support for its platforms by demonstrating their

utility to many buy-side entities and dealers, including Dealer Defendants such as BNPP,

Deutsche Bank, Goldman Sachs, JP Morgan, and RBS. 162 Javelin offered these Dealer

Defendants attractive terms, including the opportunity to receive a portion of Javelin’s brokerage

fees if they traded on the platform. Javelin began conducting test trades on its order book in

December 2011, successfully executing and clearing trades in a nearly instantaneous manner,

which was appealing to buy-side entities that wanted to execute trades more quickly.

       272.     Most of the Dealer Defendants refused outright to support Javelin. As noted

above, they had agreed with each other only to support platforms they could control. To

maintain their boycott, the Dealer Defendants carefully coordinated their dealings with Javelin.

At times, certain dealer personnel (including Dexter Senft of Morgan Stanley) even expressly

asked for modifications to provisions of Javelin’s standard non-disclosure agreement that


       161
              Kentz, supra note 148.
       162
              Many of these meetings were held at Javelin’s offices in New York City.



                                                100
     Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 105 of 164



allowed one Dealer Defendants to discuss Javelin with other Dealer Defendants. Unaware that

the Dealer Defendants were operating as an unlawful cartel, Javelin agreed to these

modifications.

       273.      On September 19, 2013, the CFTC granted temporary registration to Javelin as a

SEF. 163 By this time, Javelin’s platforms were fully operational and nearing launch. And by late

2013, Javelin had signed up seven second-tier dealers to trade on the platform. The Dealer

Defendants, however, became increasingly concerned as Javelin prepared to go live. They

recognized that, if Javelin successfully launched an anonymous, all-to-all trading platform for

IRS, it would attract liquidity, bringing price transparency and competition to the market, which

would imperil their privileged status as market makers in a bifurcated market, as well as the

supracompetitive bid/ask spreads they extracted from the buy side.

       274.      Between 2013 and 2015, Javelin met with senior employees at each of the Dealer

Defendants on numerous occasions, in hopes of gaining their support for the platforms. But,

with the exception of RBS (and then only for a short period of time), the Dealer Defendants

collectively refused to trade on or provide liquidity to Javelin. In those instances where a Dealer

Defendant did not flat-out refuse to use the platforms, it instead provided an endless stream of

pretextual excuses for refusing to trade on Javelin’s platforms. One Dealer Defendant, for

instance, stated it needed to review Javelin’s internal documentation, but it never actually

performed the review. One Javelin employee was informed by an acquaintance who worked for

a Dealer Defendant that he should “look for a new job.”

       163
             By 2013, Javelin’s platform included a live credit check system, called the Credit
Limit Management System (“CLMS”). CLMS permitted FCMs to push pre-trade credit limits
for their customers to Javelin, which Javelin could check to confirm whether a customer had
sufficient credit with their FCM to execute and clear a trade on Javelin’s platform. Javelin also
connected to credit hubs, such as Traiana, Inc., to conduct pre-trade credit checks.



                                                101
     Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 106 of 164



       275.    While some of the Dealer Defendants, including JP Morgan and RBS, were

willing to test the platform’s trading operability, others, such as Deutsche Bank and Goldman

Sachs, flatly refused to engage. And, although JP Morgan initially proclaimed interest in trading

on Javelin, it was merely a ruse in order to collect information on its trading platforms. Simon

Maisey, who was actively involved in the conspiracy as a board member of Tradeweb Markets

Board of Directors and then as a Managing Director at Tradeweb itself, was JP Morgan’s contact

for the “negotiation,” entertaining multiple meetings with Javelin personnel and burdening them

with numerous pretextual requests for information. When Mr. Maisey was eventually pressed on

whether JP Morgan had an interest in trading on the platform, he acknowledged that it did not.

       276.    In September 2013, Javelin conducted a series of mock trading sessions to

showcase its all-to-all anonymous trading platforms to dealers and buy-side entities. Numerous

buy-side entities and second-tier dealers signed on for the sessions, including AIG Financial

Products, Alphadyne Asset Management, Argonaut Capital, Babson Capital, Brevan Howard,

CIBC, CRT Capital, ETrade, FHLB Boston, Flagstar, FTN Financial, Mariner Investment

Group, Millennium Management, Mitsubishi, Nationwide, NISA Investment Advisors, Pierpont

Securities, and Suntrust.

       277.    In advance of the trading sessions, Javelin asked many of the Dealer Defendants’

FCMs to conduct pre-trade credit checks for their buy-side customers to participate in the

sessions. As was the case with TeraExchange, however, the Dealer Defendants’ FCMs largely

refused to provide pre-trade credit checks or push credit to the platform, effectively preventing

the buy side from using Javelin’s platforms. JP Morgan, for instance, used the pre-trade credit

checks requirement to hinder customers, including Mitsubishi UFJ Financial Group

(“Mitsubishi”) and Natixis Global Asset Management, from trading on the platform.




                                                102
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 107 of 164



        278.   Javelin personnel reached out to Morgan Stanley’s FCM on August 19, 2013,

inquiring about Morgan Stanley’s FCM clearing trades for its clients executed on Javelin. Erin

Johnson, Vice President of Derivatives Clearing for Morgan Stanley, responded that the FCM

would not connect to Javelin until one of its clients asked to trade on the platform. On

September 23, 2013, Javelin personnel responded that a number of Morgan Stanley’s FCM

clients — Nationwide Insurance, Annaly Capital, Nuveen Investments, Piper Jaffray, Hopwood

Lane, and Huntington Bank — wanted to trade on the Javelin but could not do so unless Morgan

Stanley connected to the platform. Ms. Johnson did not respond to the request.

        279.   Concerned that they were being stonewalled, Javelin personnel changed tactics

and offered to demonstrate the platform’s functionality for Johnson. Ms. Johnson agreed to view

the demonstration but repeatedly delayed the meeting until January 2014. Despite a successful

demonstration and stated interest in Javelin from its clients, Morgan Stanley refused to connect

to Javelin for clearing purposes. And it still refuses to clear trades executed on the platform for

its clients.

        280.   Javelin got a similar runaround from other Dealer Defendants. On September 9,

2013, Javelin personnel met with Mark Millindorf, a Vice President at Deutsche Bank, about

connecting to Deutsche Bank’s FCM for clearing. Mr. Millindorf stated that the legal

department needed to approve Javelin’s rulebook. Despite such assurances, Javelin heard

nothing from Deutsche Bank for months. Following multiple inquiries by Javelin personnel, Mr.

Millindorf finally responded in January 2014 that the legal department still had not reviewed the

rulebook. By that time, seven buy-side entities that cleared trades via Deutsche Bank’s FCM —

FHLB Boston, NAB Asset Management, Blenheim Capital, Capstone Capital, Alphadyne Asset




                                                103
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 108 of 164



Management, Wellington Management, and Canyon Partners — were waiting to trade on Javelin

but could not do so because of Deutsche Bank’s refusal to connect its FCM to the platform.

       281.    Deutsche Bank’s FCM utilized Traiana, Inc. as a credit hub to connect to various

trading platforms. Thus, to try to expedite Deustche Bank’s approval, Javelin tested its

connection to Traiana, Inc. on January 27, 2014, and it “successfully passed certification.”

Javelin immediately passed this information along to Mr. Millindorf, who described the

development as “[g]reat.” The following day, Javelin personnel asked to test Javelin’s

connection to Deutsche Bank, but Mr. Millindorf threw up a new roadblock, stating that “we

don’t have any capacity to do this testing at the moment.” This was despite the fact that, as he

later described it, testing the connection would be simple because “basically all we would do is

put a limit on the Traiana UAT and watch orders come in and see it go down . . . .”

       282.    Javelin thereafter followed up repeatedly with Mr. Millindorf about testing and

the legal review. But he merely replied each time that the review was still ongoing. On March

3, 2014, Millindorf stated that the review “should be done by legal today.” He added that testing

the connection to Javelin via Traiana would be simple. But when Javelin personnel contacted

Christine Burns of Deutsche Bank about testing the connection, she bluntly responded that

Deutsche Bank was “not ready to conduct any testing at this time.”

       283.    Javelin followed up repeatedly with Mr. Millindorf over the next two weeks

concerning the state of the legal review, receiving only radio silence until March 14, 2014, when

he stated that the review was still not done. Javelin responded that several buy-side clients were

ready to trade on Javelin but needed to be able to clear through Deutsche Bank’s FCM. Mr.

Millindorf responded that as soon as the legal department approved the rulebook, Deutsche Bank

could connect to Javelin “at a flip of a switch.”




                                                104
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 109 of 164



       284.       On March 26, 2014, Mr. Millindorf stated that the legal team had approved the

connection to Javelin and he just needed to “run it through our committees this week for

approval.” Javelin personnel reached out to Ms. Burns later that same day about testing the

connection, but she stated that the legal review was not complete and would take another week.

Consistent with the pattern of delay, no approval was forthcoming over the following weeks.

Deutsche Bank finally tested its connection to Javelin on April 30, 2014, and Ms. Burns stated

that “[t]he Traiana pre-trade execution screening check was successful.”

       285.       On May 15, 2014, however, Paul Tartanella of Blenheim Capital Management

tried to arrange trades on Javelin with Deutsche Bank serving as its FCM, only to learn that

Deutsche Bank still had not approved trading on Javelin. A Javelin executive contacted Mr.

Millindorf later that same day to investigate the problem, who responded that, despite his prior

assurances, the review by the legal department was still not complete, and in fact that “[a]s of

right now our legal team is busy elsewhere (limited resources, various other things in the hopper)

— right now it is on hold.” Mr. Millindorf’s excuse, which was directly contradictory to his

prior representations, was plainly a pretextual excuse for Deutsche Bank’s refusal to clear trades

across Javelin.

       286.       By this point, it was becoming clear that Deutsche Bank would, under no

circumstances, clear trades executed on Javelin. Javelin personnel again inquired as to the status

of the review on December 15, 2014 — approximately fifteen months after Mr. Millindorf

promised a quick review — and Mr. Millindorf responded stating: “No, no movement at the

moment . . . . Will certainly let you know. Right now we are on a status quo.” Deutsche Bank’s

legal department has never completed this supposed review of Javelin, and thus it has never

cleared trades for its clients on the platform.




                                                  105
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 110 of 164



       287.    Goldman Sachs also refused to provide clearing services. Javelin met with

Cassandra Tok (Head of Futures and OTC Clearing Sales) and Tony Smith (Vice President,

Network Engineering) from Goldman Sachs & Co. in New York City, on September 24, 2013.

At the meeting, Ms. Tok and Mr. Smith were careful not to state outright that Goldman Sachs

would not support Javelin, but they demonstrated hostility to Javelin operating an order book

open to the buy side. They also asked for the names of buy-side entities that had signed up to

use the platform.

       288.    On September 30, 2013, Javelin employees met with Tony Smith of Goldman

Sachs and confronted him about Goldman Sachs’ refusal to clear trades executed on Javelin. Mr.

Smith responded that under no circumstances would Goldman Sachs deal with Javelin. He

stated that, if Goldman Sachs was somehow forced to clear trades executed on Javelin, it would

simply set the credit limits for all of its customers who attempted to trade on Javelin at “zero,”

thereby preventing the clearing of any trades executed on its platforms. In other words,

Goldman Sachs’ FCM was willing to forego clearing revenues and damage customer

relationships in order to shut Javelin out of the market.

       289.    Some Dealer Defendants actively pressured their customers not to trade on

Javelin. In August 2013, as part of a purported “survey” he was taking about SEF activity,

Dexter Senft asked Javelin personnel for a list of all buy-side customers that had expressed

interest in Javelin, as well as the contact person for each firm. On August 6, 2013, unaware of

Mr. Senft’s nefarious intentions, Javelin personnel provided a list of eighty buy-side firms that

were in various stages of engagement with Javelin, along with the contact person for each firm.

Mr. Senft responded: “This list is exactly what I needed.” Shortly thereafter, Mr. Senft




                                                106
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 111 of 164



distributed this list to other Dealer Defendants so they would know which of their buy-side

customers were considering or actually using the Javelin platform.

       290.     For example, as of August 22, 2013, NISA Investment Advisors LLC (“NISA”), a

large buy-side firm, was eager to trade on Javelin. But when Goldman Sachs & Co., NISA’s

FCM, learned of this from Mr. Senft, Cassandra Tok of Goldman Sachs called John Choe of

NISA and informed him that, if NISA traded on Javelin, Goldman Sachs would withdraw all

clearing services for the buy-side entity in any trading venue. Ms. Tok later told Javelin that she

and Mr. Choe jointly decided that NISA would no longer utilize Javelin’s platforms. Mr. Choe,

however, later informed Javelin officials that Goldman Sachs had forced him to stop trading on

the platform.

       291.     Similarly, buy-side entity Citadel Fixed Income Master Fund executed a number

of trades on Javelin’s platforms between January 7, 2014 and April 4, 2014. It suddenly stopped

trading on the platform, however, after its Chief Operating Officer received calls from the Dealer

Defendants telling him not to use Javelin’s platforms.

       292.     Despite these formidable obstacles, Javelin was able to get some trading volume

from its participants. By late 2014, as a result of its persistence and the promise of its platform,

Javelin had signed up approximately eighty entities to trade on the all-to-all platforms, including

Annaly, AQR Capital Management, Blackwell Partners, Carlson Capital, Citadel, the Duke

Endowment, Duke University LTP, Eaton Vance, Flagstar, ING Group, the John D. and

Catherine T. MacArthur Foundation, Lloyds Bank, Mitsubishi, Mizuho Securities, the National

Bank of Canada, Natixis Global Asset Management, PIMCO, Scotiabank, and Suntrust. As a

result of the Dealer Defendants’ refusal to allow Javelin-based trades to clear through their




                                                 107
     Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 112 of 164



FCMs and the threats from the Dealer Defendants described above, however, few were able to

make any trades.

         293.   Mitsubishi repeatedly attempted to trade on Javelin for approximately nine

months in 2014, but ultimately ceased all activity. When asked why they had stopped trading on

Javelin, Mitsubishi traders informed Javelin that they had received “too much static” from JP

Morgan, their FCM, for doing so.

         294.   In October 2014, buy-side interest in Javelin and other all-to-all trading platforms

collapsed as buy-side investors grew concerned the Dealer Defendants would retaliate against

them for trading on the platform. Many buy-side firms initially explored all-to-all trading

through aggregator platforms that streamed quotes from multiple SEFs, including IDBs and

Javelin. 164 The buy side found aggregators useful because they provided a consolidated view of

the market and access to greater all-to-all trading liquidity. Use of aggregators steeply declined,

however, after Tradition, a dealer-friendly IDB, contacted Mitsubishi, a buy-side entity, to

complain about Mitsubishi’s use of Tradition’s order book, Trad-X, after an aggregator had

routed a Mitsubishi trade to that platform.

         295.   The Dealer Defendants also continued to apply pressure directly on Javelin. In

October 2014, a Javelin executive met with Sagar Gohel, a Deutsche Bank executive, outside of

Deutsche Bank’s New York City office to discuss the platform. Mr. Gohel told the Javelin

official that, if he continued to push for Javelin’s success, he would “never work” on Wall Street

again.


         164
             For example, the buy side sometimes used NEO, an aggregator platform owned by
UBS. NEO was walled off from, and did not communicate with, UBS’s trading desks or its
strategic investment group. Like other aggregators, NEO did not provide liquidity for IRS
trading.



                                                108
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 113 of 164



       296.    The Dealer Defendants clearly coordinated their joint opposition to Javelin.

Javelin employees had numerous conversations with the Dealer Defendants (i.e., Bank of

America, Barclays, BNPP, Citi, Deutsche Bank, Goldman Sachs, JP Morgan, Morgan Stanley,

and UBS) from August 2013 to April 2015 (and RBS beginning in 2015), where the Dealer

Defendants’ representatives proffered nearly identical excuses for their refusal to deal, pointing

to a supposed lack of buy-side participation on Javelin as the reason for their actions.

       297.    In fact, these excuses were pretextual, given that the Dealer Defendants had gone

to great lengths to ensure that buy-side firms did not trade on Javelin. As noted above, Javelin

had committed liquidity providers by this point, guaranteeing the Dealer Defendants would have

counterparties with which to trade, and frequently featured IRS prices that were competitive with

or better than rival platforms like Tradeweb. The real reason for the Dealer Defendants’

collective refusal to deal was their unlawful agreement to boycott any platform that threatened to

bring all-to-all trading of IRS to the buy side.

       298.    As noted, RBS was initially a liquidity provider on Javelin, viewing its

participation on Javelin’s platform as a way to ensure it had sufficient control over the direction

of Javelin and could prevent management from disrupting the bifurcated market structure. 165

RBS demanded assurances that it would have a significant degree of control in the operation and

strategy of the platform.



       165
             The Dealer Defendants were fully aware that the nominal participation of a small
number of them on any one platform would not undermine their conspiracy and would instead
provide them an opportunity to monitor the actions of the platforms they viewed as threats. RBS
ensured that its limited participation on Javelin did not pose a threat to Defendants’
conspiracy. Although RBS did briefly provide liquidity to Javelin, it did not do so in a
meaningful way. Instead, RBS primarily streamed prices at unfavorable bid/ask spreads that
resulted in no trades with buy-side customers.



                                                   109
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 114 of 164



       299.    On October 18, 2013, Javelin’s CEO, James Cawley, filed the SEF industry’s first

Made-Available-to-Trade (“MAT”) application to the CFTC that, if granted, would have

mandated a wide range of cleared IRS to be executed on SEFs. Javelin’s MAT application was

reasonable and feasible, and was based on months of careful planning and analysis—each of the

products included in the MAT application were capable of all-to-all anonymous trading.

       300.    Nonetheless, when news of Javelin’s MAT submission became known, Patrick

Wegner, a senior IRS trader at RBS, called the CEO of Javelin to complain about Javelin’s MAT

submission, despite the fact it would have required more IRS volume to trade on Javelin’s

platform, benefitting RBS as one of Javelin’s premier market makers. RBS then immediately

withdrew all of its liquidity on the platform.

       301.    In the days that followed, RBS placed enormous pressure on Javelin to retract its

MAT submission. RBS enlisted Dawn Newsome, Adam Lister, Rich Volpe, Patrick Wegner,

Darren Shames, and its legal counsel to pressure James Cawley to retract Javelin’s MAT

application. On October 30, less than two weeks later, Javelin filed a revised MAT submission,

significantly narrowing the range of IRS instruments that would be mandated to trade on a SEF.

       302.    Javelin continued to receive pressure from RBS and other Dealer Defendants to

reduce the scope of its MAT application further. RBS personnel demanded to review the revised

application prior to filing. Since the Dealer Defendants control almost all of the liquidity in the

IRS market, they were able to squash Javelin’s attempt at offering a wider range of IRS products.

RBS only began providing Javelin with liquidity again after it revised its MAT submission. One

employee of the Dealer Defendants told a Javelin representative that he “would never work on

Wall Street again” as a result of Javelin’s MAT application.




                                                 110
     Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 115 of 164



       303.    Even after Javelin filed its revised MAT application, however, there remained

buy-side demand for all-to-all anonymous IRS trading platforms (both RFQ and CLOB) such as

those offered by Javelin. In November 2013, Javelin met with several large buy-side firms,

including Citadel, regarding the filing of another MAT application that was narrower than

Javelin’s initial filing but broader than its revised application. At the meeting, many buy-side

firms explained that they would support a “phased-in approach” for certain swaps not included in

Javelin’s revised application—including IRS with non-standard tenors (such as one year and one

day, rather than one year), basis swaps, overnight index swaps, forward rate agreements, and

certain “package” transactions. The buy-side firms believed these products were sufficiently

liquid to trade on an all-to-all anonymous RFQ platform, or even on a CLOB. They also thought

that a “phased in” approach might appease the Dealer Defendants.

       304.    They were wrong. Even a “phased in” approach for additional IRS was a non-

starter for the Dealer Defendants. When Javelin sent a document outlining the “phased-in

approach” to RBS personnel in late November, 2013, they reacted with hostility.

       305.    From that point on, RBS distanced itself from Javelin. Javelin was told to remove

RBS from all of its marketing materials. James Cawley was told in no uncertain terms by Rich

Volpe, Head of IRS Trading at RBS, that Javelin was to never again mention to anyone that RBS

was a market maker on its platform. Patrick Wegner, the senior trader responsible for providing

electronic IRS markets on Javelin, began widening the bid/ask spread he would stream to

Javelin. RBS traders would also not respond to inquiries from the Javelin voice-trading desk,

even if it meant that RBS would be able to enter into an IRS transaction at a profitable level.

Eventually, on April 26, 2015, RBS withdrew as a participant on Javelin’s platform.




                                                111
     Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 116 of 164



         306.   Other Dealer Defendants acted similarly. At an October 2014 meeting with

Barclays, a Javelin representative was told that the Dealer Defendants had already “boxed out”

Javelin’s CLOB platform entirely, and that Javelin would never get away with filing another,

broader MAT application. Barclays personnel expressly warned against any further MAT

applications, and even raised the prospect of physical intimidation.

         307.   As a result of the Dealer Defendants’ boycott, Javelin today effectively has no

revenues and facilitates no IRS trading. 166 Despite years of development and millions of dollars

in investment capital, fewer than two hundred trades have been executed on Javelin since its

launch. Absent the Dealer Defendants’ anticompetitive boycott, buy-side firms would have

traded amongst themselves and with dealers on Javelin’s platform, leading to greater competition

in the IRS market and tighter bid/ask spreads, which would have benefited Plaintiffs and the

Class.

                3.     The Dealer Defendants Boycott TrueEX

         308.   In 2013, TrueEX sought to bring to market a SEF offering two IRS trading

platforms: (i) an anonymous all-to-all order book and (ii) a non-anonymous, dealer-to-client

RFQ platform. TrueEX was founded by Sunil Hirani, who had previously started and operated a

successful electronic trading platform for CDS for an IDB called Creditex.

         309.   TrueEX was the “first swaps exchange to be approved by the [CFTC].”167 Its

order book offered “trading features, such as anonymous trading, that regulators and traders at

funds say will encourage smaller banks and other players, such as hedge funds, to enter the

         166
           See Mike Kentz, Cawley Exit Signals SEF Troubles, INT’L FIN. REV. (May 10, 2014),
http://www.ifre.com/cawley-exit-signals-sef-struggles/21144521.article.
         167
          Glen Fest, TrueEX Takes Early Lead in Building Rate Swaps Exchange, AM.
BANKER (Apr. 1, 2013), http://www.americanbanker.com/magazine/123_4/Swaps-Sequel-
10574731.html.



                                                112
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 117 of 164



market as dealers[, which] will help increase competition, reduce prices for customers, and

decrease risk in derivatives markets.” 168 TrueEX “took a very old way of executing and brought

it into the 21st century,” which allows a trader to “execute a portfolio of swaps electronically in a

very efficient manner.” 169 The platform offers cutting-edge trading technology and attractive

financial terms to attract participation. Its transaction fees, for example, are only a fraction of

those charged by Tradeweb.

       310.     With these attractive features and Mr. Hirani’s background in electronic trading,

TrueEX was ready and able to become a successful all-to-all trading platform for IRS. Mr.

Hirani publicly stated that the platform had signed up sixty-two buy-side participants, noting that

“[c]learly the buy[-]side demand is there.” 170

       311.     The Dealer Defendants, however, boycotted TrueEX by refusing to trade IRS

with buy-side investors on the TrueEX order book. Were a buy-side investor to execute a trade

on the order book, it would have to clear the trade through one of the Dealer Defendants’ FCMs,

which would alert them of the transgression. The Dealer Defendants would then retaliate against

the buy side for accessing the “forbidden” platform.

       312.     TrueEX’s order book also sees little to no dealer-to-dealer trading, meaning the

platform effectively sees no trading volumes. As one financial publication reported: “Many of

the top derivatives dealers, including Goldman Sachs, Deutsche Bank, Citigroup, Barclays, Bank




       168
              Levinson, supra note 7.
       169
            Aaron Timms, TrueEx Builds Bridges in the New World of Swaps, INSTITUTIONAL
INV’R. (July 21, 2015), http://www.institutionalinvestor.com/article/3472545/asset-management-
regulation/trueex-builds-bridges-in-the-new-world-of-swaps.html#.Vk5RPk3ltaQ.
       170
              Levinson, supra note 7.



                                                  113
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 118 of 164



of America Corp, and Morgan Stanley, have declined to use [T]rueEX.” 171 This refusal makes

no sense, except as part of Defendants’ conspiracy. As noted, TrueEX offers better financial

terms than other platforms on which the Dealer Defendants trade, such as Tradeweb.

       313.         The Dealer Defendants do provide some limited liquidity to TrueEX’s non-

anonymous, dealer-to-client RFQ platform, which uses protocols that effectively replicate OTC

trading. 172 To ensure the platform does not reach critical trading mass, however, the Dealer

Defendants collectively refuse to trade plain vanilla swaps — which are the swaps that trade in

the highest volumes across the market — with the buy side on TrueEX. A study by Clarus

Financial Technology (“Clarus”) found that in 2015 TrueEX’s platforms accounted for 0% of

plain vanilla swaps trading. 173

       314.         Instead, the Dealer Defendants will only transact with the buy side on TrueEX’s

platform in bespoke, one-off swaps, which trade in significantly smaller volumes. Thus, if, for

example, a buy-side entity asks JP Morgan to do a plain vanilla swap, JP Morgan is all too happy

to execute the trade on Tradeweb’s RFQ, but it will not execute the trade on TrueEX’s RFQ —

despite the fact that TrueEX provides better technology with lower fees. There is no legitimate

explanation for the behavior.

       315.         The Dealer Defendants, through their conspiracy, otherwise agree to conduct only

“termination” and “compression” transactions on the platform. Termination transactions are

merely unwinds of already existing trades, and compression trades — which merely consolidate

       171
              Id.
       172
            See Ivy Schmerken, Start-Up SEF Taking the Fight to Incumbents, TABB FORUM
(Feb. 26, 2015), http://tabbforum.com/opinions/start-up-sef-taking-the-fight-to-incumbents?print
_preview=true&single=true.
       173
            Amir Khwaja, 2015 SEF Market Share Statistics, CLARUS FINANCIAL TECHNOLOGY
(Jan. 26, 2016), https://www.clarusft.com/2015-sef-market-share-statistics/.



                                                   114
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 119 of 164



multiple offsetting trades into one position — are done mainly to reduce regulatory capital and

margin requirements associated with offsetting swap positions. The Dealer Defendants

recognize that TrueEX’s sophisticated platform is particularly adept to handle these transactions,

and no dealer-friendly platform (i.e., Tradeweb, Bloomberg, or an IDB) already provided the

service; thus they are all too happy to enjoy the benefit.

       316.    As a result of their conduct, the Dealer Defendants have successfully neutralized

TrueEX from successfully bringing an all-to-all trading platform to market and becoming a

competitive threat.

               4.      The Dealer Defendants’ Boycotts Chill Market Progress

       317.    Beyond their immediate effects on TeraExchange, Javelin, and TrueEx, the

Dealer Defendants’ boycotts also sent a clear message to the industry that any platform

attempting to offer the buy-side access to an anonymous all-to-all trading platform would be

collectively punished and strangled until it failed.

       318.    As Angela Patel, Trading Operations Manager at Putnam Investments, a buy-side

entity, stated during a recent SEFCON panel discussion: “No one wants to do anything because

no one wants to be the next person to piss everyone off.” SEFs are afraid even to apply to make

IRS “available to trade” (and buy-side firms are afraid to trade IRS on all-to-all trading

platforms) because of the risk of collective retaliation by the Dealer Defendants.

       319.    Stephen Berger, Citadel’s Director of Government Affairs, similarly noted at

SEFCON that a “market discipline element . . . is there in the background.” Certain employees

of the Dealer Defendants, such as Michael Dawley, Managing Director and Co-Head of Futures

and Derivatives Clearing Services at Goldman Sachs (head of the FCM), enforce market

discipline by making direct threats to SEFs. In 2014, for example, at least one IDB SEF received




                                                 115
     Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 120 of 164



a threatening phone call from Mr. Dawley after the SEF hired an employee who was perceived

as hostile to the Dealer Defendants.

       320.     As a result, the Dealer Defendants have effectively deterred any entities from

offering anonymous all-to-all trading to the buy side.

       H.       The Dealer Defendants Collectively Insist on “Name Give-Up” to Deter Buy-
                Side Participation on All-to-All Trading Platforms

       321.     “Name give-up” refers to the requirement that the names of each counterparty to a

trade be disclosed to the other, which prevents trades from being done anonymously. In the IRS

market, name give-up is a relic of the early days of the OTC market, when it was necessary to

know whether the trade counterparty was creditworthy. There is no legitimate justification for

requiring that name give-up occur when IRS are centrally cleared, as most are today. Neutral

commentators, regulators, and even the Dealer Defendants’ employees agree. Declan Graham of

UBS admitted during a panel discussion at SEFCON on October 26, 2015, for example, that

name give-up on order books is pointless for cleared swaps. There is no need to know the

identity of your trading counterparty when you are effectively trading with a clearinghouse.

       322.     Nevertheless, name give-up is pervasive in the IRS market today because the

Dealer Defendants use it as a tool to police their conspiracy. Defendants have conspired to

ensure that virtually every single IRS trade takes place on a platform requiring name give-up.

The volumes of IRS traded on SEFs that allow anonymous trading “have been underwhelming to

the point of invisibility.” 174 This is despite the fact that, as George Harrington, CFA, Global

Head of Fixed Income, Currency, and Commodity Execution at Bloomberg LP acknowledged




       174
              Timms, supra note 169.



                                                116
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 121 of 164



during a panel discussion at SEFCON on October 26, 2015, there is “a good deal of demand for

anonymous trading” of IRS.

       323.      This historical relic continues to be prevalent in the IRS market because the

Dealer Defendants have collectively insisted that IRS trading platforms utilize name give-up if

the platforms want to avoid being boycotted or punished. As noted, the Dealer Defendants have

insisted on this requirement for one simple reason: to police their conspiracy. Name give-up

allows the Dealer Defendants to know who is trading on what platform. It allows them to ensure

that any buy-side entity trying to trade where the Dealer Defendants do not want it trading (e.g.,

a buy-side investor trading on an IDB) can be identified and punished. And it allows them to

identify and punish any platforms not abiding by the Dealer Defendants’ rules (e.g., any IDB that

would dare allow a buy-side investor to trade on its platform).

       324.      As observed in a recent policy paper: “In practice, in a SEF environment, this

unnecessary disclosure of swap counterparties only serves to inform the dealers of the non-dealer

firms [or] banks that are attempting to trade on their platforms, and invit[es] retaliation.” 175 For

instance, if a transaction on an all-to-all platform with name give-up closes with a dealer on one

side, that dealer is able immediately to see if a buy-side participant (a) has been allowed access

to the platform, and (b) had the audacity to try to capitalize on that access by entering into a

transaction over the platform rather than in the dealer-to-client OTC (or, more recently, RFQ)

systems.

       325.      Although central clearing eliminated all legitimate reasons for requiring name

give-up, the Dealer Defendants recognized its importance in maintaining market bifurcation.

Brad Levy of Goldman Sachs, Stephen Wolff of Deutsche Bank, and Dexter Senft of Barclays

       175
              Kelleher, supra note 62 at 12.



                                                 117
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 122 of 164



and Morgan Stanley, among others, conspired to keep the practice in place by making the Dealer

Defendants’ provision of liquidity to a trading platform conditional on the use of the practice.

UBS has publicly criticized name give-up and hoped that the practice would end due its belief

that UBS would be able to gain market share at the expense of its competitors if the IRS market

moved to an all-to-all anonymous model. Nonetheless, UBS did not break ranks with the other

dealers and support platforms such as Javelin, Tera, and trueEX, and continues to trade on IDBs

that use name give-up, likely due to concerns that it will be put in the “penalty box” if it steps out

of line.

           326.         Pursuant to their agreement, the Dealer Defendants have collectively boycotted

any trading platform that refused to include name give-up as a feature, including TeraExchange,

Javelin, and TrueEX. As a former IDB employee explained, when the IDB attempted to bring

buy-side entities onto its trading platform in a different asset class, the Dealer Defendants

discovered this through name give-up and responded with collective threats “to simply move

their business to another broker.” 176 He stated that, as a result, the IDB relented, limiting its

platform to dealers. The employee added: “We didn’t have much choice but to shut it down.”177

When asked during a recent panel discussion at SEFCON why the manner in which buy-side

firms trade has not evolved in the wake of Dodd-Frank, Scott Fitzpatrick, the CEO of Tradition

SEF (an IDB), bluntly explained that SEFs were not willing to stand up to the dealers and go

anonymous because of the risk “of the loss of liquidity.”

           327.         The Dealer Defendants ensure that name give-up persists by requiring that IDBs

use a service known as MarkitWIRE, which is operated by MarkitSERV. MarkitSERV is


           176
                  Smith, supra note 127.
           177
                  Id.



                                                       118
     Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 123 of 164



dominated by the Dealer Defendants. In fact, it is dominated by some of the principal architects

of the Dealer Defendants’ conspiracy: Brad Levy (formerly of Goldman Sachs’ PSI group) is

currently the CEO of MarkitSERV, and Stephen Wolff (formerly the Head of Strategic

Investments and Head of Fixed Income E-Commerce at Deutsche Bank) is the former Head of

Group Corporate Strategy at Markit. MarkitWIRE itself is run by Chip Carver, who previously

managed fixed income derivatives trading for Goldman Sachs and was responsible for the

Goldman’s E-Commerce for global interest rate products.

       328.    MarkitWIRE is a trade processing service for IRS and other asset classes, which

delivers trades to clearinghouses once they have been executed by counterparties. Although IRS

platforms could easily employ “straight-through processing” — where a trade is immediately

sent to a clearinghouse by a SEF once it is executed — the Dealer Defendants force IDBs to send

trades to MarkitWIRE before they are cleared. 178 MarkitWIRE then offers the counterparties to

an IRS transaction a “last look” at the trade, where they learn each other’s identities and have the

option to terminate the transaction. This process is inefficient and more cumbersome than

exchange trading, and it subjects the parties to unnecessary post-trade name give-up. 179 Javelin’s

platform, for instance, has the capability to confirm trades and send them to the clearinghouse

directly while maintaining full anonymity.

       329.    The IDBs, Tradeweb, and Bloomberg use MarkitWIRE, and disclose the names of

the parties to an IRS transaction post-trade, only because the Dealer Defendants collectively

       178
             See Peter Madigan, CFTC to Clamp Down on Delays in Swap Clearing, RISK (Aug.
5, 2015), http://www.risk.net/risk-magazine/feature/2420436/cftc-to-clamp-down-on-delays-in-
swap-clearing.
       179
             Id. (quoting a CFTC staffer as stating: “It is not uncommon for it to take more than
an hour for counterparties to agree [to] a trade confirmation on affirmation platforms such as
Markitwire”). During a recent SEFCON panel discussion, Declan Graham of UBS stated that
the lack of straight-through processing delays trade processing and clearing by up to six hours.



                                                119
     Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 124 of 164



insist that they do so. Buy-side firms have complained that this practice “is applied to please

dealers and that it discourages non-banks from trading, helping to preserve the traditional market

structure in which dealer-to-client and interdealer markets were separate.” 180

       330.         As a result of collective pressure from the Dealer Defendants, numerous SEFs

impose name give-up on their platforms. Today, the largest interdealer SEFs — BGC,

DealerWeb, GFI, ICAP, IGDL, Tullet Prebon, and Tradition — all maintain name give-up,

thereby effectively preventing buy-side entities from trading on them. 181 These entities

recognize the collective power of the Dealer Defendants, and, as an employee of Tradeweb

explained, are careful about “not biting the hand that feeds you.” 182 When, in February 2013,

Tradition launched an IDB order book by the name of “Trad-X,” it made sure to include name

give-up.

       331.         The Dealer Defendants also use name give-up to identify and retaliate directly

against buy-side investors who seek to trade on platforms that the Dealer Defendants consider to

be their own territory. For example, when Mitsubishi, a second-tier dealer (and buy-side entity

in the eyes of some Dealer Defendants), attempted to trade IRS on Trad-X, its identity was

disclosed and it immediately received a phone call from Tradition SEF at the behest of a Dealer

Defendant, demanding to know why the firm had not instead traded directly with the Dealer

Defendant. As a U.S.-based hedge fund manager explained, “[e]nding name give-up on broker


       180
              Id.
       181
            See RISK, Top of the Swaps (Nov. 2014), https://www.citadelsecurities.com/
_files/uploads/sites/2/2014/12/Ken-Griffin-Risk-Magazine-Top-Of-The-Swaps-November-
2014.pdf (noting that dealer-run platforms feature name give-up).
       182
            Mike Kentz, New Dawn as Non-Bank Enters Interdealer Order Book, INT’L FIN.
REV. (July 18, 2014), http://www.ifre.com/new-dawn-as-non-bank-enters-interdealer-order-
book/21154986.article.



                                                   120
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 125 of 164



[SEFs would] remove[] the ability for dealers to effect retribution on their clients.” 183 So

important was name give-up to the continuation of Defendants’ consortium efforts that when

Goldman Sachs circulated internally an article about the

               wrote: “                         ” 184

       332.     Market data confirms that all platforms on which IRS are traded in any significant

volume impose name give-up. Clarus reports daily trading volume for each SEF, and each SEF

is categorized as either a “D2C” (Dealer-to-Client) or “D2D” (Dealer-to-Dealer) SEF. 185 As

shown in the figure below, approximately 98% of what Clarus considers Dealer-to-Client trading

volume occurs on either Tradeweb and Bloomberg. Trading on these two platforms occurs

exclusively through a dealer-to-client RFQ protocol with post-trade “name give-up.” 186




       183
              Rennison, supra note 6.
       184
              GS-IRS-MDL00270057 (ellipsis in original).
       185
              The data below comes from Clarus SEFView, Data for 02/16/2016 – 02/22/2016.
       186
            As noted previously, while both Tradeweb and Bloomberg nominally offer
“anonymous” order books, the Dealer Defendants would quickly learn if any buy-side entity
attempted to utilize the platforms because the buy-side entities have to clear their trades through
the Dealer Defendants’ FCMs.



                                                121
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 126 of 164



       333.    While Bloomberg nominally offers an order book, 187 this platform sees virtually

no activity in IRS because Bloomberg does not promote it, the Dealer Defendants refuse to trade

on it, and buy-side firms fear they will face retaliation from the Dealer Defendants if they use it.

As with Tradeweb’s order book, the buy-side cannot trade on Bloomberg’s all-to-all platform

without being found out and punished by the Dealer Defendants when the buy-side entities have

to clear their trades through the Dealer Defendants’ FCMs.

       334.    Bloomberg also offers a pricing screen by the name of “All-Q,” where dealers can

post executable prices for end users. This screen, however, does not allow end users to post

prices or trade with each other, and trading via the screen is not anonymous. As a result,

Bloomberg constrains end users to the same OTC-like trading available on Tradeweb.

       335.    The D2D side of the market is also dominated by SEFs that have agreed to play

by the Dealer Defendants’ rules. None of the D2D SEFs allow anonymous trading. 188




       187
             Dodd-Frank requires that all SEFs operate and offer an order book for trading. The
law permits SEFs to also offer an RFQ platform in conjunction with the order book. Bloomberg
and Tradeweb offer both platforms, but, as a result of Defendants’ conspiracy, the buy side
effectively only has access to the RFQ platforms. In addition, both Bloomberg and Tradeweb
limit their RFQ platforms to dealer-to-client trading functionality, meaning that end users cannot
trade with each other on these platforms.
       188
             This chart shows that the Dealer Defendants have maintained the market share of
Dealerweb, the interdealer SEF owned and operated by Tradeweb, at a very low level — merely
2%. This reflects the fact that the Dealer Defendants are — jointly — rewarding the IDBs for
keeping the buy side off their platforms. At the same time, the Dealer Defendants maintain
Dealerweb as a nascent threat to those IDBs. The IDBs know that, at any time, the Dealer
Defendants could, in lockstep, move their liquidity to Dealerweb, as they had done in the
mortgage bond market — the event that led to the détente between the Dealer Defendants and
ICAP. Dealerweb poses significant operational costs to Tradeweb, and the minimal trading on
the platform means that Tradeweb (and thus the Dealer Defendants) is operating the platform at a
significant loss. They are only willing to suffer these losses because Dealerweb serves an
important role in their overall conspiracy.



                                                122
     Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 127 of 164




       336.    As this data shows, there is virtually no IRS trading today that is anonymous.

This alone is powerful evidence of Defendants’ collusion because, as noted above, there is no

legitimate reason for name give-up to persist in a centrally cleared IRS market. Former CFTC

Chairman Timothy Massad said he was “very concerned” about name give-up for “trades taking

place on a central limit order book that are then immediately cleared.” 189 Mr. Massad explained

that the CFTC had “heard market participants express concern about potential negative

consequences of this practice with respect to its effects on liquidity and participation” and he had

“not heard a compelling justification” for the practice of name give-up in today’s IRS market. 190

       337.    Richard Mazzella, Chief Operating Officer for Global Fixed Income at Citadel

observed: “If you are trading in a Clob [i.e., a central limit order book] where you are pre-trade

       189
             Madigan, supra note 110. The CFTC does not police secret, horizontal collusion
between direct competitors in the IRS or any other market. Moreover, the CFTC Chairman has
recently stated that the CFTC has no plans to combat name give-up. See FINANCIAL TIMES,
CFTC Not Planning on Anonymity for Swaps Market (Oct. 26, 2015),
http://www.ft.com/fastft/414101/us-swaps-market.
       190
          Remarks of Chairman Timothy Massad Before the ISDA 30th Annual General
Meeting (Apr. 23, 2015), http://www.cftc.gov/PressRoom/SpeechesTestimony/opamassad-17.



                                                123
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 128 of 164



anonymous then you should also be post-trade anonymous. To me, it feels like when you cut

through the arguments for post-trade disclosure, it’s really just a means to discourage people

from participating in the Clob.” Similarly, former CFTC Commissioner Mark Wetjen has

observed it is “difficult to rationalize trading protocols that reveal the identities of counterparties

on an anonymous, central limit order book.”191

        338.     The overwhelming presence of name give-up in the IRS market today is

impossible to explain legitimately in light of the fact that the buy side is strongly opposed to the

requirement and hungers for trading options that would permit them to trade anonymously if they

so choose. Rana Chammaa, Executive Director of Direct Execution Sales for UBS, has

acknowledged that: “Post-trade name give-up is often the number one hindrance to order book

trading amongst our clients,” describing it as “an archaic and unnecessary practice.” 192 As Ken

Griffin, founder of Citadel Investment Group (“Citadel”), has explained, name give-up allows

dealers unfairly to “position their book by taking advantage of their trading counterparties’

market insights,” adding that “anonymous markets foster competition” and that “[i]t should not

matter who provides the best price.” 193 Michael O’Brien, Director of Global Trading at Eaton

Vance, has stated: “I don’t want to show the size of my trades, I don’t want people to know how

I’m trading. Information is the most valuable asset we have.” 194



        191
           See CFTC Remarks of Commissioner Mark Wetjen before the Cumberland Lodge
Financial Services Policy Summit (Nov. 14, 2014), http://www.cftc.gov/PressRoom/Speeches
Testimony/opawetjen-10.
        192
               MRAC Transcript, supra note 154 at 143:14-17.
        193
            Kris Devasabai, Citadel’s Ken Griffin on Amazon, Bloomberg and Swap Market
Reform, RISK (Oct. 31, 2014), http://www.risk.net/risk-magazine/profile/2377762/citadels-ken-
griffin-on-amazon-bloomberg-and-swap-market-reform.
        194
               Levinson, supra note 7.



                                                  124
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 129 of 164



        339.      Buy-side demand for anonymous trading is so great that “[s]ome asset managers

have claimed their use of [order books] will increase if they are allowed to trade

anonymously.” 195 Stephen Berger of Citadel Securities has similarly commented that “we

believe that the net impact on pricing and liquidity from eliminating post-trade name give-up

would be overwhelmingly positive.” 196 Paul Hamill, formerly employed by UBS and currently

the Global Head of Fixed Income, Currencies, and Commodities for Execution Services at

Citadel, echoed this sentiment, stating that platforms without anonymity “can arguably be seen

as a disincentive for customers to put liquidity into the platform.” 197 CFTC Chairman Massad

has also observed that numerous “[i]nvestors have complained that they are unable to break into

the interdealer markets because they are not anonymous — with names given up after

trading.” 198

        340.      Accordingly, the Dealer Defendants’ collusive efforts forcibly to impose name

give-up on the market do not just help them police their conspiracy, they directly diminish

market output and raise prices.




        195
            Madigan, supra note 110; see also Robert Mackenzie Smith, Bank Swaps Headlock
Slips as Chicago Prop Firms Join Sefs, RISK (Aug. 6, 2015), http://www.risk.net/risk-magazine/
feature/2420554/bank-swaps-headlock-slips-as-chicago-prop-firms-join-sefs (quoting the head of
fixed income at a principal trading firm as stating: “If volume moves more towards [order
books], then that’s where we’ll get more engaged”).
        196
                MRAC Transcript, supra note 154 at 153:16-19.
        197
           MARKETS MEDIA, SEFs Win Qualified Praise (Oct. 8, 2013), http://marketsmedia.
com/sefs-win-qualified-praise/.
        198
            FINANCIAL TIMES, supra note 189. The IRS market is sometimes described as
bifurcated into “wholesale” (dealer-to-dealer) and “retail” (dealer-to-client) divisions.



                                                 125
       Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 130 of 164



III.    ABSENT A CONSPIRACY, THE INTEREST RATE SWAPS MARKET WOULD
        BE FAR MORE COMPETITIVE, EFFICIENT, AND TRANSPARENT FOR THE
        BUY SIDE

        A.           The Dealer Defendants Dominate the IRS Market

        341.         As a result of their conspiracy, the Dealer Defendants continue to dominate the

IRS market. Based on available market-share information, the Dealer Defendants collectively

control at least 70% of the market. In 2014, five of the ten Dealer Defendants collectively

controlled over 50% of the IRS market by themselves while the remaining five Dealer

Defendants controlled at least an additional 20% of the IRS market. 199

        342.         The Dealer Defendants’ power is well-recognized. As Paul Rowady of the TABB

Group stated: “Given the indispensable role of dealers in the OTC derivatives market, it is clear

that few structural changes can occur without dealer support.” 200 Mr. Rowady also stated:

“Frankly, nothing happens in OTC derivatives without the major dealers blessing the moves, as

they are counterparty to every trade.” 201




        199
            In 2014, Bank of America was reported to control 12.6% of the IRS market, JP
Morgan was reported to control 11.4% of the IRS market, Deutsche Bank was reported to control
9.5% of the IRS market, Citi was reported to control 9.2% of the IRS market, and Barclays was
reported to control 8.2% of the IRS market. In 2012 Goldman Sachs was reported to control
6.9% of the IRS market, HSBC was reported to control 5.0% of the IRS market, BNPP was
reported to control 4.9% of the IRS market, and Morgan Stanley was reported to control 3.2% of
the IRS market. The remaining Dealer Defendants — Credit Suisse, RBS, and UBS —
collectively controlled over 10% of the IRS market in 2012. See GREENWICH ASSOCS., 2013
GLOBAL INTEREST RATE DERIVATIVES: DEALER RANKINGS & MARKET TRENDS REPORT —
UNITED STATES 1 (2013).
        200
            Michael Mackenzie & Gillian Tett, Markets: Frozen in Time, FINANCIAL TIMES
(June 15, 2010), http://www.ft.com/intl/cms/s/0/bf3fd548-78b6-11df-a312-
00144feabdc0.html#axzz 3sFYwvyw0.
        201
               Id.



                                                    126
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 131 of 164



          343.   There are no adequate substitutes for IRS. While other financial instruments

replicate some aspects of IRS, none afford investors the same benefits with the same ease of use

as IRS.

          344.   For example, CME offers a swap futures product, but attempting to mimic an IRS

trade with such products is often untenable or simply impossible because the available liquidity

of swap futures is nowhere near that of IRS. IRS trading volume dwarfs swap futures: as a

typical order of magnitude, the average daily volume of cleared OTC USD IRS is approximately

$200 billion notional, whereas that of swap futures is one two-hundredths the size at

approximately $1 billion. The difference in open interest is even more disproportionate, on the

order of $100 trillion in notional IRS interest outstanding versus a mere $25 billion in swap

futures. The relative dearth of swap futures liquidity compared with IRS liquidity is a major

barrier for buy-side participants because the price impact of any large trade will be much worse

in the swap futures market than it would be in the IRS market, if the trade could be done at all in

the swap futures market. This means that, if an IRS trade could even theoretically be replicated

as a swap futures trade, the buy-side investor would have to pay much higher prices for the

futures trade because it would be using up much more of the available supply.

          345.   Indeed, the Dealer Defendants have purposely contributed to the lack of liquidity

in the swap futures market, by not directing liquidity into this market or supporting the swap

futures market.

          346.   IRS are also not replicated by CME swap futures because the terms available are

much more restrictive than in IRS, limiting their utility for the buy side. For instance, CME

futures are quarterly contracts available in only six tenors (2-, 5-, 7-, 10-, 20-, and 30-year),

whereas IRS regularly trade in tenors available in whole-year increments from one up to 30 years




                                                 127
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 132 of 164



or more. In addition, IRS can trade in fractions of year, such as a 3.5, 9.75, or 12.37-year.

Similarly, while the start dates for the CME futures contracts are limited to just four dates a year

(the third Wednesday of March, June, September, and December), IRS can start on any day the

buy-side investor requires.

        347.    IRS can be used precisely and easily to hedge interest-rate fluctuations related to

other financial instruments of significant value (by matching the start and end dates, tenor, and

notional amount), whereas a CME futures contract cannot. Municipalities and corporations,

accordingly, regularly enter into IRS related to floating-rate bonds they have issued; the IRS

allow the entities to convert floating-rate exposure to fixed-rate exposure for the exact duration

of the bonds. A futures contract would not match the start and end dates, thereby creating

exposure to fluctuations in interest rates. Furthermore, a debt issuer would have to enter into

numerous futures just to match the notional exposure on one bond issuance. As a result,

municipalities, corporations, and other end users of IRS essentially make no use of futures

contracts. For all of these and still other reasons, CME swap futures are not an adequate

substitute for IRS. 202




        202
             Similarly, a package (or “strip”) of Eurodollar futures can be used to replicate certain
aspects of an IRS, but building such a package is complicated and time-consuming for the buy
side, and it produces a set of cash flows that may differ from an IRS. Eurodollar futures are
cash-settled futures contracts with a final futures price based on three-month LIBOR at the
expiration date. Building a strip of Eurodollar futures requires the purchase or sale of a series of
futures maturing in successively deferred months. Thus, as with CME futures, an investor must
make multiple purchases to build the equivalent of one swap — four Eurodollar futures must be
purchased for each year of tenor of the IRS. And while an IRS locks in a single fixed payment
rate for the life of the swap, each individual Eurodollar future in a strip comes with a different
interest rate, meaning it produces different cash flows than an IRS. For these and other reasons,
a strip of Eurodollar futures is also not an adequate IRS substitute for the buy side.



                                                128
     Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 133 of 164



       B.      Defendants’ Conspiracy Has Imposed Significant Harm on Buy-Side
               Investors

       348.    As detailed above, the Dealer Defendants have colluded to maintain an artificial

bifurcation of the IRS market (between a “wholesale” dealer-to-dealer side of the market and a

“retail” dealer-to-client side of the market) up to the present day. The Dealer Defendants have

relegated the buy side to dealer-to-client trading in the functional equivalent of the OTC market

to protect their own supracompetitive profits. This bifurcation is wholly artificial and has

directly imposed significant financial harm on buy-side investors.

       349.    The financial harm suffered by buy-side investors is directly observable and can

be readily measured and quantified. One way to observe this harm is by comparing the IRS

market with the market for other financial instruments.

       350.    Numerous financial instruments have migrated from less transparent or OTC

trading platforms to all-to-all trading over the last two decades including, among others, equities,

corporate bonds, and dividend swaps. The natural migration of financial instruments — from

new bespoke, illiquid, instruments traded OTC to increasingly standardized and liquid

instruments traded electronically through more transparent and competitive platforms — is well

documented and the subject of numerous empirical studies and substantial academic research.

       351.    Examples include the migration of equities trading on NYSE and Nasdaq to

electronic communication networks starting in the mid-1990s, 203 the introduction of post-trade




       203
            James McAndrews & Chris Stefanadis, The Emergence of Electronic
Communications Networks in the U.S. Equity Markets, 6 CURRENT ISSUES ECON. & FIN. 12
(Fed. Reserve Bank of N.Y.), Oct. 2000, at 2-3, https://pdfs.semantic
scholar.org/1ea6/52dbbba884d116f55d28ae958e18465cc955.pdf.



                                                129
     Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 134 of 164



price transparency for corporate bonds in 2002, 204 the subsequent migration of corporate bond

trading from OTC to electronic platforms, 205 the opening of electronic order book trading on the

NYSE to off-the-exchange-floor market participants in 2002,206 and the migration of dividend

swaps from OTC to exchange-like trading in 2008. 207

       352.     In each of these cases, and many others, the empirical research and academic

literature establish that the move towards price transparency and all-to-all trading increased

efficiency and lowered the costs borne by the buy side. By way of example, recent academic

literature studying the migration of corporate bonds away from OTC trading concludes that

transaction costs for the buy side decline rapidly as the number of responding dealers in

electronic auctions increases, thus proving the commonsense point that “[c]ompetition lowers

costs.” 208 A 2012 academic study comparing bid/ask spreads of bonds that trade on the New

York Stock Exchange with bonds that trade only OTC, 209 similarly concludes that “the test group


       204
            Hendrik Bessembinder, William Maxwell & Kumar Venkataraman, Market
Transparency, Liquidity Externalities, and Institutional Trading Costs in Corporate Bonds, J.
FIN. ECON. 82, 2006, at 251-288; Amy K. Edwards, Lawrence E. Harris & Michael S. Piwowar,
Corporate Bond Market Transaction Costs and Transparency, J. OF FIN., Vol. LXII, No. 3, June
2007, at 1421, 1438, 1446, 1447, 1448; Michael A. Goldstein, Edith S. Hotchkiss & Erik R.
Sirri, Transparency and Liquidity: A Controlled Experiment on Corporate Bonds, 10 REV. FIN.
STUDIES 235 (Mar. 2007).
       205
              BMO Capital Markets, MARKETAXESS, October 4, 2012.
       206
          Ekkehart Boehmer, Gideon Saar & Lei Yu, Lifting the Veil: An Analysis of Pre-
Trade Transparency at the NYSE, J. OF FIN., Vol. LX, No. 2, April 2005, at 783-815; Kee H.
Chung & Chairat Chuwonganant, Transparency and Market Quality: Evidence from
SuperMontage, J. FIN. INTERMEDIATION 18, 2009.
       207
            Kian Abouhossein, Delphine Lee & Cormac Leech, Regulatory Proposal Analysis:
Structural IB Profitability Decline, J.P. MORGAN, Sept. 9, 2009, at 19.
       208
           Terrence Hendershott & AnanthMadhavan, Click or Call? Auction Versus Search in
the Over-the-Counter Markets, 70 J. OF FIN. 1, Feb. 2015, at 441.
       209
          Fan Chen & Zhuo Zhong, Pre-Trade Transparency in Over-the-Counter Markets,
Working Paper, Aug. 2012, at 3.



                                                130
     Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 135 of 164



[NYSE-traded bonds] has on average 25 basis points smaller effective bid-ask spreads than the

control group [bonds traded OTC only].” 210

       353.         A BMO Capital Markets analyst report evaluating the difference in bid/ask

spreads between the voice-based, less transparent or OTC market and the electronic

MarketAxess platform for trading U.S. corporate bonds states:

       MarketAxess has conducted a number of analyses showing that trade costs
       in high-grade debt transacted on its platform are on average about 30%
       cheaper than for debt transactions in the market overall as reported
       through TRACE. This cost savings is related to the fact that electronic
       platforms enable orders to immediately source multiple dealer quotes
       rather than the small handful that may be available via traditional phone
       execution. The more competition for business, the better quotes the
       dealers tend to give and the narrower the spreads. 211

       354.         Similar studies in the equity markets of the effects of changes in market

transparency on bid/ask spreads and other metrics of market quality and liquidity conclude that

bid/ask spreads declined following improvements in pre-trade transparency. 212

       355.         Studies analyzing the transition of stock index futures from “open outcry” floor

exchange trading to electronic trading reach similar conclusions. These studies provide

“evidence of a decrease in bid-ask spreads following the introduction of electronic trading, after




       210
              Id.
       211
              BMO Capital Markets, supra note 205.
       212
              These studies have examined, among other markets: (i) the NYSE’s OpenBook
service that provides limit-order book information to traders off the exchange floor,
(ii) NASDAQ’s SuperMontage which is an integrated order display and execution system, and
(iii) Island ECN’s “going dark” by no longer displaying its automated limit order book to any
market participant and later reversing its decision. See Boehmer, supra note 206 at 783-815;
Chung, supra note 206 at 93, 94, 99, 101, 102; Terrence Hendershott & Charles M. Jones, Island
Goes Dark: Transparency, Fragmentation, and Regulation, 18 REV. FIN. STUDIES 3, 2005, at
743-793.



                                                    131
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 136 of 164



controlling for changes in price volatility and trading volume” 213 and provide “support for the

proposition that electronic trading can facilitate higher levels of liquidity and lower transaction

costs relative to floor traded markets.” 214

        356.      Studies focused on the impact of the increased market share of electronic

communication networks in NASDAQ between 1996 and 2002 arrive at the same conclusion:

“the development of these alternative trading platforms is associated with tighter quoted,

effective, and relative bid–ask spreads, greater depths, and less concentrated markets.” 215

        357.      As these empirical and academic studies underscore, the introduction of price

transparency, additional trading venues, and all-to-all trading brings competition to the

marketplace, resulting in an observable narrowing of bid/ask spreads and other benefits for buy-

side investors. The empirical and academic studies fully support the conclusion that the same

results would prevail in the IRS market.

        358.      Absent Defendants’ conspiracy, as in the other markets that had previously

migrated to all-to-all electronic trading, the buy-side entities that comprise the class in this matter

would directly experience bid/ask spread compression and other benefits in connection with their

IRS trades. All-to-all anonymous trading would encourage alternative providers of liquidity to




        213
            Michael J. Aitken, Alex Frino, Amelia M. Hill & Elvis Jarnecic, The Impact of
Electronic Trading on Bid-Ask Spreads: Evidence from Futures Markets in Hong Kong,
London, and Sydney,” 24 J. FUTURES MARKETS 7, July 2004, at 676.
        214
               Id. at 675-696.
        215
            Jason Fink, Kristin E. Fink & James P. Weston, Competition on the Nasdaq and the
Growth of Electronic Communication Networks, 30 J. BANKING & FIN. 9, Sept. 2006, at 2537–
2559; McAndrews, supra note 203 at 3 (focusing on the impact of “bypass[ing] dealers, saving
on dealer rents and minimizing trading costs”).



                                                 132
     Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 137 of 164



enter the market in competition against the Dealer Defendants, yielding more competition. 216

And it would dilute the lopsided information advantage the Dealer Defendants currently have

and exploit in the market to benefit their own trading positions at the expense of end users.

       359.    If all-to-all trading platforms had been available in a truly competitive

marketplace — i.e., one where Defendants were not colluding — there would have been a rapid

migration of IRS trading onto those platforms. As noted by a recent report:

       In a free market populated by competitive, profit-maximizing dealers and
       price conscious customers, it would not make sense to expect otherwise.
       The margins from making markets in such a liquid marketplace with still
       sizable bid/offer[] spreads to capture would surely be attractive to many
       market participants outside the few traditional incumbent swaps
       dealers. . . . There is no question that other derivatives market participants
       wanted to be dealers in this market, and were actively — seemingly
       unlawfully — kept out. 217




       216
               All-to-all, anonymous electronic trading platforms yield numerous procompetitive
benefits common to all class members: “An electronic trading venue can enhance market quality
due to the so-called liquidity externality. Concentrating a trade at one place and time reduces
search costs and intensifies competition over price. Electronic venues can bring together a large
and diverse participant pool and hence reduce the need for intermediaries that match demand and
supply between segmented traders. Also, they can lower operational costs by automating
processing, settlement and record-keeping. Still, venues must be carefully designed to avoid the
unwanted dissemination of information. Participants may avoid venues if they believe
negotiating or trading at the venue would expose their activity unnecessarily (information
leakage).” BANK FOR INT’L SETTLEMENTS, supra note 9 at 20 (internal citations omitted);
MRAC Transcript, supra note 154 at 142:20-143:5 (Michael O’Brien of Eaton Vance explaining
that “name give-up becomes a very significant issue for me because as soon as I do my first
small trade, now I have information leakage into the market about potentially what my intentions
are . . . . that’s really a deal breaker for executing on order books.”).
       217
             Kelleher, supra note 62 at 5. As explained in a recent report by the Bank for
International Settlements, anonymous all-to-all trading has had precisely this impact on
interdealer fixed income markets, similar to IRS: “Electronification of trading platforms is often
associated with increased competition over price, which ensures low transaction costs (at least
for small tickets). A centralised trading platform can bring together a large set of traders with
opposing trading interests, reducing search frictions and raising competition to fill an order.” See
BANK FOR INT’L SETTLEMENTS, supra note 9 at 23.



                                                133
     Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 138 of 164



       360.      Buy-side investors would also enjoy significant cost savings if they were able to

supply quotes for IRS trades to other buy-side entities on all-to-all trading platforms. Even if

only one of every three trades by a buy-side firm was executed this way, total net trade costs for

the buy-side firm could decrease by as much as two-thirds from the current RFQ regime, for a

given bid/ask spread.

       361.     Defendants’ own analysts recognize that migration to anonymous all-to-all

trading of IRS would result in significant spread compression that would benefit the buy side. In

a May 30, 2012 analyst report, for example, Citi focused on the potential impact reforms could

have on the dealers’ OTC derivatives business by product category, including IRS. 218 The report

evaluated how spreads would be affected by the “entry of new bank and non-bank competitors,”

the coexistence of multiple trading platforms, including electronic trading venues (“introduction

of new multiple request-for-quote and central limit order book style trading venues”), and the

extent to which trading volume would migrate away from the Dealer Defendants.219

       362.     The Citi report reached the following conclusions about the expected impact of

increased competition and price transparency in the IRS market:

       We expect bid/ask spreads on standardized derivatives to compress. We
       analyzed five different historical market examples as they moved from
       voice-brokered markets to electronic or more transparent trading and
       found bid/ask spreads decreased by 60 – 85% with much of the margin
       compression within the first five years. 220



       218
            The product category “Rates” or “Interest Rates” includes IRS, which includes plain
vanilla IRS also referred to in the report as “linear swaps.”
       219
           Keith Horowitz, Craig Singer & Kinner Lakhani, Global Banks and Brokers; Sizing
Up “The Elephant in the Room” — Regulatory Paradigm Shift and the Impact on Fixed Income
Trading, CITI, May 30, 2012, at 16.
       220
              Id. (emphasis added).



                                                 134
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 139 of 164



        363.      The Citi report also concluded that “a significant proportion of interest rate swap

volume is likely to migrate to clearing and exchange trading.” 221 And that as a result of the

increased competition they would face, dealer revenue would decrease by approximately 15% to

20%. 222

        364.      A September 2009 JP Morgan analyst report came to similar conclusions. In the

context of examining the impact of exchange trading on CDS, JP Morgan analyzed the extent to

which the bid/ask spreads of other OTC derivatives, including IRS, could decline merely as a

result of increased post-trade price transparency. Based solely on being required to provide

additional post-trade transparency — and not a shift to pre-trade transparency or all-to-all trading

— JP Morgan estimated that bid/ask spreads for IRS could decline by as much as 25%. 223 The

JP Morgan report further acknowledged that a move away from OTC trading would “materially

impact interest rate derivatives.” 224

        365.      In this same report, JP Morgan concludes that CDS bid-ask spreads would fall by

50% as a result of exchange trading. 225 This is a degree of compression that JP Morgan, in a

subsequent analyst report, confirms would extend to other OTC derivatives such as IRS as well,

if these instruments were to move away from OTC-like trading platforms. 226

        366.      Other analyst reports issued by the Dealer Defendants reach similar conclusions.

A December 18, 2012 Credit Suisse report states that increased price transparency in IRS and


        221
               Id. at 79 (emphasis added).
        222
               Id. at 17.
        223
               Abouhossein, supra note 207 at 21.
        224
               Id. at 17, 52.
        225
               Id. at 18, 19.
        226
               Id. at 7.



                                                  135
     Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 140 of 164



OTC derivatives generally would compress bid-ask spreads and reduce dealer margins. 227 An

October 26, 2012 report by Morgan Stanley reaches similar conclusions. 228

       367.     The Citi and JP Morgan reports based their conclusions on their review of the

extensive body of empirical research analyzing how the migration from OTC-like trading to

transparent all to all trading platforms impact bid/ask spreads and result in benefits for the buy

side. Indeed, the Citi report concludes that across the range of studies focusing on the migration

of financial instruments to more transparent and competitive all-to-all type platforms, the bid/ask

spread shrank by an average of 77% and trading volume increased by an average of 373%. 229

The JP Morgan report similarly draws upon the observed decline in bid/ask spreads for corporate

bonds and a study of dividend swaps whose spreads JP Morgan finds to have fallen up to 75

percent one year after the launch of exchange trading. 230

       368.     The extensive empirical evidence of how other financial instruments and markets

were impacted by the introduction of more transparent and competitive trading platforms

provides an objective basis to determine how bid/ask spreads and trading patterns for IRS would

have evolved had the Dealer Defendants not blocked all-to-all trading for IRS.

       369.     Absent Defendants’ conspiracy, Class members would have substituted non-

standard IRS trades for more standard trades on anonymous all-to-all platforms. 231 This would


       227
          Howard Chen, Ashley Serrao & Christian Onwugbolu, 2013 Outlook: More Puts
and Fakes?, CREDIT SUISSE, Dec. 18, 2012, at 7, 8.
       228
           Jonathan Marymor & Mikhail Levin, The Impact of Dodd-Frank: How Dodd-Frank
Will Impact the Swap Market Liquidity, MORGAN STANLEY RESEARCH, Oct. 26, 2012, at 10.
       229
              Horowitz, supra note 219 at 19.
       230
              Abouhossein, supra note 207 at 18, 19.
       231
           Declaration of Darrell Duffie in Support of Plaintiffs’ Motion for Clarification (Dkt.
243) ¶¶ 11-12.



                                                136
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 141 of 164



have magnified the beneficial effects of all-to-all anonymous trading because Class members

would increasingly have traded the products available on such platforms, rather than other, non-

standard products. And non-standard products would in turn have become increasingly

standardized or converted into standardized products in order to take advantage of new all-to-all

anonymous trading platforms. The improved transparency and competition on all-to-all

anonymous trading platforms would also have had beneficial pricing effects on IRS traded OTC

and on non-anonymous RFQ platforms. 232 This is because the prices for similar instruments

tend to be correlated, and the enhanced price transparency on all-to-all anonymous trading

platforms would have forced dealers to provide more competitive quotes even for OTC and non-

anonymous RFQ transactions. 233

       C.           Absent Collective Action, It Would Have Been Economically Rational for
                    Individual Defendants to Support the Development of the IRS Market

       370.         Absent a conspiracy, it would have been in the individual interest of many

different market participants — including IDBs, clearinghouses, and SEFs — to offer an all-to-

all trading platform solutions to the buy side. Instead, because of Defendants’ conspiracy, the

SEFs that have tried to offer such platforms have been put out of business, and SEFs like

Tradeweb that replicate the structure of the OTC market by offering the buy side only a dealer-

to-client RFQ have prospered. Without Defendants’ collusion, offerings such as those by

Javelin, TeraExchange, and TrueEX would have generated large new revenue streams through

increased volume and market share.

       371.         Absent a conspiracy, it would be economically rational for a SEF like Tradeweb

to offer a fully anonymous all-to-all trading platform for IRS that is open to the buy side, or for

       232
              Id. ¶ 14.
       233
              Id.



                                                   137
     Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 142 of 164



an IDB to open its all-to-all platform to the buy side. Doing so would enable them to attract a

greater volume of IRS trades and earn higher revenues. But, as discussed above, SEFs that

attempted to bring anonymous all-to-all trading to the buy side, such as Javelin, TeraExchange,

and TrueEX, have received credible threats, backed up by business-destroying boycotts. 234 Due

to the Dealer Defendants’ conspiracy, not a single all-to-all anonymous SEF open to the buy side

currently does any meaningful trading in the IRS market.

       372.    Absent a conspiracy, it also would have been in the individual interest of many

Dealer Defendants to support such a change as well. Evolution to all-to-all trading open to the

entire market would have been inevitable — it is the natural progression when financial products

become highly standardized, high-volume products. This is particularly true where, as here,

solution providers were actively entering the market to make this happen in response to strong

buy-side demand.

       373.    Given its inevitability, each Dealer Defendant, absent coordination, would have

advanced its own self-interest by partnering with a solution provider in order to “get in on the

ground floor,” increasing its own market share and positioning itself for a fully competitive IRS

market. In the absence of collusion, each Dealer Defendant would have been dragged onto all-

to-all platforms by client demand, pursuing the revenue available on such platforms. Dealers

who failed to adhere to their client’s demands would quickly find themselves losing business.

       374.    Absent a conspiracy, an individual Dealer Defendant could increase its own

market share by providing a more favorable trading experience to the buy side in the form of

fully anonymous all-to-all trading, as clients shifted their trades away from other dealers onto the

       234
            See also Karen Brettell, Banks’ Pressure Stalls Opening of U.S. Derivatives Trading
Platform, REUTERS (Aug. 27, 2014), http://www.reuters.com/article/2014/08/27/us-usa-
derivatives-banks-idUSKBN0GR1Z320140827.



                                                138
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 143 of 164



trading platform. An individual Dealer Defendant could also have obtained an equity share in

the trading platform, allowing it to share in the profits of the enterprise. Even leaving aside the

potential to be an industry leader and gain a first-mover advantage, each Dealer Defendant would

have an independent interest in trading on the new platforms and providing clearing services, all

of which could have been a profitable source of income. Because no individual Dealer

Defendant could prevent all-to-all trading for the whole market from flourishing, the only way to

overcome each Dealer Defendant’s individual economic self-interest in participating was to

coordinate a united front that could prevent the emergence of all-to-all trading platforms.

       375.    Absent a conspiracy, it would have been in the self-interest of buy-side members

to support and utilize all-to-all platforms. Such platforms would have allowed them to trade

anonymously and would have compressed bid/ask spreads due to increased competition and

transparency. It would also have afforded them the opportunity to trade with market participants

other than the major dealers.

       376.    Because of Defendants’ conspiracy, none of this happened. Not because IRS are

not ready for all-to-all trading. Not because the buy side does not want all-to-all trading. Not

because solution providers were not ready, willing, and able to offer all-to-all trading to the buy

side. The IRS market exists as it does because the Dealer Defendants collectively blocked the

market’s evolution.

       377.    Defendants’ conspiracy and agreements were per se efforts to thwart competition

among horizontal competitors. The Dealer Defendants’ collective refusals to deal with those

SEFs, end users, and other entities that would not play ball amounted to group boycotts that are

illegal under the antitrust laws. All class members were harmed by these illegal acts because

they were all deprived of the opportunity to transact IRS at tighter bid/ask spreads.




                                                139
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 144 of 164



       D.      Investigations and Litigation Concerning the Credit Default Swaps Market
               Show that the Dealer Defendants Collude to Block Exchange Trading

       378.    This is not the first time the Dealer Defendants conspired to protect their

privileged position as dealers for innovative entrants posing threats. To the contrary, the Dealer

Defendants’ strategy here parallels their misconduct in the CDS market.

       379.    The Dealer Defendants’ misconduct in the CDS market was the subject of two

separate investigations by the United States Department of Justice (“DOJ”) and the European

Commission (“EC”). The DOJ and EC investigations were spurred by complaints by market

participants that the Dealer Defendants, who were the major CDS dealers, were abusing their

control of the market to limit price transparency and competition. 235 In one widely reported

email, for example, Samuel Cole, then-Chief Operating Officer of buy-side firm BlueMountain,

lamented that banks, including many of the Dealer Defendants, were engaging in “liberal use of

dissembling and obfuscation” in order to retain their “oligopolistic dominance” of most major

market structures in the credit markets. 236

       380.    The concerns expressed by the DOJ and EC highlight similar conduct to that in

which the Dealer Defendants engaged in the IRS market. For example, the EC stated that “the

banks acted collectively to shut out exchanges from the market because they feared that

exchange trading would have reduced their revenues from acting as intermediaries in the OTC




       235
          See Liz Rappaport, Carrick Mollenkamp & Serena Ng, U.S. Tightens Its Derivatives
Vise, WALL ST. J. (July 15, 2009), http://www.wsj.com/articles/SB124756743503138067.
       236
             Serena Ng, Friction on Swaps Response, WALL. ST. J. (June 3, 2009),
http://wsj.com/news/articles/SB124390301244674747.



                                               140
     Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 145 of 164



market.” 237 The EC believed that “the investment banks also sought to shut out exchanges . . .

by coordinating the choice of their preferred clearing house.” 238

       381.         The similarities also carry over to the means by which exchange-like trading was

blocked — i.e., collective control over the system’s infrastructure, by way of group boycotts and

consortium investments. For instance, CME backed a joint venture (with Citadel) known as

CMDX, which was going to enable market participants to execute CDS trades through an order

book. Modeling showed that CMDX would support “the trading and clearing of the most

extensive CDS product set in the industry.” 239

       382.         In June 2008, CMDX was presented to the market. Members of the sell-side were

offered equity in the venture, creating significant upside for those who would move first to

support the migration to an exchange. Initially, some dealers were tempted. A Barclays report

found that such offers should help the already “well positioned” venture “get off the ground,”

which was also helped by the fact that at least some CDS “already lend themselves to trade in an

exchange-like fashion.” 240 Chris Adams, Global Products Head, Alternative Funds at BNPP,

praised the venture in an interview with the Financial Times. 241




       237
             European Commission, Press Release — Antitrust: Commission Sends Statement of
Objections to 13 Investment Banks, ISDA and Markit in Credit Default Swaps Investigation (July
1, 2013), http://europa.eu/rapid/press-release_IP-13-630_en.htm.
       238
              Id.
       239
          About CMDX — Overview, CMDX.COM (Feb. 15, 2009), http://web.archive.org/web/
20090215203639/http://cmdx.com/about-us-overview.html.
       240
            BARCLAYS CAPITAL EQUITY RESEARCH, Exchange-Traded CDS Has Several Hurdles
(Oct. 8, 2008).
       241
           Hal Weitzman & Jeremy Grant, CME-Citadel Form Clearing Facility, FINANCIAL
TIMES (Oct. 7, 2008), http://on.ft.com/1lQEfNs.



                                                   141
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 146 of 164



       383.     CMDX was operationally ready by the fall of 2008 242 and was initially backed by

several dealers. 243 CMDX ran into a brick wall, however, once the CDS dealers, including the

Dealer Defendants, appreciated the platform’s potential and were able to circle the wagons. As

here, the dealers enjoyed the benefit of owning, and being on the boards of, entities that

controlled the system’s infrastructure — in CDS, the relevant entities were Markit Group Ltd.

(“Markit”) and ISDA, whose boards were dominated by representatives of the dealer community.

       384.     Though CMDX was operationally ready, it believed it first needed to seek

licenses from Markit and ISDA to use certain intellectual property. But government

investigations indicated the dealers used their control over Markit and ISDA, and thus over

licensing decisions, to prevent CMDX from launching with exchange-like features — instead

insisting a dealer stand on one side of every transaction, just like they did in the IRS market. 244

       385.     A series of private class actions were filed against ISDA, Markit, and twelve CDS

dealers alleging they had conspired to boycott the exchange trading of CDS. The cases were

consolidated into a single action. The defendants eventually agreed to pay over $1.86 billion to

settle the claims and also agreed to injunctive relief that has helped clear the way for exchange

trading of CDS. 245



       242
            Ciara Linnane & Karen Brettell, NY Federal Reserve Pushes for Central CDS
Counterparty, REUTERS (Oct. 6, 2008), http://www.reuters.com/article/2008/10/06/cds-
regulation-idUSN0655208920081006.
       243
            CME Sees Up to Six Dealers Backing Credit Swaps Platform, DOW JONES
NEWSWIRE (Dec. 23, 2008), http://www.efinancialnews.com/story/2008-12-23/cme-sees-up-to-
six-dealers-backing-credit-swaps-platform-1?ea9c8a2de0ee111045601ab04d673622.
       244
              EUROPEAN COMMISSION, supra note 237.
       245
             See Katy Burne, Big Banks Agree to Settle Swaps Lawsuit, WALL ST. J. (Sept. 12,
2015), http://www.wsj.com/articles/banks-wall-street-groups-agree-to-settle-credit-swaps-
antitrust-case-1441988741.



                                                 142
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 147 of 164



       386.     As in the CDS market in 2008 and 2009, current IRS market participants lament

how “the big banks control over half the liquidity in the market, giving them the power to decide

which platforms survive, and which die.” 246 As a trader at one buy-side firm noted regarding the

challenges that independent SEFs face, “[i]t’s been a really tough environment for the start-up

SEFs, [because] the market is designed not to allow new entrants.” 247 Similar to how the major

CDS dealers allegedly used their control over the CDS market to block new entrants and

artificially inflate bid/ask spreads, current participants in the IRS market find themselves in an

anticompetitive stranglehold, where promising new market developments are either entirely

blocked, or taken over and neutralized, by the Dealer Defendants.

IV.    EQUITABLE TOLLING OF THE STATUTE OF LIMITATIONS DUE TO
       DEFENDANTS’ CONCEALMENT OF THE CONSPIRACY

       387.     Plaintiffs did not discover and could not have discovered through the exercise of

reasonable diligence that they were injured by Defendants’ conspiracy to prevent all-to-all

trading open to the buy side in the IRS market, much less who caused that injury, until sometime

after June 2014, when the Dealer Defendants’ campaign to squash SEFs from offering

anonymous all-to-all trading to the buy side became apparent.

       388.     Before that point, no one other than the Defendants themselves knew or could

have known about the Dealer Defendants’ secret conspiracy to control the IRS market. Prior to

that point, the Dealer Defendants had not publicly demonstrated their ability and intention to

squash any threat to their collective dominance.




       246
              Levinson, supra note 7.
       247
           See Mike Kentz, Make or Break Time for SEFs, INT’L FIN. REV. (May 2014), http://
www.ifre.com/make-or-break-time-for-sefs/21146200.fullarticle.



                                                143
     Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 148 of 164



       389.    When Congress passed Dodd-Frank in July 2010, it expected the changes it

mandated would move the market towards all-to-all trading platforms and that the buy side

would enjoy the benefits of exchange trading in the form of greater price transparency and

competition. This shows that Congress did not realize the Dealer Defendants had organized an

illegal conspiracy to prevent the very market changes it intended to bring about.

       390.    Nor did other participants in the market. In fact, none of the extensive and

expensive efforts undertaken by sophisticated market participants to bring all-to-all trading to

IRS markets would have been rational if the Dealer Defendants’ conspiracy had been publicly

known. For example, investors spent millions of dollars to launch TeraExchange in 2011 with

the expectation the market would move to the all-to-all trading the buy side clearly demanded.

Javelin launched its business at the end of 2011 and, by late 2014, had signed up approximately

80 buy-side entities to trade on its all-to-all platform. In 2013, TrueEX sought to bring an

anonymous all-to-all trading platform to market. It would have been economically irrational for

these businesses — which included industry experts — to make these large investments to

pursue all-to-all trading of IRS if there had been any indication of the Dealer Defendants’

conspiracy.

       A.      Defendants Concealed Their Conspiracy

       391.    By its very nature, Defendants’ conspiracy was self-concealing. The Dealer

Defendants knew their joint efforts to boycott market offerings that expanded competition to the

buy side would not have succeeded if they had been made public.

       392.    Accordingly, as detailed herein, Defendants executed their conspiracy, in large

part, through secret meetings and discussions. These meetings were often, although not

exclusively, held under the cover of meetings connected with ostensibly independent market

actors, like Tradeweb or ISDA or other industry bodies or consortia identified herein. These


                                                144
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 149 of 164



meetings provided a seemingly legitimate front for Defendants’ conduct even though their

discussions, in fact, often had no valid connection to the legitimate work of the boards,

committees, and other entities. Plaintiffs had no reason to believe these meetings were being

used by Defendants to execute a conspiracy to block the anonymous, all-to-all trading of IRS.

       393.    Defendants also met secretly at the offices and homes of their senior executives

and at restaurants in New York City. The details of these meetings were secret, as were the

identities of the individuals attending the meetings. Defendants’ internal communications and

communications among each other were not public information, rendering impossible any

ascertainment of the misconduct of individual Defendants or the fact of the conspiracy as a

whole. Defendants also regularly communicated regarding their conspiracy via telephone, email,

instant messaging, and Bloomberg messaging. Plaintiffs had no way to access such

communications.

       394.    The nature and structure of the opaque, OTC market for IRS that Defendants had

fostered kept their conspiracy concealed from the public. In this market, the Dealer Defendants’

actual quotes and prices for IRS were not public information, making any comparison of quotes

among competitors, or scrutiny of bid/ask spreads by a Dealer Defendant, effectively impossible.

       395.    Defendants also repeatedly offered false and misleading public explanations for

their conduct, which were intended to conceal the true reasons for their actions. Defendants

made false and misleading statements in a purposeful effort to cause the public to believe that

there were legitimate reasons for the lack of evolution in the IRS market, and they represented

that their actions were beneficial to the market.

       396.    For example, as discussed above, when the Dealer Defendants took control of

Tradeweb’s IRS business in 2007, they worked with Tradeweb to misrepresent the true nature of




                                                145
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 150 of 164



the transaction as simply a “minority” stake. The Dealer Defendants did this deliberately to hide

their conduct from attention and scrutiny. And this effort was successful.

       397.         Tradeweb publicly claimed that the deal would be beneficial to the buy side

because it would provide “[a]ccess to a deep pool of dealer liquidity for interest rate swaps,”

“[a]ccurate pricing information off which to drive analytics and modeling,” and “[g]reater

market transparency, increased trading effectiveness and reduced operational complexity for

both the buy-side and sell-side.” 248 In reality, the deal allowed the Dealer Defendants to prevent

the very market evolution Tradeweb claimed would result from the deal.

       398.         The Dealer Defendants also falsely claimed their investment would help

Tradeweb bring more innovative offerings to the market. Vic Simone, Global Head of Principal

Strategic Investments for Goldman Sachs, stated, on behalf of the Dealer Defendants taking over

Tradeweb, that they were “pleased to partner with TradeWeb to provide our clients with the

transparency, price discovery and efficiency of electronic execution.” 249 Mr. Simone added:

“Together, we will provide new solutions that reduce technology complexity, increase settlement

accuracy and drive best-execution pricing.” 250

       399.         Similarly, when Barclays acquired a stake in Tradeweb in 2009, Harry Harrison,

the Head of Rates for Barclays, falsely claimed that the purchase was an effort to “deliver[] best-

in-class service, liquidity and reliability in the electronic trading space to our clients.” 251 Along

with the misrepresentation that Barclays and the other Dealer Defendants were taking “a

minority equity stake in its business,” Harrison added that “[o]ur stake in Tradeweb also

       248
              TRADEWEB, supra note 33.
       249
              Id.
       250
              Id.
       251
              TRADEWEB, supra note 42.



                                                   146
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 151 of 164



complements our strategy for improving market efficiency and transparency alongside our

market-leading electronic trading platform, BARX.” 252 Billy Hult, President of Tradeweb,

claimed that including Barclays in the venture was important because of its ability to provide

“improved price transparency, speed of execution and more streamlined post-trade

processing.” 253

       400.         Defendants also attacked order-book trading of IRS to cover their collusive

efforts. Dexter Senft, Morgan Stanley’s Global Head of Fixed Income E-Commerce, stated that

“[f]ixed income securities just aren’t suitable to trade on [an order book] as it’s too risky to be a

price maker.” 254 Laurent Paulhac, the CEO of ICAP’s SEF, similarly claimed that “[i]n

electronic trading, market participants can get hurt very quickly, especially if they are in a central

limit order book. In times of stress you need to be able to put buyers and sellers together.” 255

Such statements were intentionally misleading in light of the fact, for example, that ICAP offers

an order book and that it is used by the Dealer Defendants, including Morgan Stanley. 256




       252
              Id.
       253
              Id.
       254
            Helen Bartholomew, Swaps Market Structure Changes Create Fragility, INT’L FIN.
REV. (Sept. 24, 2015), http://www.ifre.com/swaps-market-structure-changes-create-fragility/
21217649.fullarticle.
       255
              Id.
       256
             Ironically, Mr. Senft, in a momentary lapse from Defendants’ script, intimated that
the buy side should use all-to-all anonymous order books, stating that the buy-side “should
access [SEFs] in the way that gives them the best execution. At the moment, there’s arguably
not enough liquidity in the central limit order books to constitute best execution, but once it’s
there, and I think that’s just a question of time, folks will experiment and determine what is best
execution.” Daniel O’Leary, SEF Sector Participants Look Beyond Short Term Hitches,
GLOBALCAPITAL (July 7, 2014), http://www.globalcapital.com/article/m438s24rf8l4/sef-sector-
participants-look-beyond-short-term-hitches.



                                                   147
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 152 of 164



        401.      Moreover, even while the Dealer Defendants used their power to constrain the

buy side to their positions as clients in the dealer-to-client market structure, they made

statements falsely indicating that the buy side could act as market makers if they wished. Kevin

Arnold, former Head of FX Trading, Rates, and Credit for the Americas at UBS, for instance,

stated as recently as August 2015 that “[n]on-banks are welcome” to provide liquidity in interest

rate swaps. 257

        402.      Defendants also intentionally provided pretextual reasons for the persistence of

post-trade name give-up. Laurent Paulhac, for instance, claimed in April 2015 that ICAP

continues the practice because anonymity “would be a difficult step for any platform to take, but

for operational and competitive reasons, rather than any fear of retaliation.” 258 Such claims

falsely attribute the persistence of name give-up to market choice.

        403.      Defendants’ success in hiding their collusion was facilitated by their tremendous

clout in the financial markets, above and beyond the IRS market. The Dealer Defendants have

the power to make IDBs and buy-side firms thrive or perish. Market participants are acutely

aware that they cannot afford to make enemies of the Dealer Defendants, and there is a great fear

of retaliation. Market participants are well aware that, even if they were to make tentative

suggestions that the Dealer Defendants might be engaging in anticompetitive behavior, such

suggestions could be met with retaliation that could cause severe financial harm. Defendants’

power and willingness to use it to silence, penalize, and exclude those who oppose their interests,

help explain why the first hints of Defendants’ conspiracy did not emerge until sometime after

June 2014.


        257
               Smith, supra note 195.
        258
               Madigan, supra note 110.



                                                  148
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 153 of 164



       404.    These actions and statements by Defendants, individually and in the aggregate,

affirmatively concealed Defendants’ conspiracy. These affirmative representations, acts of

concealment, and the inherently self-concealing nature of the conduct at issue made it impossible

for Plaintiffs to discover Defendants’ conspiracy prior to June 2014 at the earliest.

       B.      Plaintiffs’ Inability to Discover the Conspiracy Did Not Result from a Lack
               of Diligence

       405.    Because Defendants employed acts and techniques that were calculated to conceal

the existence of such illegal conduct, Plaintiffs could not have discovered the existence of this

unlawful conduct through their exercise of due diligence any earlier than June 2014.

       406.    Plaintiffs, either directly or through professional investment advisors and/or

managers they hired, regularly monitored their investments and conducted due diligence to try to

avoid being harmed by financial misconduct throughout the Class Period.

       407.    Throughout the Class Period, Plaintiffs, either directly or through professional

investment advisors and/or managers they hired, regularly monitored news reports concerning

the financial industry and the IRS market. Plaintiffs undertook such activity in order to invest

wisely and maximize the returns on their investments. Throughout the Class Period, Plaintiffs,

either directly or through professional investment advisors and/or managers they hired, also

regularly monitored prices and bid/ask spreads within the IRS market, to the extent such

monitoring was possible. For example, Plaintiffs, directly or through their investment managers

or advisors, regularly monitored available IRS pricing data through electronic databases and

other sources, including Bloomberg and ICAP.

       408.    Practically speaking, there were limits to what could be done, given that so much

of the IRS market was shrouded in secrecy due to Defendants’ conduct. The pricing data

available to Plaintiffs did not reflect real-time bid/ask spreads available in the market. Plaintiffs’



                                                 149
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 154 of 164



inability to obtain real-time data on bid/ask spreads was a direct result of the agreements

Defendants reached to keep the IRS market opaque.

       409.    Plaintiffs also retained and consulted with sophisticated investment managers to

manage their investments, including their IRS investments, monitor the financial markets,

including the IRS market and their IRS investments, and obtain the best possible IRS pricing. In

this regard, one of Chicago Teachers’ investment managers that was retained to manage a

portion of the Fund’s assets, and is familiar with the market, invested in IRS contracts on behalf

of Chicago Teachers. LACERA also employed asset managers who managed a portion of

LACERA’s assets, are familiar with the market and invested in IRS contracts on LACERA’s

behalf. Similarly, one of Genesee’s investment managers that was retained to manage a portion

of the Fund’s assets, and is familiar with the market, invested in IRS contracts on Genesee’s

behalf. For each IRS contract Baltimore entered into, it engaged a swaps advisor that advised

Baltimore on the best hedging strategy for the city. This included advising Baltimore on the

structuring, execution and negotiation of IRS contracts, as well as helping it select the best

counterparties and terms for its IRS purchases.

       410.    None of these Plaintiffs was informed by their investment managers of facts that

would have put a reasonable person on notice of the fact that Defendants were colluding to

prevent buy-side access to all-to-all trading in the IRS market. These Plaintiffs relied on the

advice, monitoring, and diligence of their investment managers.

       411.    Thus, at no time prior to the June 2014 events identified above did any of the

Plaintiffs believe or have reason to believe that the Dealer Defendants’ pricing of IRS was a

result of or affected by a secret and unlawful conspiracy among the Defendants to block

competition from all-to-all trading and to keep bid/ask spreads artificially inflated.




                                                  150
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 155 of 164



       412.      Because of Defendants’ concealment, any applicable statute of limitations

affecting or limiting the rights of action by Plaintiffs or members of the Class have been tolled

during the period of concealment

       C.        Defendants Continue to Conspire to Avoid Scrutiny and Liability

       413.      The Dealer Defendants continue to take steps to shield their conspiracy from

scrutiny and liability. As noted above, in October 2016, Bloomberg reported that a “secret

society” of the senior in-house lawyers for the Dealer Defendants has met annually for many

years at lavish locations around the world, with the latest meeting being held at Versailles in

France in late May 2016. At that May 2016 meeting, these general counsel discussed how they

could avoid breaking ranks to settle antitrust litigation, including this one. 259 Two insiders who

attended the meeting reported that the banks discussed that no bank should settle any lawsuit

(including by agreeing to provide cooperation to civil plaintiffs) until at least sixty days after the

banks have filed to dismiss the lawsuit.

       414.      This agreement reflects a recognition by the Dealer Defendants of their

culpability. Simply put, there would be no need for this type of discussion or agreement if the

conspiracy allegations contained herein lacked plausibility or supporting evidence. Moreover,

the fact that the Dealer Defendants’ lawyers expressly discussed agreeing not to settle until at

least sixty days after the filing of a motion to dismiss reflects that, even as the banks are aware of

their culpability, they have agreed to take a collective shot at securing dismissal of the case in

order to keep their unlawful conduct permanently hidden.




       259
              Farrell, supra note 14.



                                                 151
        Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 156 of 164



                               CLASS ACTION ALLEGATIONS

         415.   Plaintiffs bring this action on behalf of themselves and, under Federal Rules of

Civil Procedure 23(a) and (b)(3), as representatives of a Class defined as follows:

         All persons or entities who, from January 1, 2008 to the present, directly entered
         into fixed-for-floating, floating-for-fixed, or floating-for-floating interest rate
         swaps with the Dealer Defendants, or their respective affiliates, in the United
         States and its territories. Excluded from the Class are Defendants, their co-
         conspirators identified herein, and their officers, directors, management,
         employees, and current subsidiaries or affiliates (the “Class”).

         416.   Numerosity. Members of the Class are so numerous that joinder is impracticable.

Plaintiffs do not know the exact size of the Class, but believe that there are thousands of class

members geographically dispersed throughout the United States.

         417.   Typicality. Plaintiffs’ claims are typical of the claims of the members of the

Class. Plaintiffs and all members of the Class were damaged by the same wrongful conduct of

Defendants. Specifically, Defendants’ wrongdoing caused Plaintiffs and members of the Class

to pay inflated fixed rates when they were on one side of a swap or receive unduly low fixed

rates when they were on the other side of a swap.

         418.   Plaintiffs will fairly and adequately protect and represent the interests of the

Class. The interests of Plaintiffs are coincident with, and not antagonistic to, those of the Class.

Accordingly, by proving its own claims, Plaintiffs will prove other class members’ claims as

well.

         419.   Adequacy of Representation. Plaintiffs are represented by counsel who are

experienced and competent in the prosecution of class action antitrust litigation. Plaintiffs and

their counsel have the necessary financial resources to adequately and vigorously litigate this

class action. Plaintiffs can and will fairly and adequately represent the interests of the Class and




                                                 152
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 157 of 164



have no interests that are adverse to, conflict with, or are antagonistic to the interests of the

Class.

         420.   Commonality. There are questions of law and fact common to the Class, which

questions relate to the existence of the conspiracy alleged, and the type and common pattern of

injury sustained as a result thereof, including, but not limited to:

                a.      Whether Defendants and their co-conspirators engaged in a combination

                        and conspiracy among themselves to allocate the dealer-to-client IRS

                        market and dealer-to-dealer IRS market between themselves and to

                        boycott all-to-all trading platforms that were open to the buy side, thereby

                        inflating prices associated with the purchase and sale of IRS in the United

                        States;

                b.     Whether Defendants’ conduct violated the antitrust laws;

                c.      Whether the conduct of Defendants and their co-conspirators, as alleged,

                        caused injury to the business and property of Plaintiffs and other members

                        of the Class;

                d.     The effect of Defendants’ alleged conspiracy on the prices associated with

                        the purchase and sale of IRS sold in the United States during the Class

                        Period;

                e.      The appropriate measure of damages sustained by Plaintiffs and other

                        members of the Class;

                f.      Whether Plaintiffs and other class members are entitled to injunctive

                        relief; and

                g.      The appropriate injunction needed to restore competition.




                                                  153
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 158 of 164



        421.    Predominance. Questions of law and fact common to the members of the Class

predominate over questions that may affect only individual class members because Defendants

have acted on grounds generally applicable to the entire Class, thereby making a common

methodology for determining class damages as a whole appropriate. Such generally applicable

conduct is inherent in Defendants’ wrongful conduct.

        422.    Superiority. Class action treatment is a superior method for the fair and efficient

adjudication of the controversy. Such treatment will permit a large number of similarly situated,

geographically dispersed persons or entities to prosecute their common claims in a single forum

simultaneously, efficiently, and without the unnecessary duplication of evidence, effort, or

expense that numerous individual actions would engender. The benefits of proceeding through

the class mechanism, including providing injured persons or entities a method for obtaining

redress on claims that could not practicably be pursued individually, substantially outweighs

potential difficulties in management of this class action. The Class has a high degree of

cohesion, and prosecution of the action through representatives would be unobjectionable.

        423.    Ascertainability. The members of the Class are ascertainable by applying

objective criteria to business records.

        424.    Plaintiffs know of no special difficulty to be encountered in the maintenance of

this action that would preclude its maintenance as a class action.

                                      CAUSES OF ACTION

                               FIRST CAUSE OF ACTION
        (Conspiracy to Restrain Trade in Violation of Section 1 of the Sherman Act)

        425.    Plaintiffs hereby incorporate each preceding and succeeding paragraph as though

fully set forth herein.




                                                154
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 159 of 164



       426.    As alleged above, Defendants and their co-conspirators entered into and engaged

in a horizontal contract, combination, or conspiracy in restraint of trade to restrict competition in

the dealer-to-client IRS market and to jointly boycott entities that would introduce competition

on IRS bid/ask spreads in the United States in violation of Section 1 of the Sherman Act, 15

U.S.C. § 1. Such contract, combination, or conspiracy constitutes a naked, per se violation of the

federal antitrust laws and is, moreover, an unreasonable and unlawful restraint of trade that lacks

any countervailing procompetitive rationale.

       427.    Defendants and their co-conspirators’ contract, combination, agreement,

understanding, or concerted action was without procompetitive justification and occurred within

the flow of, and substantially affected, interstate commerce.

       428.    IRS are, and are widely perceived by those in the industry to be, a unique

financial product. The market for the purchase and sale of IRS in the United States is treated as a

distinct financial market by market participants, government actors, and in economic literature.

       429.    Other derivative products are not substitutable for IRS. The rapid rise in IRS

volume following their inception in the mid-1980s demonstrates that investors turned to IRS to

secure the unique and critical function of protection against future movements in interest rates.

       430.    The relevant geographic market is the United States. The Dealer Defendants,

however, dominate more broadly defined geographic markets as well, including the global

market.

       431.    As a direct and proximate result of Defendants’ scheme and concrete acts

undertaken in furtherance thereof, competition in IRS trades between Defendants and their non-

dealer customers has been severely curtailed. Plaintiffs and class members have been injured

and financially damaged in their respective businesses and property, in amounts that are




                                                155
      Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 160 of 164



presently undetermined. Plaintiffs’ and each class member’s damages are directly attributable to

Defendants’ conduct, which resulted in all class members paying artificially inflated bid/ask

spreads on every IRS they purchased or sold during the Class Period. Plaintiffs’ injuries consist

of artificially inflated costs associated with the purchase and sale of IRS in the United States

caused by Defendants’ misconduct. Plaintiffs’ injuries are of the type the antitrust laws were

designed to prevent, and flow from that which makes Defendants’ conduct unlawful.

                                  SECOND CAUSE OF ACTION
                             (Unjust Enrichment Under New York law)

        432.     Plaintiffs hereby incorporate each preceding and succeeding paragraph as though

fully set forth herein.

        433.     Plaintiffs and every member of the Class directly traded IRS with one or more of

the Dealer Defendants.

        434.     Because of the acts of Defendants and their co-conspirators as alleged herein,

Defendants have been unjustly enriched at the expense of Plaintiffs and the Class, including by

unjustly obtaining profits from the inflated bid/ask spreads on IRS transactions with Plaintiffs

and the Class.

        435.     Plaintiffs and the Class seek restitution of the monies of which they were unfairly

and improperly deprived, as described herein.

                                       PRAYER FOR RELIEF

        436.     WHEREFORE, Plaintiffs, on behalf of themselves and the proposed Class of

similarly situated entities, respectfully request that the Court:

                 a.       Determine that this action may be maintained as a class action pursuant to

                          Federal Rule of Civil Procedure 23(a) and (b)(3), direct that reasonable

                          notice of this action, as provided by Federal Rule of Civil Procedure



                                                  156
Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 161 of 164



            23(c)(2), be given to the Class, and declare Plaintiffs as the representatives

            of the Class;

       b.   Find Defendants jointly and severally liable for the damages incurred by

            Plaintiffs and the Class;

       c.   Award the Class treble damages;

       d.   Award reasonable attorneys’ fees and costs;

       e.   Award all available pre-judgment and post-judgment interest, to the fullest

            extent available under law or equity from the date of service of the initial

            complaint in this action;

       f.   Decree that Defendants and their co-conspirators have unlawfully

            conspired to block the emergence of fully anonymous all-to-all trading of

            IRS open to the buy side in the United States in violation of Section 1 of

            the Sherman Act, 15 U.S.C. § 1;

       g.   Decree that Defendants have been unjustly enriched by their wrongful

            conduct and award restitution to Plaintiffs and the Class;

       h.   Permanently enjoin Defendants from continuing their unlawful conduct,

            which has prevented competition from entering the IRS market, a market

            valuable to not only Plaintiffs and class members but also to the nation’s

            financial system and broader economy for the risk management and

            liquidity benefits it can provide; and

       i.   Order such other, further, and general relief as is just and proper.




                                        157
     Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 162 of 164



                                        JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs, on behalf of themselves and

the proposed Class, demand a trial by jury on all issues so triable.

DATED: New York, New York
       March 20, 2019

COHEN MILSTEIN SELLERS & TOLL                      QUINN EMANUEL URQUHART &
PLLC                                               SULLIVAN, LLP

By: /s/ Michael B. Eisenkraft                      By: /s/ Daniel L. Brockett
J. Douglas Richards                                Daniel L. Brockett
Michael B. Eisenkraft                              Sascha N. Rand
Sharon K. Robertson                                Steig D. Olson
Christopher J. Bateman                             Daniel Cunningham
88 Pine Street, 14th Floor                         Justin Reinheimer
New York, New York 10005                           David LeRay
Telephone: (212) 838-7797                          William R. Sears (pro hac vice)
Fax: (212) 838-7745                                51 Madison Avenue, 22nd Floor
drichards@cohenmilstein.com                        New York, New York 10010-1601
meisenkraft@cohenmilstein.com                      Telephone: (212) 849-7000
srobertson@cohenmilstein.com                       Fax: (212) 849-7100
                                                   danbrockett@quinnemanuel.com
Carol V. Gilden (pro hac vice)                     sascharand@quinnemnuel.com
190 South LaSalle Street, Suite 1705               steigolson@quinnemanuel.com
Chicago, IL 60603                                  danielcunningham@quinnemanuel.com
Telephone: (312) 357-0370                          justinreinheimer@quinnemanuel.com
Fax: (312) 357 0369                                davidleray@quinnemanuel.com
cgilden@cohenmilstein.com                          willsears@quinnemanuel.com

Steven J. Toll (pro hac vice)                      Jeremy D. Andersen (pro hac vice)
Kit A. Pierson (pro hac vice)                      865 South Figueroa Street, 10th Floor
Julie Goldsmith Reiser (pro hac vice               Los Angeles, California 90017
pending)                                           Telephone: (213) 443-3000
Brent W. Johnson (pro hac vice)                    Fax: (213) 443-3100
Robert W. Cobbs (pro hac vice)                     jeremyandersen@quinnemanuel.com
Adam H. Farra (pro hac vice)
1100 New York Ave NW, Suite 500                    Interim Co-Lead Counsel and Attorneys for
Washington, DC 20005                               Public School Teachers’ Pension and
Telephone: (202) 408 4600                          Retirement Fund of Chicago and Los Angeles
Fax: (202) 408 4699                                County Employees Retirement Association
stoll@cohenmilstein.com
jreiser@cohenmilstein.com

Interim Co-Lead Counsel and Attorneys for


                                                158
     Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 163 of 164



Public School Teachers’ Pension and
Retirement Fund of Chicago and Los
Angeles County Employees Retirement
Association


JACOBS BURNS ORLOVE &                       SUSMAN GODFREY L.L.P.
HERNANDEZ

Joseph M. Burns                             William Christopher Carmody
William W. Leathem                          Arun Subramanian
150 North Michigan Avenue, Suite 1000       Seth Ard
Chicago, Illinois 60601                     Cory Buland
Telephone: (312) 327-3446                   Elisha B. Barron
Fax: (312) 580-7175                         560 Lexington Avenue, 15th Floor
jburns@jbosh.com                            New York, New York 10022
wleathem@jbosh.com                          Telephone: (212) 336-8330
                                            Fax: (212) 336-8340
Attorneys for Public School Teachers’       bcarmody@susmangodfrey.com
Pension and Retirement Fund of Chicago      asubramanian@susmangodfrey.com
                                            sard@susmangodfrey.com
                                            cbuland@susmangodfrey.com
                                            ebarron@susmangodfrey.com

                                            Attorneys for Mayor and City Council of
                                            Baltimore
LABATON SUCHAROW LLP

Gregory S. Asciolla
David J. Goldsmith
Karin E. Garvey
Robin A. van der Meulen
Matthew J. Perez
140 Broadway
New York, New York 10006
Telephone: (212) 907-0700
Fax: (212) 818-0477
gasciolla@labaton.com
dgoldsmith@labaton.com
kgarvey@labaton.com
rvandermeulen@labaton.com
mperez@labaton.com

Attorneys for Genesee County Employees’
Retirement System




                                          159
     Case 1:16-md-02704-PAE Document 748 Filed 03/22/19 Page 164 of 164



Public School Teachers’ Pension and
Retirement Fund of Chicago and Los
Angeles County Employees Retirement
Association


JACOBS BURNS ORLOVE &                       SUSMAN GODFREY L.L.P.
HERNANDEZ

Joseph M. Burns                             William Christopher Carmody
William W. Leathem                          Arun Subramanian
150 North Michigan Avenue, Suite 1000       Seth Ard
Chicago, Illinois 60601                     Cory Buland
Telephone: (312) 327-3446                   Elisha B. Barron
Fax: (312) 580-7175                         560 Lexington Avenue, 15th Floor
jburns@jbosh.com                            New York, New York 10022
wleathem@jbosh.com                          Telephone: (212) 336-8330
                                            Fax: (212) 336-8340
Attorneys for Public School Teachers’       bcarmody@susmangodfrey.com
Pension and Retirement Fund of Chicago      asubramanian@susmangodfrey.com
                                            sard@susmangodfrey.com
                                            cbuland@susmangodfrey.com
                                            ebarron@susmangodfrey.com

                                            Attorneys for Mayor and City Council of
                                            Baltimore
LABATON SUCHAROW LLP

Gregory S. Asciolla
David J. Goldsmith
Karin E. Garvey
Robin A. van der Meulen
Matthew J. Perez
140 Broadway
New York, New York 10006
Telephone: (212) 907-0700
Fax: (212) 818-0477
gasciolla@labaton.com
dgoldsmith@labaton.com
kgarvey@labaton.com
rvandermeulen@labaton.com
mperez@labaton.com

Attorneys for Genesee County Employees’
Retirement System




                                          160
